Exhibit 10.7

 

Execution Version

 

 

 

 

 

CREDIT AGREEMENT

 

among

 

SCIPLAY HOLDING COMPANY, LLC
as the Borrower,

 

SCIPLAY PARENT COMPANY, LLC,

as Holdings,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and Issuing Lender,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.,

MACQUARIE CAPITAL (USA) INC.

and

RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners,

Dated as of May 7, 2019

 

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

 

1

 

 

 

 

1.1

Defined Terms

 

1

1.2

Other Definitional Provisions

 

40

1.3

Pro Forma Calculations

 

42

1.4

Exchange Rates; Currency Equivalents

 

43

1.5

Letter of Credit Amounts

 

43

1.6

Covenants

 

43

1.7

Interest Rates

 

44

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

 

44

 

 

 

 

2.1

Revolving Commitments

 

44

2.2

Procedure for Revolving Loan Borrowing

 

44

2.3

Defaulting Lenders

 

45

2.4

Repayment of Loans

 

46

2.5

Commitment Fees, etc.

 

47

2.6

Termination or Reduction of Commitments

 

47

2.7

Optional Prepayments

 

47

2.8

Mandatory Prepayments

 

48

2.9

Conversion and Continuation Options

 

48

2.10

Minimum Amounts and Maximum Number of Eurocurrency Tranches

 

49

2.11

Interest Rates and Payment Dates

 

49

2.12

Computation of Interest and Fees

 

50

2.13

Inability to Determine Interest Rate

 

50

2.14

Pro Rata Treatment and Payments

 

51

2.15

Requirements of Law

 

52

2.16

Taxes

 

53

2.17

Indemnity

 

56

2.18

Illegality

 

57

2.19

Change of Lending Office

 

57

2.20

Replacement of Lenders

 

57

2.21

Incremental Loans

 

58

2.22

Extension of Revolving Commitments

 

59

2.23

Successor LIBOR

 

62

 

 

 

 

SECTION 3.

LETTERS OF CREDIT

 

63

 

 

 

 

3.1

L/C Commitment

 

63

3.2

Procedure for Issuance of Letter of Credit

 

63

3.3

Fees and Other Charges

 

64

3.4

L/C Participations

 

64

3.5

Reimbursement Obligation of the Borrower

 

66

3.6

Obligations Absolute

 

66

3.7

Role of the Issuing Lender

 

67

3.8

Letter of Credit Payments

 

68

3.9

Applications

 

68

 

i

--------------------------------------------------------------------------------



 

 

 

 

Page

 

 

 

 

3.10

Applicability of ISP and UCP

 

68

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

68

 

 

 

 

4.1

Financial Condition

 

69

4.2

No Change

 

69

4.3

Existence; Compliance with Law

 

69

4.4

Corporate Power; Authorization; Enforceable Obligations

 

69

4.5

No Legal Bar

 

70

4.6

No Material Litigation

 

70

4.7

No Default

 

70

4.8

Ownership of Property; Liens

 

70

4.9

Intellectual Property

 

70

4.10

Taxes

 

71

4.11

Federal Regulations

 

71

4.12

ERISA

 

71

4.13

Investment Company Act

 

71

4.14

Subsidiaries

 

71

4.15

Environmental Matters

 

72

4.16

Accuracy of Information, etc.

 

72

4.17

Security Documents

 

72

4.18

Solvency

 

73

4.19

Anti-Terrorism

 

73

4.20

Use of Proceeds

 

73

4.21

Labor Matters

 

73

4.22

Senior Indebtedness

 

73

4.23

OFAC

 

73

4.24

FCPA

 

74

4.25

Beneficial Ownership

 

74

 

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

 

74

 

 

 

 

5.1

Conditions to Effectiveness

 

74

5.2

Conditions to Each Revolving Loan Extension of Credit

 

76

 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

76

 

 

 

 

6.1

Financial Statements

 

77

6.2

Certificates; Other Information

 

78

6.3

Payment of Taxes

 

79

6.4

Conduct of Business and Maintenance of Existence, etc.; Compliance

 

79

6.5

Maintenance of Property; Insurance

 

79

6.6

Inspection of Property; Books and Records; Discussions

 

80

6.7

Notices

 

80

6.8

Additional Collateral, etc.

 

81

6.9

Use of Proceeds

 

83

6.10

Post Closing

 

83

6.11

Line of Business

 

84

6.12

Changes in Jurisdictions of Organization; Name

 

84

6.13

IP License Agreement

 

84

 

ii

--------------------------------------------------------------------------------



 

 

 

 

Page

 

 

 

 

SECTION 7.

NEGATIVE COVENANTS

 

84

 

 

 

 

7.1

Financial Covenants

 

84

7.2

Indebtedness

 

84

7.3

Liens

 

88

7.4

Fundamental Changes

 

91

7.5

Dispositions of Property

 

92

7.6

Restricted Payments

 

94

7.7

Investments

 

97

7.8

Prepayments, Etc. of Indebtedness; Amendments

 

101

7.9

Transactions with Affiliates

 

101

7.10

Sales and Leasebacks

 

102

7.11

Changes in Fiscal Periods

 

102

7.12

Negative Pledge Clauses

 

102

7.13

Clauses Restricting Subsidiary Distributions

 

104

7.14

Limitation on Hedge Agreements

 

104

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT

 

105

 

 

 

 

8.1

Events of Default

 

105

8.2

Right to Cure

 

109

 

 

 

 

SECTION 9.

THE AGENTS

 

110

 

 

 

 

9.1

Appointment

 

110

9.2

Delegation of Duties

 

110

9.3

Exculpatory Provisions

 

110

9.4

Reliance by the Agents

 

111

9.5

Notice of Default

 

111

9.6

Non-Reliance on Agents and Other Lenders

 

111

9.7

Indemnification

 

112

9.8

Agent in Its Individual Capacity

 

112

9.9

Successor Agents

 

112

9.10

Authorization to Release Liens and Guarantees

 

113

9.11

Agents May File Proofs of Claim

 

113

9.12

Specified Hedge Agreements and Cash Management Obligations

 

114

9.13

Joint Bookrunners and Co-Documentation Agents

 

114

9.14

Certain ERISA Matters

 

114

9.15

Withholding Taxes

 

115

 

 

 

 

SECTION 10.

MISCELLANEOUS

 

116

 

 

 

 

10.1

Amendments and Waivers

 

116

10.2

Notices; Electronic Communications

 

118

10.3

No Waiver; Cumulative Remedies

 

121

10.4

Survival of Representations and Warranties

 

121

10.5

Payment of Expenses; Indemnification

 

121

10.6

Successors and Assigns; Participations and Assignments

 

122

10.7

Adjustments; Set off

 

126

10.8

Counterparts

 

127

10.9

Severability

 

127

 

iii

--------------------------------------------------------------------------------



 

 

 

 

Page

 

 

 

 

10.10

Integration

 

127

10.11

GOVERNING LAW

 

127

10.12

Submission to Jurisdiction; Waivers

 

127

10.13

Acknowledgments

 

128

10.14

Confidentiality

 

129

10.15

Release of Collateral and Guarantee Obligations; Subordination of Liens

 

130

10.16

Accounting Changes

 

131

10.17

WAIVERS OF JURY TRIAL

 

131

10.18

USA PATRIOT ACT

 

132

10.19

Effect of Certain Inaccuracies

 

132

10.20

Interest Rate Limitation

 

132

10.21

Payments Set Aside

 

132

10.22

Electronic Execution of Assignments and Certain Other Documents

 

133

10.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

133

10.24

Flood Matters

 

133

10.25

Acknowledgement Regarding Any Supported QFCs

 

133

10.26

Judgment Currency

 

134

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES:

 

1.1A

Disqualified Institutions

1.1B

Specified Hedge Agreements

2.1

Commitments

4.3

Existence; Compliance with Law

4.4

Consents, Authorizations, Filings and Notices

4.6

Litigation

4.8A

Excepted Property

4.8B

Owned Real Property

4.14

Subsidiaries

4.17

UCC Filing Jurisdictions

6.10

Post Closing Matters

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

7.7

Existing Investments

7.9

Transactions with Affiliates

7.12

Existing Negative Pledge Clauses

7.13

Clauses Restricting Subsidiary Distributions

 

EXHIBITS:

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E

Form of US Tax Compliance Certificate

F

Form of Solvency Certificate

G

Form of Revolving Note

 

v

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT, dated as of May 7, 2019, among SCIPLAY HOLDING COMPANY, LLC, a
Nevada limited liability company (the “Company” or the “Borrower”), SCIPLAY
PARENT COMPANY, LLC, a Nevada limited liability company (“Holdings”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent and Issuing Lender, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK
SECURITIES INC., GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC.,
MACQUARIE CAPITAL (USA) INC. and RBC CAPITAL MARKETS, as joint lead arrangers
and joint bookrunners.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                                 DEFINITIONS

 

1.1                                    Defined Terms.  As used in this
Agreement, the terms listed in this Section 1.1 shall have the respective
meanings set forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum equal to the highest of (a) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurocurrency Rate for a one-month interest
period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%.  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accounting Changes”:  as defined in Section 10.16.

 

“Administrative Agent”:  Bank of America, N.A., as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors and permitted assigns in such capacity in accordance with
Section 9.9.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.

 

“Agents”:  the collective reference to the Collateral Agent and the
Administrative Agent, and solely for purposes of Sections 9.14, 10.5, 10.10,
10.13 and 10.14 and the definitions of Cash Management Obligations, Obligations
and Specified Hedge Agreement, the Lead Arrangers, Joint Bookrunners,
Co-Syndication Agents and Co-Documentation Agents.

 

“Aggregate Exposure”:  the aggregate amount of such Lender’s Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

--------------------------------------------------------------------------------



 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

 

“Agreed Purposes”:  as defined in Section 10.14.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Agreement Currency”: as defined in Section 10.26.

 

“Annual Operating Budget”:  as defined in Section 6.2(c).

 

“Anticipated Cure Deadline”:  as defined in Section 8.2(a).

 

“Applicable Margin” or “Applicable Commitment Fee Rate”:  for any day, the
applicable rate per annum determined pursuant to the Pricing Grid; provided that
from the Closing Date until the delivery of the financial statements for the
first full fiscal quarter ending after the Closing Date, (a) the Applicable
Margin shall be 1.25% with respect to Loans under the Revolving Facility that
are ABR Loans and 2.25% with respect to Loans under the Revolving Facility that
are Eurocurrency Loans; and (b) the Applicable Commitment Fee Rate shall be
0.50%.

 

“Applicable Period”:  as defined in Section 10.19.

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Article 55 BRRD”: Article 55 of Directive 2014/59/EU establishing a framework
for the recovery and resolution of credit institutions and investment firms.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Amount”:  as at any date, the sum of, without duplication:

 

(a)                                 50% of the Consolidated Net Income of
Holdings since April 1, 2019 (or if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit);

 

(b)                                 the Net Cash Proceeds received after the
Closing Date and on or prior to such date from any Equity Issuance by, or
capital contribution to, the Borrower (which is not Disqualified Capital Stock),
other than Cure Amounts and other than any issuance in connection with an
Investment pursuant to Section 7.7(aa);

 

(c)                                  [reserved];

 

(d)                                 the aggregate principal amount of any
Indebtedness or Disqualified Capital Stock of Holdings or any Restricted
Subsidiary issued after the Closing Date (other than Indebtedness or
Disqualified Capital Stock issued to a Restricted Subsidiary), which has been
extinguished

 

2

--------------------------------------------------------------------------------



 

after being converted into or exchanged for Capital Stock (other than
Disqualified Capital Stock) of Holdings or any Parent Company;

 

(e)                                  in the event any Unrestricted Subsidiary
has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, Holdings or any Restricted Subsidiary, the Fair Market
Value of the Investments of Holdings or any Restricted Subsidiary in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable);

 

(f)                                   an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in cash or Cash
Equivalents by Holdings or any Restricted Subsidiary in respect of any
Investments made pursuant to Section 7.7(h)(C), Section 7.7(h)(D),
Section 7.7(v)(i), Section 7.7(v)(ii), Section 7.7(z)(ii)(B) or
Section 7.7(z)(ii)(C); and

 

(g)                                  the aggregate amount actually received in
cash and Cash Equivalents by Holdings or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of its ownership interest in any
joint venture that is not a Subsidiary or in any Unrestricted Subsidiary, in
each case, to the extent of the Investment in such joint venture or Unrestricted
Subsidiary;

 

minus, the sum of:

 

(a)                                 the amount of Restricted Payments made after
the Closing Date pursuant to Section 7.6(b)(ii);

 

(b)                                 the amount of any Investments made after the
Closing Date pursuant to Section 7.7(h)(D), Section 7.7(v)(ii) or
Section 7.7(z)(ii)(C); and

 

(c)                                  the amount of prepayments of Junior
Financing made after the Closing Date pursuant to Section 7.8(i)(B).

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect (including any New Loan Commitments which are Revolving
Commitments) over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 BRRD, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

 

“Base Available Amount”:  $20,000,000 minus, the sum of:

 

(a)                                 the amount of Restricted Payments made after
the Closing Date pursuant to Section 7.6(b)(i);

 

3

--------------------------------------------------------------------------------



 

(b)                                 the amount of any Investments made after the
Closing Date pursuant to Section 7.7(h)(C), Section 7.7(v)(i) or
Section 7.7(z)(ii)(B); and

 

(c)                                  the amount of prepayments of Junior
Financing made after the Closing Date pursuant to Section 7.8(i)(A).

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Benefited Lender”:  as defined in Section 10.7(a).

 

“BHC Act Affiliate”: as assigned to the term “affiliate” in, and shall be
interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”:  (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the board of directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Materials”:  as defined in Section 10.2(c).

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Minimum”:  (a) in the case of a Revolving Loan denominated in
Dollars, $1,000,000, (b) in the case of a Revolving Loan denominated in Euro,
€1,000,000, (c) in the case of a Revolving Loan denominated in Pounds, £500,000
and (d) in the case of a Revolving Loan denominated in any other Permitted
Foreign Currency, such roughly equivalent amount in such Permitted Foreign
Currency as may be reasonably specified by the Administrative Agent.

 

“Borrowing Multiple”:  (a) in the case of a Revolving Loan denominated in
Dollars, $500,000, (b) in the case of a Revolving Loan denominated in Euro,
€500,000, (c) in the case of a Revolving Loan denominated in Pounds, £250,000
and (d) in the case of a Revolving Loan denominated in any other Permitted
Foreign Currency, such roughly equivalent amount in such Permitted Foreign
Currency as may be reasonably specified by the Administrative Agent.

 

4

--------------------------------------------------------------------------------



 

“Business”:  the business activities and operations of Holdings and/or its
Subsidiaries on the Closing Date, after giving effect to the Transactions, as
described in the Registration Statement.

 

“Business Day”:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Loan, or any other dealings in Dollars to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Loan, means any such day
that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Loan, means a TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in a currency other than Dollars
or Euro, means any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London or other applicable
offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Loan denominated in a currency other than Dollars
or Euro, or any other dealings in any currency other than Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Calculation Date”:  as defined in Section 1.3(a).

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as either capital leases under FASB
ASC 840 or finance leases under FASB ASC 842 and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the amount
thereof recorded on the balance sheet at such time determined in accordance with
GAAP, provided that for the purposes of this definition, “GAAP” shall mean
generally accepted accounting principles in the United States as further
defined.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Equivalents”:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within 18 months from the date of acquisition thereof;

 

5

--------------------------------------------------------------------------------



 

(b)                                 certificates of deposit, time deposits and
eurodollar time deposits with maturities of 18 months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding 18 months and
overnight bank deposits, in each case, with any domestic commercial bank having
capital and surplus in excess of $250,000,000;

 

(c)                                  repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above;

 

(d)                                 commercial paper having a rating of at least
A-1 from S&P or P-1 from Moody’s (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another rating
agency) and maturing within 18 months after the date of acquisition and
Indebtedness and preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 18 months or
less from the date of acquisition;

 

(e)                                  readily marketable direct obligations
issued by or directly and fully guaranteed or insured by any state of the United
States or any political subdivision thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 18 months or
less from the date of acquisition;

 

(f)                                   marketable short-term money market and
similar securities having a rating of at least P-1 or A-1 from Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency) and in each case
maturing within 18 months after the date of creation or acquisition thereof;

 

(g)                                  Investments with average maturities of 12
months or less from the date of acquisition in money market funds rated AA- (or
the equivalent thereof) or better by S&P or Aa3 (or the equivalent thereof) or
better by Moody’s;

 

(h)                                 (x) such local currencies in those countries
in which Holdings and its Restricted Subsidiaries transact business from time to
time in the ordinary course of business and (y) investments of comparable tenor
and credit quality to those described in the foregoing clauses (a) through
(g) or otherwise customarily utilized in countries in which Holdings and its
Restricted Subsidiaries operate for short term cash management purposes; and

 

(i)                                     Investments in funds which invest
substantially all of their assets in Cash Equivalents of the kinds described in
clauses (a) through (h) of this definition.

 

“Cash Management Obligations”:  obligations owed by any Loan Party to a Person
who, as of the time of incurrence of such obligations (or, in the case of any
such obligations in existence on the Closing Date, on the Closing Date), is the
Administrative Agent, any other Agent, any Lender or any Affiliate of the
Administrative Agent, any other Agent or a Lender, in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services, credit or debit card, or any automated clearing house transfers of
funds.

 

“Certificated Security”:  as defined in the Guarantee and Collateral Agreement.

 

“CFC”: a Subsidiary of Holdings that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

“Change of Control”:  as defined in Section 8.1(j).

 

6

--------------------------------------------------------------------------------



 

“Charges”:  as defined in Section 10.20.

 

“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.

 

“Closing Date”:  May 7, 2019.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time (unless
otherwise indicated).

 

“Co-Documentation Agents”:  Goldman Sachs Bank USA, Morgan Stanley Senior
Funding, Inc., Macquarie Capital (USA) Inc. and RBC Capital Markets, each in its
capacity as co-documentation agent.

 

“Collateral”:  as defined in the Guarantee and Collateral Agreement and all
Property of any Loan Party purported to be subject to a Lien under any Security
Document.

 

“Collateral Agent”:  Bank of America, N.A., in its capacity as collateral agent
for the Secured Parties under the Security Documents and any of its successors
and permitted assigns in such capacity in accordance with Section 9.9.

 

“Commitment”:  as to any Lender, the sum of the Revolving Commitments, the
Extended Revolving Commitments and the New Loan Commitments (in each case, if
any) of such Lender.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Commonly Controlled Plan”:  as defined in Section 4.12(b).

 

“Company”:  as defined in the preamble hereto.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information”:  as defined in Section 10.14.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, except with respect to clauses (h), (j) and
(r) of this definition, to the extent deducted in calculating such Consolidated
Net Income for such period, the sum of:

 

(a)                                 provisions for taxes based on income (or
similar taxes in lieu of income taxes), profits, capital (or equivalents),
including federal, foreign, state, local, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period;

 

(b)                                 Consolidated Net Interest Expense and, to
the extent not reflected in such Consolidated Net Interest Expense, any net
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, amortization or write-off of debt
discount and debt issuance costs and commissions, premiums, discounts and other
fees and

 

7

--------------------------------------------------------------------------------



 

charges associated with Indebtedness (including commitment, letter of credit and
administrative fees and charges with respect to the Facilities);

 

(c)                                  depreciation and amortization expense and
impairment charges (including deferred financing fees, capitalized software
expenditures, intangibles (including goodwill), organization costs and
amortization of unrecognized prior service costs, and actuarial gains and losses
related to pensions, and other post-employment benefits);

 

(d)                                 any expenses,  losses or charges that are
both unusual in nature or infrequent of occurrence or charges that are not
expected to recur within any twelve month measurement period (including
(x) losses on sales of assets outside of the ordinary course of business and
restructuring and integration costs or reserves, including any severance costs,
costs associated with office and facility openings, closings and consolidations,
relocation costs and other non-recurring business optimization expenses and
legal and settlement costs, and (y) any expenses in connection with the
Transactions);

 

(e)                                  any other non-cash charges, expenses or
losses, including write-offs and write-downs and any non-cash cost related to
the termination of any employee pension benefit plan (including, without
limitation, defined benefit pension plans or deferred compensation agreements)
(except to the extent such charges, expenses or losses represent an accrual of
or reserve for cash expenses in any future period or an amortization of a
prepaid cash expense paid in a prior period);

 

(f)                                   any expenses required to be accounted for
under FASB ASC 718;

 

(g)                                  transaction costs, fees, losses and
expenses (in each case whether or not any transaction is actually consummated)
(including Transaction Costs, and including those with respect to any amendments
or waivers of the Loan Documents, and those payable in connection with the sale
of Capital Stock, recapitalization, the incurrence of Indebtedness permitted by
Section 7.2, transactions permitted by Section 7.4, Dispositions permitted by
Section 7.5, or any Permitted Acquisition or other Investment permitted by
Section 7.7);

 

(h)                                 all management, monitoring, consulting and
advisory fees, and due diligence expense and other transaction fees and expenses
and related expenses paid (or any accruals related to such fees or related
expenses) (including by means of a dividend) during such period;

 

(i)                                     proceeds from any business interruption
insurance (to the extent not reflected as revenue or income in such statement of
such Consolidated Net Income);

 

(j)                                    the amount of expected cost savings and
other operating improvements and synergies reasonably identifiable and
reasonably supportable (as determined by Holdings or any Restricted Subsidiary
in good faith) to be realized as a result of the Transactions, any acquisition
or Disposition (including the termination or discontinuance of activities
constituting such business), any Investment, operating improvements,
restructurings, cost savings initiatives, operational change or similar
initiatives or transactions taken or committed to be taken during such period
(in each case calculated on a pro forma basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that (i) (A) such cost savings, operating improvements
and synergies are reasonably anticipated to result from such actions, (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting

 

8

--------------------------------------------------------------------------------



 

therefrom are anticipated by the Borrower to be realized within 12 months and
(C) amounts added to Consolidated EBITDA pursuant to this clause (i), shall not
in the aggregate exceed 25% of Consolidated EBITDA (determined prior to giving
effect to such amounts) in any four consecutive fiscal quarter period and
(ii) no cost savings shall be added pursuant to this clause (j) to the extent
already included in clause (d) above with respect to such period;

 

(k)                                 earn-out, contingent compensation and
similar obligations incurred in connection with any acquisition or other
investment and paid (if not previously accrued) or accrued;

 

(l)                                     charges, losses, lost profits, expenses
or write-offs to the extent indemnified or insured by a third party, including
expenses covered by indemnification provisions in any agreement in connection
with the Transactions, a Permitted Acquisition or any other acquisition or
Investment permitted by Section 7.7, in each case, to the extent that coverage
has not been denied (other than any such denial that is being contested by
Holdings and/or its Restricted Subsidiaries in good faith) and so long as such
amounts are actually reimbursed to such Person and its Restricted Subsidiaries
in cash within one year after the related amount is first added to Consolidated
EBITDA pursuant to this clause (l) (and to the extent not so reimbursed within
one year, such amount not reimbursed shall be deducted from Consolidated EBITDA
during the next measurement period); it being understood that such amount may
subsequently be included in Consolidated EBITDA in a measurement period to the
extent of amounts actually reimbursed);

 

(m)                             net realized losses relating to amounts
denominated in foreign currencies resulting from the application of FASB ASC 830
(including net realized losses from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized gains from related Hedge
Agreements);

 

(n)                                 costs of surety bonds of such Person and its
Restricted Subsidiaries in connection with financing activities,

 

(o)                                 costs associated with, or in anticipation
of, or preparation for, compliance with the requirements of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith;

 

(p)                                 costs, charges, accruals, reserves or
expenses attributable to cost savings initiatives, operating expense reductions,
transition, opening and pre-opening expenses, business optimization, management
changes, restructurings and integrations (including inventory optimization
programs, software and other intellectual property development costs, costs
related to the closure or consolidation of facilities and curtailments, costs
related to entry into new markets, consulting fees, signing costs, retention or
completion bonuses, relocation expenses, severance payments, and modifications
to pension and post-retirement employee benefit plans, new systems design and
implementation costs and project startup costs) or other fees relating to any of
the foregoing;

 

(q)                                 (i) any net loss resulting in such period
from Hedge Agreements and the application of FASB ASC Topic 815, (ii) any net
loss resulting in such period from currency translation losses related to
currency remeasurements of Indebtedness and (iii) the amount of loss resulting
in such period from a sale of receivables, payment intangibles and related
assets in connection with a receivables financing;

 

(r)                                    cash receipts (or any netting
arrangements resulting in reduced cash expenses) not included in Consolidated
EBITDA in any period to the extent non-cash gains relating to such

 

9

--------------------------------------------------------------------------------



 

receipts were deducted in the calculation of Consolidated EBITDA pursuant to the
below for any previous period and not added back; and

 

(s)                                   any pro forma adjustments described in the
Registration Statement;

 

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum, without duplication, of:

 

(a)                                 any gains that are both unusual in nature or
infrequent of occurrence or charges that are not expected to recur within any
twelve month measurement period (including gains on the sales of assets outside
of the ordinary course of business);

 

(b)                                 any other non-cash income or gains (other
than the accrual of revenue in the ordinary course), but excluding any such
items (i) in respect of which cash was received in a prior period or will be
received in a future period or (ii) which represent the reversal in such period
of any accrual of, or reserve for, anticipated cash charges in any prior period
where such accrual or reserve is no longer required, all as determined on a
consolidated basis;

 

(c)                                  gains realized and income accrued in
connection with the effect of currency and exchange rate fluctuations on
intercompany balances and other balance sheet items;

 

(d)                                 the amount of cash received in such period
in respect of any non-cash income or gain in a prior period (to the extent such
non-cash income or gain previously increased Consolidated Net Income in a prior
period);

 

(e)                                  net realized gains relating to amounts
denominated in foreign currencies resulting from the application of FASB ASC 830
(including net realized gains from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized losses from related Hedge
Agreements); and

 

(f)                                   (i) any net gain resulting in such period
from Hedge Agreements and the application of FASB ASC Topic 815, (ii) any net
gain resulting in such period from currency translation gains related to
currency remeasurements of Indebtedness and (iii) the amount of gain resulting
in such period from a sale of receivables, payment intangibles and related
assets in connection with a receivables financing;

 

provided that for purposes of calculating Consolidated EBITDA of Holdings and
its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of any
Person or Properties constituting a division or line of business of any business
entity, division or line of business, in each case, acquired by Holdings, the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
determined by the Borrower in good faith to be reasonably anticipated to be
realizable within 12 months following such acquisition, or of any Subsidiary
designated as a Restricted Subsidiary during such period, shall be included on a
pro forma basis for such period (but assuming the consummation of such
acquisition or such designation, as the case may be, occurred on the first day
of such period) and (B) the Consolidated EBITDA of any Person or Properties
constituting a division or line of business of any business entity, division or
line of business, in each case, Disposed of by Holdings, the Borrower or any of
the Restricted Subsidiaries during such period, or of any Subsidiary designated
as an Unrestricted Subsidiary during such period, shall be excluded for such
period (assuming the consummation of such Disposition or such designation, as
the case may be, occurred on the first day of such period). With respect to each
joint venture or minority investee of Holdings or any of its Restricted
Subsidiaries, for purposes of calculating Consolidated

 

10

--------------------------------------------------------------------------------



 

EBITDA, the amount of EBITDA (calculated in accordance with this definition)
attributable to such joint venture or minority investee, as applicable, that
shall be counted for such purposes (without duplication of amounts already
included in Consolidated Net Income) shall equal the product of (x) Holdings’ or
such Restricted Subsidiary’s direct and/or indirect percentage ownership of such
joint venture or minority investee and (y) the EBITDA (calculated in accordance
with this definition) of such joint venture or minority investee. Unless
otherwise qualified, all references to “Consolidated EBITDA” in this Agreement
shall refer to Consolidated EBITDA of Holdings.

 

“Consolidated First Lien Leverage”:  at any date, the aggregate principal amount
of all senior first-lien secured Funded Debt of Holdings and its Restricted
Subsidiaries on such date.

 

“Consolidated First Lien Leverage Ratio”:  as of any date of determination, the
ratio of (a) Consolidated First Lien Leverage on such date to (b) Consolidated
EBITDA of Holdings and its Restricted Subsidiaries for the most recently ended
Test Period.

 

“Consolidated Interest Expense”: the sum of (i) total cash interest expense
(including that attributable to Capital Lease Obligations) of such Person and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Restricted Subsidiaries plus (ii) all cash
dividend payments (excluding items eliminated in consolidation) on any series of
Disqualified Capital Stock of such Person made during such period.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of Holdings and its consolidated Restricted
Subsidiaries for any period, there shall be excluded (a) the income (or loss) of
any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with Holdings or any of its Restricted Subsidiaries,
(b) the income (or loss) of any Person (other than a Restricted Subsidiary) in
which Holdings or any of its Restricted Subsidiaries has an ownership interest
(including any joint venture), except to the extent of dividends, return of
capital or similar distributions actually received by Holdings or such
Restricted Subsidiary (which dividends, return of capital and distributions
shall be included in the calculation of Consolidated Net Income) (c)(x) any net
unrealized gains and losses resulting from fair value accounting required by
FASB ASC 815 (including as a result of the mark-to-market of obligations of
Hedge Agreements and other derivative instruments) and (y) any net unrealized
gains and losses relating to mark-to-market of amounts denominated in foreign
currencies resulting from the application of FASB ASC 830 (including net
unrealized gain and losses from exchange rate fluctuations on intercompany
balances and balance sheet items), and (d) any income (loss) for such period
attributable to the early extinguishment of Indebtedness.  Unless otherwise
qualified, all references to “Consolidated Net Income” in this Agreement shall
refer to Consolidated Net Income of Holdings.

 

“Consolidated Net Interest Expense”:  of any Person for any period,
(a) Consolidated Interest Expense, minus (b) the sum of (i) total cash interest
income of such Person and its Restricted Subsidiaries for such period (excluding
any interest income earned on receivables due from customers), in each case
determined in accordance with GAAP plus (ii) any one time financing fees (to the
extent included in such Person’s consolidated interest expense for such period),
including, with respect to the Borrower, those paid in connection with the Loan
Documents or in connection with any amendment thereof.  Unless otherwise
qualified, all references to “Consolidated Net Interest Expense” in this
Agreement shall refer to Consolidated Net Interest Expense of Holdings.

 

“Consolidated Total Assets”:  the total assets of Holdings and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recently delivered consolidated balance sheet of Holdings and
its Restricted Subsidiaries, determined on a pro forma basis.

 

11

--------------------------------------------------------------------------------



 

“Consolidated Total Leverage”:  at any date, (a) the aggregate principal amount
of all Funded Debt of Holdings and its Restricted Subsidiaries on such date,
minus (b) solely for purposes of the “Applicable Margin,” “Applicable Commitment
Fee Rate,” and Section 7.1(a), Unrestricted Cash on such date (not to exceed
$50,000,000), in each case determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (a) Consolidated Total Leverage on such date to (b) Consolidated EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test
Period.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any written or recorded agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Covered Entity”: any of the following; (i)  “covered entity” as that term is
defined in, and interpreted in accordance with 12 C.F.R. § 252.82(b); (ii) a 
“covered bank” as that term is defined in, and interpreted in accordance with 12
C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with 12 C.F.R. § 382.2(b).

 

“Covered Party”: as defined in Section 10.23.

 

“Co-Syndication Agents”:  JPMorgan Chase Bank, N.A. and Deutsche Bank Securities
Inc., each in its capacity as co-syndication agent.

 

“Cure Amount”:  as defined in Section 8.2(a).

 

“Cure Right”:  as defined in Section 8.2(a).

 

“Debtor Relief Laws”:  the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Right”: as assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 

“Defaulting Lender”:  subject to Section 2.3(a), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, or any Issuing Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect with respect to its
funding obligations hereunder or, solely with respect to a Revolving Lender,
under other agreements generally in which it commits to extend credit, (c) has
failed, within seven Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject

 

12

--------------------------------------------------------------------------------



 

of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Derivatives Counterparty”:  as defined in Section 7.6.

 

“Designated Jurisdiction”:  any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-cash Consideration”:  the Fair Market Value of non-cash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration
within 180 days of receipt thereof.

 

“Designation Date”:  as defined in Section 2.22(f).

 

“Disclosure Documents”: collectively, the Registration Statement, including the
financial statements included therein, along with any amendments thereto, filed
by Public Parent with the SEC.

 

“Disinterested Director”:  as defined in Section 7.9.

 

“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof, in each case, to
the extent the same constitutes a complete sale, sale and leaseback, assignment,
conveyance, transfer or other disposition, as applicable and including any
disposition of property to a Divided LLC pursuant to an LLC Division.  The terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”:  Capital Stock that (a) requires the payment of
any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of each of clauses (a), (b) and (c), prior to the date that is 91
days after the Latest Maturity Date (other than (i) upon payment in full of the
Obligations (other than (x) indemnification and other contingent obligations not
yet due and owing and (y) Obligations in respect of Specified Hedge Agreements
or Cash Management Obligations) or (ii) upon a “change in control”; provided
that any payment required pursuant to this clause (ii) is subject to the prior
repayment in full of the Obligations (other than (x) indemnification and other
contingent obligations not yet due and owing and (y) Obligations in respect of
Specified Hedge Agreements or Cash Management Obligations) that are then accrued
and payable and the termination of the Commitments); provided, further, however,
that if such Capital Stock is issued to any employee or to any plan for the
benefit of employees of Holdings, the Borrower or the Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be

 

13

--------------------------------------------------------------------------------



 

required to be repurchased by Holdings, the Borrower or a Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

“Disqualified Institution”:  (i) those institutions identified by the Borrower
in writing (if any) referenced on Schedule 1.1A, (ii) any other Person who
(A) is not registered or licensed with, or approved, qualified or found suitable
by, a Gaming Authority, or (B) has been disapproved, disqualified, denied a
license, qualification or approval or found unsuitable by a Gaming Authority, or
who has failed to timely submit a required application and other required
documentation pursuant to applicable Gaming Laws or (C) has withdrawn such
application or other documentation (except where requested or permitted, without
prejudice, by the applicable Gaming Authority) (in the case of each of clauses
(A) and (B), to the extent required under applicable Gaming Laws or requested by
a Gaming Authority) and (iii) business competitors of Holdings and its
Subsidiaries identified by Borrower in writing to the Administrative Agent from
time to time, and, in the case of clauses (i) and (iii) any known Affiliates
readily identifiable by similarity of name.  A list of the Disqualified
Institutions will be posted by the Administrative Agent on the Platform and
available for inspection by all Lenders.

 

“Divided LLC”: any limited liability company which has been formed upon
consummation of an LLC Division.

 

“ Do not have Unreasonably Small Capital”:  Holdings and its Subsidiaries taken
as a whole after consummation of the Transactions is a going concern and has
sufficient capital to reasonably ensure that it will continue to be a going
concern for the period from the date hereof through the Latest Maturity Date.

 

“Dollar Equivalent”:  at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Permitted Foreign Currency, the equivalent amount thereof in Dollars at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Permitted Foreign
Currency.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any direct or indirect Restricted Subsidiary that is
organized under the laws of the United States, any state thereof or the District
of Columbia.

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 10.6(b) (subject to receipt of such consents, if any, as may be
required for the assignment of the applicable Loan or Commitment to such Person
under Section 10.6(b)(i)).

 

14

--------------------------------------------------------------------------------



 

“Environmental Laws”:  any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including common law) of any
international authority, foreign government, the United States, or any state,
provincial, local, municipal or other governmental authority, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment, natural resources or human health and safety (as it relates
to exposure to Materials of Environmental Concern), as has been, is now, or at
any time hereafter is, in effect.

 

“Environmental Liability”:  any liability, claim, action, suit, obligation,
judgment or order under or relating to any Environmental Law for any damages,
injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, to the extent arising from or relating to: 
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which any Environmental Liability under
clause (a) through (d) above is assumed or imposed.

 

“Equity Issuance”:  any issuance by Holdings or any Restricted Subsidiary of its
Capital Stock in a public or private offering.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Base Rate”:

 

(a)                                 for any Interest Period with respect to a
Eurocurrency Loan denominated in Dollars, Euros or Pounds Sterling, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for such currency for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(b)                                 for any Interest Period with respect to a
Eurocurrency Loan denominated in Canadian Dollars, the rate per annum equal to
the Canadian Dealer Offered Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period;

 

(c)                                  for any Interest Period with respect to a
Eurocurrency Loan denominated in Australian Dollars, the rate per annum equal to
the Bank Bill Swap Reference Bid Rate or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about

 

15

--------------------------------------------------------------------------------



 

10:30 a.m. (Melbourne, Australia time) on the Rate Determination Date with a
term equivalent to such Interest Period;

 

(d)                                 for any interest calculation with respect to
an ABR Loan on any date, the rate per annum equal to LIBOR, at approximately
11:00 a.m., London time, two London Business Days prior to such date, for Dollar
deposits with a term of one month commencing that day;

 

provided that, if the Eurocurrency Base Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral”:  as defined in Section 4.17(a).

 

“Excluded Subsidiary”:  any Subsidiary that is (a) an Unrestricted Subsidiary,
(b) not wholly owned directly by Holdings or one or more of its wholly owned
Restricted Subsidiaries on the Closing Date or on the date such Subsidiary
becomes a Subsidiary, in each case for so long as such Subsidiary remains not
wholly owned, (c) an Immaterial Subsidiary, (d) a Foreign Subsidiary Holding
Company, (e) established or created pursuant to Section 7.7(p) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period, as contemplated by Section 7.7(p), (f) a
Subsidiary that is prohibited by applicable law, rule or regulation from
guaranteeing or granting a Lien on its assets to secure obligations in respect
of the Facilities, or which would require governmental (including regulatory)
consent, approval, license or authorization to provide a guarantee or grant any
Lien unless, such consent, approval, license or authorization has been received,
(g) a Subsidiary that is prohibited from guaranteeing or granting a Lien on its
assets to secure obligations in respect of the Facilities by any Contractual
Obligation in existence on the Closing Date (or, in the case of any
newly-acquired Subsidiary, in existence at the time of acquisition thereof but
not entered into in contemplation

 

16

--------------------------------------------------------------------------------



 

thereof), provided that this clause (g) shall not be applicable if (1) such
other party is a Loan Party or a wholly-owned Restricted Subsidiary of Holdings
or (2) consent has been obtained to provide such guarantee or such prohibition
is otherwise no longer in effect, (h) a Subsidiary with respect to which a
guarantee by it of, or granting a Lien on its assets to secure obligations in
respect of, the Facilities would result in material adverse tax consequences
(including as a result of the operation of Section 956 of the IRS Code or any
similar law or regulation in any applicable jurisdiction) to Holdings, the
Borrower, one or more Restricted Subsidiaries or any of their respective direct
or indirect members, as reasonably determined by the Borrower in consultation
with the Administrative Agent, (i) not-for-profit subsidiaries, (j) any Foreign
Subsidiary, (k) any direct or indirect Domestic Subsidiary of a Foreign
Subsidiary that is a CFC, (l) Subsidiaries that are special purpose entities or
(m) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent (confirmed in writing by notice to the Borrower), the
cost or other consequences of guaranteeing or granting a Lien on its assets to
secure obligations in respect of the Facilities shall be excessive in view of
the benefits to be obtained by the Secured Parties therefrom; provided that if a
Subsidiary executes the Guarantee and Collateral Agreement as a “Guarantor,”
then it shall not constitute an “Excluded Subsidiary” (unless released from its
obligations under the Guarantee and Collateral Agreement as a “Guarantor” in
accordance with the terms hereof and thereof).

 

“Excluded Swap Obligation”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guaranty of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 2.8 of the Guarantee and Collateral Agreement and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to any
Recipient, (i) net income Taxes (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (A) imposed as a result of such Recipient
being organized under the laws of, or having its principal office (or, if such
Recipient is a Lender, its applicable lending office) located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B) as
a result of any other present or former connection between such Recipient and
the jurisdiction of the Governmental Authority imposing such Tax (or any
political subdivision thereof), (ii) any withholding Taxes (including backup
withholding) imposed on amounts payable to or for the account of such Recipient
with respect to an applicable interest in a Loan or Commitment or this Agreement
pursuant to a law in effect on the date on which (A) such Recipient becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (B) if such Recipient is a Lender, such Lender
changes its lending office (other than pursuant to a request by the Borrower
under Section 2.19), except in each case to the extent that, pursuant to
Section 2.16, amounts with respect to such Taxes were payable either to such
Recipient’s assignor immediately before such Recipient became a party hereto or,
if such Recipient is a Lender, to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(e) and (iv) any Taxes imposed under FATCA.

 

17

--------------------------------------------------------------------------------



 

“Existing Loans”:  as defined in Section 2.22(a).

 

“Existing Tranche”:  as defined in Section 2.22(a).

 

“Extended Loans”:  as defined in Section 2.22(a).

 

“Extended Revolving Commitments”:  as defined in Section 2.22(a).

 

“Extended Tranche”:  as defined in Section 2.22(a).

 

“Extending Lender”:  as defined in Section 2.22(b).

 

“Extension”:  as defined in Section 2.22(b).

 

“Extension Amendment”:  as defined in Section 2.22(c).

 

“Extension Date”:  as defined in Section 2.22(d).

 

“Extension Election”:  as defined in Section 2.22(b).

 

“Extension Request”:  as defined in Section 2.22(a).

 

“Extension Series”:  all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

 

“Facility”:  each of (a) any New Loan Commitments and the New Loans made
thereunder (a “New Facility”), (b) the Revolving Commitments and the extensions
of credit (including Letters of Credit) made thereunder (the “Revolving
Facility”), (c) any Extended Revolving Commitments (of the same Extension
Series) (an “Extended Revolving Facility”) and (d) any Refinancing Revolving
Commitments of the same Tranche (a “Refinancing Revolving Facility”).

 

“Fair Market Value”:  with respect to any assets, Property (including Capital
Stock) or Investment, the fair market value thereof as determined in good faith
by the Borrower.

 

“Fair Value”:  the amount at which the assets (both tangible and intangible), in
their entirety, of Holdings and its Subsidiaries taken as a whole and after
giving effect to the consummation of the Transactions, would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above) and any intergovernmental
agreements (together with any related fiscal or regulatory legislation, rules or
practices) implementing the foregoing.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds

 

18

--------------------------------------------------------------------------------



 

brokers, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent; provided that, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

 

“Fee Payment Date”:  commencing on June 30, 2019, (a) the last Business Day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Fixed Charge Coverage Ratio”:  as of any date of determination, the ratio of
(a) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period minus, without duplication, cash taxes actually paid
by Holdings and its Restricted Subsidiaries (including Permitted Tax
Distributions) during such Test Period to (b) Fixed Charges of Holdings and its
Restricted Subsidiaries for such Test Period.  In the event that Holdings or any
of its Restricted Subsidiaries incurs, assumes, guarantees, repays, repurchases,
redeems, defeases or otherwise discharges any Indebtedness or issues or redeems
Disqualified Capital Stock subsequent to the commencement of the period for
which the Fixed Charge Coverage Ratio is being calculated and on or prior to the
date on which the event for which the calculation of the Fixed Charge Coverage
Ratio is being calculated, then the Fixed Charge Coverage Ratio will be
calculated on a pro forma basis as if such incurrence, assumption, guarantee,
repayment, repurchase, redemption, defeasance or other discharge of Indebtedness
or issuance or redemption of Disqualified Capital Stock, and the use of the
proceeds therefrom, had occurred at the beginning of the Test Period.

 

“Fixed Charges”:  for any Test Period, the sum of (a) Consolidated Interest
Expense plus (b) regularly scheduled payments of principal on Funded Debt that
are paid or payable in cash, in each case, for such Test Period; provided that
(a) when determining Fixed Charges in respect of any four-quarter period ending
prior to the first anniversary of the Closing Date, Fixed Charges will be
calculated by multiplying the aggregate Fixed Charges accrued since the Closing
Date by 365 and then dividing such product by the number of days from and
including the Closing Date to and including the last day of such period and
(b) in the case of any Person that became a Restricted Subsidiary of such Person
after the commencement of such four-quarter period, the interest expense of such
Person paid in cash prior to the date on which it became a Restricted Subsidiary
of such Person will be disregarded to the extent the Indebtedness for which such
interest expense was paid is permanently repaid on or prior to the time such
Person becomes a Restricted Subsidiary.

 

“Flood Insurance Laws”:  collectively, (i) National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

 

“Foreign Subsidiary”:  any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company”:  any Restricted Subsidiary of Holdings
which is a Domestic Subsidiary substantially all of the assets of which consist,
directly or indirectly, of the Capital Stock (or Capital Stock and Indebtedness)
of one or more Foreign Subsidiaries that are CFCs.

 

“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b)(i), (e), (g)(ii), (h) or, to the extent
related to Indebtedness of the types described in the preceding clauses, (d) of
the definition of “Indebtedness,” in each case, to the extent reflected as
indebtedness on such Person’s balance sheet.

 

19

--------------------------------------------------------------------------------



 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, as included within the Accounting Standards
Codification as maintained by the Financial Accounting Standards Board.  If at
any time the SEC permits or requires U.S.-domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes and the Borrower notifies the Administrative Agent
that it will effect such change, without limiting Section 10.16, effective from
and after the date on which such transition from GAAP to IFRS is completed by
the Borrower or Holdings, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the required transition
date or the date specified in such notice, as the case may be, IFRS as in effect
from time to time and (b) for prior periods, GAAP as defined in the first
sentence of this definition.

 

“Gaming Approval”:  any and all approvals, authorizations, permits, consents,
rulings, orders or directives of any Governmental Authority (i) necessary to
enable Holdings and its Subsidiaries to engage in the lottery, gambling, casino,
horse racing or gaming business or otherwise continue to conduct their business
as it is conducted on the Closing Date or any Permitted Business (directly or
indirectly through a joint venture or other Person) conducted after the Closing
Date, (ii) that regulates gaming in any jurisdiction in which Holdings and its
Subsidiaries conduct gaming activities and has jurisdiction over such persons
(including any successors to any of them) or (iii) necessary to accomplish the
transactions contemplated hereby.

 

“Gaming Authority”:  as to any Person, any governmental agency, authority,
board, bureau, commission, department, office or instrumentality with
regulatory, licensing or permitting authority or jurisdiction over any gaming
business or enterprise or any Gaming Facility, or with regulatory, licensing or
permitting authority or jurisdiction over any gaming operation (or proposed
gaming operation) owned, managed or operated by Holdings or any of its
Subsidiaries.

 

“Gaming Facility”:  as to any Person, any lottery operation, gaming
establishment and other property or assets directly ancillary thereto or used in
connection therewith, including any casinos, hotels, resorts, race tracks,
off-track wagering sites and other recreation and entertainment facilities.

 

“Gaming Laws”:  as to any Person, (a) constitutions, treaties, statutes or laws
governing Gaming Facilities (including pari-mutuel race tracks) and rules,
regulations, codes and ordinances of any Gaming Authority, and all
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by Holdings or any of
its Subsidiaries within its jurisdiction, (b) Gaming Approvals and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange, any
self-regulatory organization (including the National Association of Insurance
Commissioners) and any applicable supranational bodies (such as the European
Union or the European Central Bank).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of the Closing Date, among Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

20

--------------------------------------------------------------------------------



 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) pursuant to which the guaranteeing person has
issued a guarantee, reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or by which such Person becomes contingently liable for
any Indebtedness (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets or any Investment permitted under this
Agreement.  The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case,
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Guaranty”:  collectively, the guaranty made by the Guarantors under the
Guarantee and Collateral Agreement in favor of the Secured Parties, together
with each other guaranty delivered pursuant to Section 6.8.

 

“Hedge Agreements”:  all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by Holdings or
any Restricted Subsidiary.

 

“Hedge Bank”: with respect to any Hedge Agreement, any Person that was the
Administrative Agent, any other Agent, a Lender or any Affiliate thereof at the
time such Hedge Agreement was entered into (or, if in effect on the Closing
Date, any Person that is the Administrative Agent, any other Agent, a Lender or
any Affiliate thereof as of the Closing Date), as counterparty to such Hedge
Agreement, regardless of whether such Person subsequently ceases to be the
Administrative Agent, any other Agent, a Lender or any Affiliate thereof.

 

“Holdings”:  as defined in the introductory paragraph of this Agreement,
including any successor thereto pursuant to a merger permitted by
Section 7.4(i).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, or any
successor, or the SEC, as the case may be), as in effect from time to time.

 

21

--------------------------------------------------------------------------------



 

“Immaterial Subsidiary”:  on any date, any Restricted Subsidiary of Holdings
designated as such by the Borrower, but only to the extent that such Restricted
Subsidiary has less than 1.5% of Consolidated Total Assets and 1.5% of annual
consolidated revenues of Holdings and its Restricted Subsidiaries on a pro forma
basis based on the most recent financial statements delivered pursuant to
Section 6.1 prior to such date; provided that at no time shall all Immaterial
Subsidiaries have in the aggregate Consolidated Total Assets or annual
consolidated revenues (as reflected on the most recent financial statements
delivered pursuant to Section 6.1 prior to such time) in excess of 5.0% of
Consolidated Total Assets or annual consolidated revenues, respectively, of
Holdings and its Restricted Subsidiaries.

 

“Increased Amount Date”:  as defined in Section 2.21(a).

 

“Incremental Amendment”: an amendment or joinder to this Agreement to give
effect to any New Loan Commitments pursuant to Section 2.21, in form and
substance reasonably acceptable to the Borrower, the Administrative Agent and
the Lenders providing such New Loan Commitments.

 

“Indebtedness” of any Person:  without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
(i) bonds (excluding surety bonds), debentures, notes or similar instruments,
and (ii) surety bonds, (c) all obligations of such Person for the deferred
purchase price of Property or services already received, (d) all Guarantee
Obligations by such Person of Indebtedness of others, (e) all Capital Lease
Obligations of such Person, (f) all payments that such Person would have to make
in the event of an early termination, on the date Indebtedness of such Person is
being determined, in respect of outstanding Hedge Agreements (such payments in
respect of any Hedge Agreement with a counterparty being calculated subject to
and in accordance with any netting provisions in such Hedge Agreement), (g) the
principal component of all obligations, contingent or otherwise, of such Person
(i) as an account party in respect of letters of credit (other than any letters
of credit, bank guarantees or similar instrument in respect of which a
back-to-back letter of credit has been issued under or permitted by this
Agreement) and (ii) in respect of bankers’ acceptances and (h) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Disqualified Capital Stock of such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; provided that Indebtedness shall not include (A) trade and other
payables, accrued expenses and liabilities and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue or contract
liability as defined by FASB ASC 606, arising in the ordinary course of
business, (C) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such asset, (D) payment and custodial
obligations in respect of prize, jackpot, deposit, payment processing and player
account management operations or (E) earn-out and other contingent obligations
until such obligations become a liability on the balance sheet of such Person in
accordance with GAAP.  The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such Person in respect thereof (or provides
for reimbursement to such Person).

 

“Indebtedness for Borrowed Money”:  (a) to the extent the following would be
reflected on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of Holdings and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments and (ii) Capital Lease Obligations,
(b) reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (c) Hedge Agreements; provided that the
Obligations shall not constitute Indebtedness for Borrowed Money.

 

22

--------------------------------------------------------------------------------



 

“Indemnified Liabilities”:  as defined in Section 10.5(c).

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in the
immediately preceding clause (a), Other Taxes.

 

“Indemnitee”:  as defined in Section 10.5(c).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Instrument”:  as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, domain names, patents, patent licenses, trademarks,
trademark licenses, trade names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Intercompany Services Agreement”: the Services Agreement between Scientific
Games, Scientific Games International, Inc., a Delaware corporation, Bally
Gaming, Inc., a Nevada corporation, and the Borrower, as described in the
Disclosure Documents, as the same may be amended, restated, or otherwise
modified from time to time, so long as such amendment, restatement or other
modification, taken as a whole, is not materially adverse to the Lenders (as
determined by the Borrower in good faith).

 

“Interest Payment Date”:  (a) the last Business Day of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurocurrency Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurocurrency Loan having an Interest Period longer than three months, each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period and (d) as to any
Loan (other than any Revolving Loan that is an ABR Loan), the date of any
repayment or prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or (if available
from all Lenders under the relevant Facility) twelve months (or such other
period acceptable to all such Lenders) thereafter, as selected by the Borrower
in its notice of borrowing or notice of continuation or conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurocurrency Loan and ending one, two, three or six or (if available from all
Lenders under the relevant Facility) twelve months (or such other period
acceptable to all such Lenders) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i)                                if any Interest Period would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of

 

23

--------------------------------------------------------------------------------



 

such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day;

 

(ii)                             any Interest Period that would otherwise extend
beyond the scheduled Revolving Termination Date shall end on the Revolving
Termination Date or such due date, as applicable; and

 

(iii)                          any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Investments”:  as defined in Section 7.7.

 

“IP License Agreement”: that certain  License Agreement, dated as of the Closing
Date, by and between Bally Gaming, Inc. and the Borrower (as successor by
assignment from SG Social Holding Company I, LLC), as the same may be amended,
restated, or otherwise modified from time to time, so long as such amendment,
restatement or other modification, taken as a whole, is not materially adverse
to the Lenders (as determined by the Borrower in good faith).

 

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lenders”:  (a) Bank of America, N.A., and (b) any other Revolving
Lender from time to time designated by the Borrower, in its sole discretion, as
an Issuing Lender with the consent of such other Revolving Lender.

 

“Joint Bookrunners”:  Merrill Lynch, Pierce, Fenner & Smith Incorporated
(together with its designated affiliates), JPMorgan Chase Bank, N.A., Deutsche
Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley Senior
Funding, Inc., Macquarie Capital (USA) Inc. and RBC Capital Markets, in their
capacity as joint bookrunners.

 

“Judgment Currency”: as defined in Section 10.26.

 

“Junior Financing”:  as defined in Section 7.8.

 

“Junior Financing Documentation”:  any documentation governing any Junior
Financing.

 

“Latest Maturity Date”:  at any date of determination, the latest maturity date
or termination date applicable to any Loan or Commitment hereunder at such time.

 

“L/C Commitment”:  as of the Closing Date, $15,000,000.

 

“L/C Disbursements”:  as defined in Section 3.4(a).

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the Dollar
Equivalent of the aggregate then undrawn and unexpired face amount of the then
outstanding Letters of Credit and (b) the Dollar Equivalent of the aggregate
amount of drawings under Letters of Credit that have not then been reimbursed. 
The L/C Obligations of any Lender at any time shall be its Revolving Percentage
of the total L/C Obligations at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5.

 

24

--------------------------------------------------------------------------------



 

For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, upon notice from the
Administrative Agent to the Borrower such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender and, for purposes of Section 3.4(d), the
collective reference to all Revolving Lenders.

 

“L/C Shortfall”:  as defined in Section 3.4(d).

 

“LCA Election”:  as defined in Section 1.2(h).

 

“LCA Test Date”:  as defined in Section 1.2(h).

 

“Lead Arrangers”:  Merrill Lynch, Pierce, Fenner & Smith Incorporated (together
with its designated affiliates), JPMorgan Chase Bank, N.A., Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc.,
Macquarie Capital (USA) Inc. and RBC Capital Markets, in their capacity as joint
lead arrangers.

 

“Lenders”:  as defined in the preamble hereto.

 

“Letters of Credit”:  any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit. 
Letters of Credit may be issued in Dollars or in a Permitted Foreign Currency by
any Issuing Lender under the Revolving Commitments.

 

“Liabilities”:  the recorded liabilities (including contingent liabilities that
would be recorded in accordance with GAAP) of Holdings and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions, determined in accordance with GAAP consistently applied.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate”: as defined in Section 2.23.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature

 

25

--------------------------------------------------------------------------------



 

whatsoever (including any conditional sale or other title retention agreement
and any capital lease having substantially the same economic effect as any of
the foregoing).

 

“Limited Condition Acquisition”:  any acquisition, including by way of merger,
amalgamation or consolidation, by one or more of Holdings, the Borrower and its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by Holdings, the Borrower or such Restricted
Subsidiary in writing to the Administrative Agent and Lenders.

 

“Limited Condition Acquisition Provision”:  as defined in Section 1.2(h).

 

“LLC Division”: the statutory division of any limited liability company into two
or more limited liability companies pursuant to Section 18-217 of the Delaware
Limited Liability Company Act or a comparable provision of any other Requirement
of Law.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  the collective reference to this Agreement, the Security
Documents and the Notes (if any), together with any amendment, supplement,
waiver, or other modification to any of the foregoing.

 

“Loan Parties”:  Holdings, the Borrower and each Subsidiary Guarantor.

 

“London Banking Day”:  any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mafco”:  MacAndrews & Forbes Holdings, Inc.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the Revolving Extensions of Credit, as the case may be, outstanding
under such Facility (or (i) prior to any termination of the Revolving
Commitments under such Facility, the holders of more than 50% of the Revolving
Commitments under such Facility, (ii) in the case of any New Facility, prior to
any termination of the New Loan Commitments under such Facility, the holders of
more than 50% of the New Loan Commitments under such Facility or (iii) in the
case of any Extended Revolving Facility, prior to any termination of the
Extended Revolving Commitments under such Facility, the holders of more than 50%
of the Extended Revolving Commitments under such Facility); provided, however,
that determinations of the “Majority Facility Lenders” shall exclude any
Commitments or Loans held by Defaulting Lenders.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of Holdings and
its Restricted Subsidiaries, taken as a whole, or (b) the material rights and
remedies available to the Administrative Agent and the Lenders, taken as a
whole, or on the ability of the Loan Parties, taken as a whole, to perform their
payment obligations to the Lenders, in each case, under the Loan Documents.

 

“Material Real Property”:  any Real Property located in the United States and
owned in fee by a Loan Party on the Closing Date having an estimated Fair Market
Value exceeding $2,000,000 and any after-acquired Real Property located in the
United States owned by a Loan Party having a gross purchase price exceeding
$2,000,000 at the time of acquisition; provided that at no time shall the
aggregate estimated Fair Market Value of all Real Property located in the United
States and owned in fee by the Loan Parties that is not considered “Material
Real Property” exceed $5,000,000.

 

26

--------------------------------------------------------------------------------



 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined as hazardous or toxic
under any Environmental Law, or that are regulated pursuant to any Environmental
Law.

 

“Maximum Incremental Facilities Amount”:  at any date of determination
$50,000,000.

 

“Maximum Rate”:  as defined in Section 10.20.

 

“Minimum Extension Condition”:  as defined in Section 2.22(g)(ii).

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgage”:  any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Mortgaged Properties”:  all Real Property owned by a Loan Party that is, or is
required to be, subject to a Mortgage pursuant to the terms of this Agreement;
provided that in no event shall any Real Property other than Material Real
Properties together with all improvements and appurtenant fixtures, easements
and other property and rights incidental to the ownership, lease or operation
thereof, constitute “Mortgaged Properties”.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  in connection with any Equity Issuance (including the
Social Gaming IPO) or issuance or sale of debt securities or instruments or the
incurrence of Funded Debt, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
consulting fees, underwriting discounts and commissions and other customary fees
and expenses actually incurred in connection therewith.

 

“New Facility”:  as defined in the definition of “Facility.”

 

“New Lender”:  as defined in Section 2.21(c).

 

“New Loan Commitments”:  as defined in Section 2.21(a).

 

“New Loans”:  any loan made by any New Lender pursuant to this Agreement.

 

“New Revolving Loan Commitment”: as defined in Section 2.21(a).

 

“New Subsidiary”:  as defined in Section 7.2(r)(x).

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

27

--------------------------------------------------------------------------------



 

“Non-Excluded Subsidiary”:  any Subsidiary of Holdings or the Borrower which is
not an Excluded Subsidiary.

 

“Non-Extending Lender”:  as defined in Section 2.22(e).

 

“Non-Guarantor Subsidiary”:  any Subsidiary of Holdings or the Borrower which is
not a Subsidiary Guarantor.

 

“Non-Recourse Debt”:  Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings or any of its Restricted Subsidiaries the outstanding principal
amount of which individually exceeds $2,000,000 to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity and (b) as to which the lenders or holders thereof
will not have any recourse to the capital stock or assets of Holdings or any of
its Restricted Subsidiaries.

 

“Non-US Lender”:  as defined in Section 2.16(e)(i).

 

“Not Otherwise Applied”:  with reference to any proceeds of any transaction or
event or of the Available Amount that is proposed to be applied to a particular
use or transaction, that such amount has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction (including any application thereof as a Cure Right pursuant to
Section 8.2).

 

“Note”:  any promissory note evidencing any Loan, which promissory note shall be
in the form of Exhibit G or such other form as agreed upon by the Administrative
Agent and the Borrower.

 

“Obligations”:  the unpaid principal of and interest on (including interest and
fees accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
or fees is allowed or allowable in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent or to any Lender (or, (i) in the case
of Cash Management Obligations, of any Loan Party to the Administrative Agent,
the Collateral Agent, any other Agent, any Lender or any Affiliate of any of the
foregoing and (ii) in the case of Specified Hedge Agreements, of any Loan Party
to any Hedge Bank), whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, in each case, which may
arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Hedge Agreement, any Cash
Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (a) obligations of any Loan Party under any Specified
Hedge Agreement, any Cash Management Obligations shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed, (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements or Cash Management Obligations and (c) the “Obligations” shall
exclude any Excluded Swap Obligations.

 

“OFAC”:  the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Other Intercreditor Agreement”:  an intercreditor agreement, to the extent in
respect of Indebtedness secured by some or all of the Collateral on a pari passu
basis, second priority basis or third

 

28

--------------------------------------------------------------------------------



 

(or more junior) priority basis with the Obligations, in a form reasonably
acceptable to the Administrative Agent and the Borrower which is posted for
review by the Lenders and deemed acceptable if the Required Lenders have not
objected thereto within five Business Days following the date on which such
intercreditor agreement is posted for review.

 

“Other Taxes”:  any and all present or future stamp, court or documentary Taxes
or any other intangible, recording, filing, excise or property Taxes, arising
from any payment made under, or from the execution, delivery, performance,
registration, or enforcement of, or otherwise with respect to, any Loan
Document, except any such Taxes that are imposed as a result of a present or
former connection between the Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
registered, become a party to, performed its obligations under, received
payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document) with respect to an assignment.

 

“Parent Company”:  Scientific Games, Public Parent or any direct or indirect
wholly-owned Subsidiary thereof that, directly or indirectly, wholly-owns
Holdings, which as of the Closing Date includes, among others, Scientific Games,
Bally Gaming, Inc., SG Social Holding Company II, LLC, SG Social Holding Company
I, LLC, SG Social Holding Company, LLC and Public Parent.

 

“Participant”:  as defined in Section 10.6(c)(i).

 

“Participant Register”:  as defined in Section 10.6(c)(iii).

 

“Payment Amount”:  as defined in Section 3.5(b).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“PCAOB”: the Public Company Accounting Oversight Board.

 

“Perfection Certificate”: as defined in the Guarantee and Collateral Agreement.

 

“Permitted Acquisition”:  (a) any acquisition or other Investment approved by
the Required Lenders, (b) any acquisition or other Investment made solely with
the Net Cash Proceeds of any substantially concurrent Equity Issuance or capital
contribution (other than Disqualified Capital Stock or Cure Amounts) or (c) any
acquisition, in a single transaction or a series of related transactions, of a
majority controlling interest in the Capital Stock, or all or substantially all
of the assets, of any Person, or of all or substantially all of the assets
constituting a division, product line or business line of any Person, in each
case to the extent the applicable acquired company or assets engage in or
constitute a Permitted Business or Related Business Assets, so long as in the
case of any acquisition described in this clause (c), no Event of Default shall
be continuing immediately after giving pro forma effect to such acquisition.

 

“Permitted Business”:  the Business and any other services, activities or
businesses incidental or related, similar or complementary to any line of
business engaged in by Holdings and/or its Subsidiaries as of the Closing Date
(after giving effect to the Transactions) or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.

 

“Permitted Foreign Currency”:  with respect to any Revolving Loan or Letter of
Credit, Euros, Pounds Sterling, Canadian Dollars, Australian Dollars and any
other foreign currency reasonably requested by the Borrower from time to time
and in which the Revolving Lenders or an Issuing Lender, as

 

29

--------------------------------------------------------------------------------



 

applicable, may, in accordance with its policies and procedures in effect at
such time, lend Revolving Loans or issue Letters of Credit, as applicable, in
each case, subject to the consent of the Revolving Lenders or Issuing Lender, as
applicable.

 

“Permitted Investors”:  the collective reference to the Sponsor and its
Affiliates (but excluding any operating portfolio companies of the foregoing),
any Parent Company, and directors and members of management of any Parent
Company, Holdings or any of its Subsidiaries that have ownership interests in
Holdings or in such Parent Company or Subsidiary, or are directors thereof, as
of the Closing Date.

 

“Permitted Refinancing”:  with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accreted
value) thereof (excluding accrued interest, fees, discounts, redemption and
tender premiums, penalties and expenses), the weighted average life to maturity
of such Indebtedness is greater than or equal to the weighted average life to
maturity of the Indebtedness being refinanced, (b) the maturity date of such
Indebtedness is greater than or equal to the maturity date of the Indebtedness
being refinanced, (c) immediately after giving effect to such refinancing,
replacement, refunding, renewal or extension, no Event of Default shall be
continuing and (d) neither Holdings nor any Restricted Subsidiary shall be an
obligor or guarantor of any such refinancings, replacements, modifications,
refundings, renewals or extensions except to the extent that such Person was
(or, when initially incurred could have been) such an obligor or guarantor in
respect of the applicable Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended.

 

“Permitted Refinancing Obligations”:  any senior or subordinated Indebtedness
(which Indebtedness may be (x) secured by the Collateral on a junior basis,
(y) unsecured or (z) in the case of Indebtedness incurred under this Agreement,
loan agreements customary bridge financings or debt securities, secured by the
Collateral on a pari passu basis), in each case issued or incurred by the
Borrower or a Guarantor to refinance Indebtedness and/or Revolving Commitments
incurred under this Agreement and the Loan Documents and to pay fees, discounts,
premiums and expenses in connection therewith; provided that (a) the terms of
such Indebtedness, other than a revolving credit facility that does not include
scheduled commitment reductions prior to maturity, shall not provide for a
maturity date or weighted average life to maturity earlier than the maturity
date or shorter than the weighted average life to maturity (or, in the case of
any such Indebtedness comprised of debt securities, 91 days after the maturity
date or the weighted average life to maturity) of the Indebtedness being
refinanced, as applicable (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
maturity date or the weighted average life to maturity of the Indebtedness being
refinanced, as applicable), (b) any such Indebtedness that is a revolving credit
facility shall not mature prior to the maturity date of the revolving
commitments being replaced, (c) such Indebtedness shall not be secured by any
Lien on any asset of any Loan Party that does not also secure the Obligations,
or be guaranteed by any Person other than the Guarantors and (d) if secured by
Collateral, such Indebtedness (and all related Obligations) either shall be
incurred under this Agreement on a senior secured pari passu basis with the
other Obligations or shall be subject to the terms of an Other Intercreditor
Agreement.

 

“Permitted Tax Distributions”:  (A) for any taxable year ending after the
Closing Date for which, for U.S. federal income tax purposes, each of the
Borrower and Holdings is treated as a partnership (or disregarded as an entity
separate from a partnership), distributions by Holdings to its direct and
indirect equity holders on a pro rata basis, in the minimum amount sufficient to
cause Public Parent (and any of its direct or indirect equity holders, in the
aggregate) to receive, and (B) without duplication of amounts described in
clause (A), for any taxable year ending after the Closing Date for which, for
U.S. federal

 

30

--------------------------------------------------------------------------------



 

income tax purposes, each of the Borrower and Holdings is treated either as
disregarded as an entity separate from Public Parent or as a corporation (or
disregarded as an entity separate from a corporation) that is a member of a
group filing a consolidated, combined or unitary tax return with Public Parent,
distributions by Holdings to Public Parent (or any direct or indirect parent
entity of Public Parent that is a member of a group that files any such return
with Public Parent (a “Consolidated Parent”)), in the minimum amount sufficient
to cause Public Parent (and any Consolidated Parent, in the aggregate) to
receive, in the case of each of clauses (A) and (B), in respect of such taxable
year, the sum of (i) the U.S. federal, state and local and foreign Tax
obligations (including, for the avoidance of doubt and without duplication,
quarterly estimates thereof) owed by Public Parent (or any Consolidated Parent)
for such taxable year (other than any obligations to remit any amounts withheld
from payments to third parties, and any such Taxes that are paid or payable by
Holdings or its Subsidiaries directly to taxing authorities on behalf of Public
Parent or Consolidated Parent) in respect of the taxable income of Holdings and
its subsidiaries (for the avoidance of doubt, including taxable income
attributable to any equity interest owned directly or indirectly by Holdings in
a pass-through entity for tax purposes), and (ii) any obligations payable by
Public Parent under the Tax Receivable Agreement for such taxable year to the
extent they constitute ordinary course payments, which shall not include any
accelerated lump sum amount payable by reason of any early termination of such
agreement to the extent such amount exceeds the amount that would otherwise have
been payable under the Tax Receivable Agreement in the absence of such early
termination.

 

“ Permitted Transferees”: with respect to any Person that is a natural person
(and any Permitted Transferee of such Person), (a) such Person’s immediate
family, including his or her spouse, ex-spouse, children, step-children and
their respective lineal descendants, (b) the estate of Ronald O. Perelman and
(c) any other trust or legal entity the primary beneficiary of which is such
Person’s immediate family, including his or her spouse, ex-spouse, children,
stepchildren or their respective lineal descendants and which is controlled by
such Person.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings or any of its Restricted
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be at the relevant time) an “employer” as
defined in Section 3(5) of ERISA, including a Multiemployer Plan.

 

“Platform”:  as defined in Section 10.2(c).

 

“Pledged Securities”:  as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Present Fair Salable Value”:  the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
Holdings and its Subsidiaries taken as a whole and after giving effect to the
consummation of the Transactions are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

31

--------------------------------------------------------------------------------



 

“Pricing Grid”:  the table set forth below:

 

Consolidated Total Leverage
Ratio

 

Applicable Margin
for Loans that are
Eurocurrency
Loans

 

Applicable
Margin for
Loans that are
ABR Loans

 

Applicable
Commitment Fee
Rate

 

> 1.50:1.00

 

2.50

%

1.50

%

0.50

%

< 1.50:1.00 but > 1.00:1.00

 

2.25

%

1.25

%

0.50

%

< 1.00:1.00

 

2.00

%

1.00

%

0.375

%

 

Changes in the Applicable Margin or the Applicable Commitment Fee Rate resulting
from changes in the Consolidated Total Leverage Ratio shall become effective on
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph.  If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, at the
option of (and upon the delivery of notice (telephonic or otherwise) by) the
Administrative Agent or the Required Lenders, until such financial statements
are delivered, the Consolidated Total Leverage Ratio as at the end of the fiscal
period that would have been covered thereby shall for the purposes of this
definition be deemed to be greater than 1.50 to 1.00.  In addition, at all times
while an Event of Default set forth in Section 8.1(a) or 8.1(f) shall have
occurred and be continuing, the Consolidated Total Leverage Ratio shall for the
purposes of the Pricing Grid be deemed to be greater than 1.50 to 1.00.

 

“Prime Rate”:  as defined in the definition of “ABR.”

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Public Information”:  as defined in Section 10.2(c).

 

“Public Lender”:  as defined in Section 10.2(c).

 

“Public Parent”: SciPlay Corporation, a Nevada corporation.

 

“QFC”: the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support”: as defined in Section 10.23.

 

“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.

 

“Rate Determination Date”:  two (2) Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

32

--------------------------------------------------------------------------------



 

“Rate Determination Notice”:  as defined in Section 2.18.

 

“Real Property”:  collectively, all right, title and interest of Holdings or any
of its Restricted Subsidiaries in and to any and all parcels of real property
owned or operated by Holdings or any such Restricted Subsidiary together with
all improvements and appurtenant fixtures, easements and other property and
rights incidental to the ownership, lease or operation thereof.

 

“Recipient”:  (a) any Lender, (b) the Administrative Agent and (c) any other
Agent, as applicable.

 

“Refinanced Revolving Commitments”:  as defined in Section 10.1(c).

 

“Refinancing Revolving Commitments”:  as defined in Section 10.1(c).

 

“Register”:  as defined in Section 10.6(b)(iv).

 

“Registration Statement”: as defined in the definition of “Social Gaming IPO.”

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Business Assets”:  assets (other than cash and Cash Equivalents) used
or useful in a Permitted Business; provided that any assets received by Holdings
or a Restricted Subsidiary in exchange for assets transferred by Holdings or a
Restricted Subsidiary shall not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person would become a Restricted Subsidiary.

 

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Release”:  any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

 

“Replaced Lender”:  as defined in Section 2.20.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, other than those events as to which the
thirty day notice period is waived by the PBGC.

 

“Representatives”:  as defined in Section 10.14.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(i) the Revolving Commitments (including any New Loan Commitments) then in
effect or, if the Revolving Commitments have been terminated, the Revolving
Extensions of Credit then outstanding, and (ii) the Extended Revolving
Commitments then in effect in respect of any Extended Revolving Facility or, if
such Extended Revolving Commitments have been terminated, the Extended Loans in
respect thereof then outstanding; provided, however, that determinations of the
“Required Lenders” shall exclude any Commitments or Loans held by Defaulting
Lenders.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule, regulation, ordinances,

 

33

--------------------------------------------------------------------------------



 

codes, administrative precedents or authorities, or determination of (including
the interpretation or administration of the preceding by) an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer (or similar title), chief accounting officer, controller or treasurer
(or similar title), and, with respect to financial matters, the chief financial
officer (or similar title), controller or treasurer (or similar title), and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent; any reference
herein or in any other Loan Document to a Responsible Officer shall be deemed to
refer to a Responsible Officer of the Borrower, unless otherwise specified.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Restricted Subsidiary”:  any Subsidiary of Holdings which is not an
Unrestricted Subsidiary.

 

“Revaluation Date”:  (a) with respect to any Loan, each of the following: 
(i) each date of a borrowing of a Eurocurrency Loan denominated in a Permitted
Foreign Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in a Permitted Foreign Currency pursuant to Section 2.9, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in a Permitted Foreign Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by an Issuing Lender under any Letter of Credit
denominated in a Permitted Foreign Currency and (iv) such additional dates as
the Administrative Agent or the applicable Issuing Lender shall determine or the
Required Lenders shall require.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Commitments”:  as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
2.1, or, as the case may be, in the Assignment and Assumption or Incremental
Amendment pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to an Extension Amendment, an Incremental
Amendment or otherwise pursuant to the terms hereof.  The aggregate amount of
the Revolving Commitments, as of the Closing Date, is $150,000,000.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the Dollar Equivalent of the sum of, without duplication (a) the
aggregate principal amount of all Revolving Loans held by such Lender then
outstanding and (b) such Lender’s Revolving Percentage of the L/C Obligations
then outstanding.

 

“Revolving Facility”:  as defined in the definition of “Facility.”

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

34

--------------------------------------------------------------------------------



 

“Revolving Loans”:  as defined in Section 2.1(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

 

“Revolving Termination Date”: May 7, 2024.

 

“S&P”:  Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

“Sanction(s)”:  any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“Scheduled Unavailability Date”:  as defined in Section 2.23(ii).

 

“Scientific Games”: Scientific Games Corporation, a Nevada corporation.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Section 2.22 Additional Amendment”:  as defined in Section 2.22(c).

 

“Secured Parties”:  collectively, the Lenders, the Administrative Agent, the
Collateral Agent, each Issuing Lender, each Hedge Bank, each Person to whom Cash
Management Obligations are owed, any other holder from time to time of any of
the Obligations and, in each case, their respective successors and permitted
assigns.

 

“Securities Act”:  the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security”:  as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

 

“Single Employer Plan”:  any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which Holdings or any of its Restricted Subsidiaries is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be at the relevant time) an “employer” as defined in Section 3(5) of ERISA.

 

“Social Gaming IPO”: the initial underwritten public offering of common stock in
Public Parent pursuant to an effective registration statement filed with the SEC
pursuant to the Securities Act on May 6, 2019 (the “Registration Statement”).

 

35

--------------------------------------------------------------------------------



 

“Social Gaming IPO Documents”: the Intercompany Services Agreement, IP License
Agreement and the Tax Receivable Agreement, together with any other material
agreements, instruments or other documents entered into in connection with any
of the foregoing.

 

“Solvent”:  with respect to Holdings and its Subsidiaries, as of any date of
determination, (i) the Fair Value of the assets of Holdings and its Subsidiaries
taken as a whole exceeds their Liabilities, (ii) the Present Fair Salable Value
of the assets of Holdings and its Subsidiaries taken as a whole exceeds their
Liabilities; (iii) Holdings and its Subsidiaries taken as a whole Do not have
Unreasonably Small Capital; and (iv) Holdings and its Subsidiaries taken as a
whole Will be able to pay their Liabilities as they mature.

 

“Specified Existing Tranche”:  as defined in Section 2.22(a).

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by
(i) Holdings, the Borrower or any Subsidiary Guarantor and (ii) Hedge Bank and
(b) that has been designated by the Borrower as a Specified Hedge Agreement by
notice to the Administrative Agent (i) in substantially the form of Annex III to
the Guarantee and Collateral Agreement or (ii) otherwise in form and substance
reasonably acceptable to the Administrative Agent pursuant to which the relevant
Hedge Bank (x) appoints the Administrative Agent as its agent under the
applicable Specified Hedge Agreement and (y) agrees to be bound by the
provisions of Sections 9.3, 9.7, 10.11 and 10.12 hereof (it being understood
that one notice with respect to a specified ISDA Master Agreement may designate
all transactions thereunder as being “Specified Hedge Agreements”, without the
need for separate notices for each individual transaction thereunder); provided
that Specified Hedge Agreement shall exclude any Excluded Swap Obligations.  The
designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of any Hedge Bank (or its successors or assigns) any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.  For
the avoidance of doubt, all Hedge Agreements in existence on the Closing Date
between Holdings, the Borrower or any Subsidiary Guarantor, on the one hand, and
any Hedge Bank, on the other hand, as listed on Schedule 1.1B, shall constitute
Specified Hedge Agreements.

 

“Sponsor”:  (a) Mafco, (b) each of Mafco’s direct and indirect subsidiaries and
Affiliates, (c) Ronald O. Perelman, (d) any of the directors or executive
officers of Mafco or (e) any of their respective Permitted Transferees.

 

“Spot Rate”:  with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
it if it does not have as of the date of determination a spot buying rate for
any such currency; provided, further that the Administrative Agent may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Revolving Loan or Letter of Credit denominated in a
Permitted Foreign Currency.

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the re-purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency).

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than

 

36

--------------------------------------------------------------------------------



 

stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the Board of Directors of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person; provided that any joint venture
that is not required to be consolidated with the Borrower and its consolidated
Subsidiaries in accordance with GAAP shall not be deemed to be a “Subsidiary”
for purposes hereof.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of Holdings.

 

“Subsidiary Guarantors”:  (a) each Domestic Subsidiary other than any Excluded
Subsidiary and (b) any other Subsidiary of Holdings (other than the Borrower)
that is a party to the Guarantee and Collateral Agreement.

 

“Supplemental Revolving Commitment Increase”:  as defined in Section 2.21(a).

 

“Supported QFC”: as defined in Section 10.23.

 

“Swap Obligations”:  with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“TARGET Day”:  any day on which TARGET2 (or, if such payment system ceases to be
operative, such other payment system, if any, determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

“TARGET2”:  the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Tax Receivable Agreement”: the Tax Receivable Agreement, dated as of the date
hereof, by and among Public Parent, Holdings, SG Social Holding Company I, LLC
and SG Social Holding Company, LLC, as the same may be amended, restated, or
otherwise modified from time to time, so long as such amendment, restatement or
other modification, taken as a whole, is not materially adverse to the Lenders
(as determined by the Borrower in good faith and approved by the Administrative
Agent, such approval not to be unreasonably withheld or delayed).

 

“Taxes”:  all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

 

“Tranche”:  refers to whether such Revolving Loans are (1) Revolving Commitments
or Revolving Loans, (2) Extended Revolving Commitments (of the same Extension
Series) or (3) Refinancing Revolving Commitments with the same terms and
conditions made on the same day or Revolving Loans in respect thereof.

 

“Transaction Costs”:  as defined in the definition of “Transactions.”

 

37

--------------------------------------------------------------------------------



 

“Transactions”:  the consummation of the Social Gaming IPO in accordance with
the Disclosure Documents and the other transactions described therein, together
with each of the following transactions consummated or to be consummated in
connection therewith:

 

(a)                                 the Borrower obtaining the Facilities;

 

(b)                                 the entry into and consummation of the
transaction contemplated by the Social Gaming IPO Documents; and

 

(c)                                  the payment of all fees, costs and expenses
incurred in connection with the transactions described in the foregoing
provisions of this definition (the “Transaction Costs”).

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

 

“UCP”:  with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“UK Bail-In Legislation”: means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“United States”:  the United States of America.

 

“Unrestricted Cash”:  as at any date of determination, the aggregate amount of
cash and Cash Equivalents included in the cash accounts that would be recorded
on the consolidated balance sheet of Holdings and its Restricted Subsidiaries as
at such date, to the extent such cash and Cash Equivalents are not (a) subject
to a Lien securing any Indebtedness or other obligations, other than (i) the
Obligations or (ii) any such other Indebtedness that is subject to any Other
Intercreditor Agreement or (b) classified as “restricted” (unless so classified
solely because of any provision under the Loan Documents or any other agreement
or instrument governing other Indebtedness that is subject to any Other
Intercreditor Agreement governing the application thereof or because they are
subject to a Lien securing the Obligations or other Indebtedness that is subject
to any Other Intercreditor Agreement).

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of Holdings designated as such
and listed on Schedule 4.14 on the Closing Date and (ii) any Subsidiary of
Holdings (other than the Borrower) that is designated by a resolution of the
Board of Directors of Holdings as an Unrestricted Subsidiary, but only to the
extent that, in the case of each, such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt (other than such Indebtedness to the extent any related
obligations of Holdings or its Restricted Subsidiaries would otherwise be
permitted under Section 7.7); (b) is not party to any agreement, contract,
arrangement or understanding with Holdings or any Restricted Subsidiary unless
(x) the terms of any such agreement, contract, arrangement or understanding,
taken as a whole, are no less favorable to Holdings or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower or (y) Holdings or any Restricted Subsidiary
would be permitted to enter into such agreement, contract, arrangement or
understanding with an Unrestricted Subsidiary pursuant to Section 7.9; (c) is a
Person with respect to which neither Holdings nor any of its Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Capital Stock or warrants, options or

 

38

--------------------------------------------------------------------------------



 

other rights to acquire Capital Stock or (y) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results, unless, in each case, Holdings or any Restricted
Subsidiary would be permitted to incur any such obligation with respect to an
Unrestricted Subsidiary pursuant to Section 7.7; and (d) does not guarantee or
otherwise provide credit support after the time of such designation for any
Indebtedness of Holdings or any of its Restricted Subsidiaries unless it also
guarantees or provides credit support in respect of the Obligations, in the case
of clauses (a), (b) and (c), except to the extent not otherwise prohibited by
Section 7.7; provided that, with respect to clauses (i) and (ii) above, after
giving effect to any such designation of a Domestic Subsidiary but tested only
at the time of such designation, the combined Consolidated EBITDA of Domestic
Subsidiaries that are Unrestricted Subsidiaries for the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1 does not exceed 5.0 % of the Consolidated EBITDA of the Borrower and
its Subsidiaries for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1, and (iv) any Subsidiary
that is subsequently formed or acquired by an Unrestricted Subsidiary that has
been previously designated as such pursuant to clause (iii) above.  If, at any
time, any Unrestricted Subsidiary would fail to meet the foregoing requirements
as an Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof.  Subject to the foregoing, Holdings may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Event of Default would be in existence
following such designation and after giving effect to such designation Holdings
shall be in pro forma compliance with the financial covenants (whether or not
then subject to testing) set forth in Section 7.1 as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, (ii) any designation of an Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and (iii) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary under clause (i) or (ii) above shall be deemed to be an
Investment in an Unrestricted Subsidiary and shall reduce amounts available for
Investments in Unrestricted Subsidiaries permitted by Section 7.7 in an amount
equal to the Fair Market Value of the Subsidiary so designated; provided that
the Borrower may subsequently redesignate any such Unrestricted Subsidiary as a
Restricted Subsidiary so long as the Borrower does not subsequently re-designate
such Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters.

 

“US Lender”:  as defined in Section 2.16(e)(iii)

 

“US Tax Compliance Certificate”:  as defined in Section 2.16(e)(i)(C).

 

“USA Patriot Act”:  as defined in Section 10.18.

 

“U.S. Special Resolution Regime”: as defined in Section 10.23.

 

“Will be able to pay their Liabilities as they mature”:  for the period from the
date hereof through the Latest Maturity Date, Holdings and its Subsidiaries
taken as a whole and after giving effect to the consummation of the
Transactions, will have sufficient assets, credit capacity and cash flow to pay
their Liabilities as those Liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by Holdings and its Subsidiaries as reflected in the
projected financial statements and in light of the anticipated credit capacity.

 

“Write-Down and Conversion Powers”:  (i) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (ii) with respect to any UK Bail-In Legislation, any

 

39

--------------------------------------------------------------------------------



 

powers under that UK Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers and
any similar or analogous powers under that UK Bail-In Legislation.

 

1.2                                    Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to Holdings and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, (ii) the words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation,” and
(iii) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Annex, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(d)                                 The term “license” shall include
sub-license.  The term “documents” includes any and all documents whether in
physical or electronic form.

 

(e)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(f)                                   Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Accounting Standards Update having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Accounting Standards Update having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

 

(g)                                  In connection with any action being taken
in connection with a Limited Condition Acquisition, for purposes of determining
compliance with any provision of this Agreement which requires that no Default,
Event of Default or specified Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, at the option of
the Borrower pursuant to an LCA Election such condition shall be deemed
satisfied so long as no Default, Event of Default or

 

40

--------------------------------------------------------------------------------



 

specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into after giving
pro forma effect to such Limited Condition Acquisition and the actions to be
taken in connection therewith (including any incurrence of Indebtedness and the
use of proceeds thereof) as if such Limited Condition Acquisition and other
actions had occurred on such date.  For the avoidance of doubt, if the Borrower
has exercised its option under the first sentence of this clause (g), and any
Default or Event of Default occurs following the date the definitive agreements
for the applicable Limited Condition Acquisition were entered into and prior to
the consummation of such Limited Condition Acquisition, any such Default or
Event of Default shall be deemed to not have occurred or be continuing solely
for purposes of determining whether any action being taken in connection with
such Limited Condition Acquisition is permitted hereunder.

 

(h)                                 In connection with any action being taken
solely in connection with a Limited Condition Acquisition, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
First Lien Leverage Ratio, Consolidated Total Leverage Ratio or Fixed Charge
Coverage Ratio; or

 

(ii)                                  testing availability under baskets set
forth in this Agreement (including baskets measured as a percentage of
Consolidated Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
Holdings are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with.  For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated Total Assets of the Borrower or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations.  If the Borrower has made
an LCA Election for any Limited Condition Acquisition, then in connection with
any subsequent calculation of any ratio or basket availability with respect to
the incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided that the calculation of Consolidated Net Income (and any
defined term a component of which is Consolidated Net Income) shall not include
the Consolidated Net Income of the Person or assets to be acquired in any
Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition until
such time as such

 

41

--------------------------------------------------------------------------------



 

Limited Condition Acquisition is actually consummated (clauses (g) and (h),
collectively, the “Limited Condition Acquisition Provision”).

 

(i)                                     Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

 

1.3                                    Pro Forma Calculations.  (i) Any
calculation to be determined on a “pro forma” basis, after giving “pro forma”
effect to certain transactions or pursuant to words of similar import and
(ii) the Consolidated First Lien Leverage Ratio, the Consolidated Total Leverage
Ratio, and the Fixed Charge Coverage Ratio, in each case, shall be calculated as
follows (subject to the provisions of Section 1.2):

 

(a)                                 for purposes of making the computation
referred to above, in the event that Holdings or any of its Restricted
Subsidiaries incurs, assumes, guarantees, redeems, retires, defeases or
extinguishes any Indebtedness subsequent to the commencement of the period for
which such ratio is being calculated but on or prior to or substantially
concurrently with or for the purpose of the event for which the calculation is
made (a “Calculation Date”), then such calculation shall be made giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement,
defeasance or extinguishment of Indebtedness as if the same had occurred at the
beginning of the applicable Test Period; provided that for purposes of making
the computation of Consolidated First Lien Leverage, Consolidated Total Leverage
or Fixed Charges for the computation of the Consolidated First Lien Leverage
Ratio, Consolidated Total Leverage Ratio or Fixed Charge Coverage Ratio, as
applicable, Consolidated First Lien Leverage, Consolidated Total Leverage or
Fixed Charges, as applicable, shall be Consolidated First Lien Leverage,
Consolidated Total Leverage or Fixed Charges as of the date the relevant action
is being taken giving pro forma effect to any redemption, retirement or
extinguishment of Indebtedness in connection with such event; and

 

(b)                                 for purposes of making the computation
referred to above, if any Investments, Dispositions or designations of
Unrestricted Subsidiaries or Restricted Subsidiaries are made (or committed to
be made pursuant to a definitive agreement) subsequent to the commencement of
the period for which such calculation is being made but on or prior to or
simultaneously with the relevant Calculation Date, then such calculation shall
be made giving pro forma effect to such Investments, Dispositions and
designations as if the same had occurred at the beginning of the applicable Test
Period in a manner consistent, where applicable, with the pro forma adjustments
set forth in clause (j) of and the last proviso of the first sentence of the
definition of “Consolidated EBITDA.”  If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Holdings or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment or Disposition that would have required
adjustment pursuant to this provision, then such calculation shall be made
giving pro forma effect thereto for such Test Period as if such Investment or
Disposition had occurred at the beginning of the applicable Test Period;

 

provided that notwithstanding the foregoing, when calculating the Consolidated
Total Leverage Ratio for purposes of (i) determining the Applicable Margin and
(ii) determining the Applicable Commitment Fee Rate and when calculating the
Consolidated Total Leverage Ratio or Fixed Charge Coverage Ratio for

 

42

--------------------------------------------------------------------------------



 

purposes of determining actual compliance (and not pro forma compliance or
compliance on a pro forma basis) with the covenants pursuant to Section 7.1, any
pro forma event of the type set forth in clauses (a) or (b) of this Section 1.3
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

 

1.4                                    Exchange Rates; Currency Equivalents. 
The Administrative Agent shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of the face amount of
Revolving Loans and/or Letters of Credit denominated in Permitted Foreign
Currencies and of L/C Disbursements in respect of such Letters of Credit.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  The Administrative Agent shall notify
the applicable Issuing Lender and the Borrower on each Revaluation Date of the
Spot Rates determined by it and the related Dollar Equivalent of Revolving Loans
and L/C Obligations then outstanding.  Solely for purposes of Sections 2 and 3
and related definitional provisions to the extent used in such Sections, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent and notified to the Borrower and the applicable Issuing
Lender in accordance with this Section 1.4.  If any basket is exceeded solely as
a result of fluctuations in applicable currency exchange rates after the last
time such basket was utilized, such basket will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates. 
For purposes of determining the Consolidated First Lien Leverage Ratio, the
Consolidated Total Leverage Ratio and the Fixed Charge Coverage Ratio, amounts
denominated in a currency other than Dollars will be converted to Dollars for
the purposes of (A) testing the financial covenants under Section 7.1, at the
Spot Rate as of the last day of the fiscal quarter for which such measurement is
being made, and (B) calculating any Consolidated Total Leverage Ratio, the
Consolidated First Lien Leverage Ratio and the Fixed Charge Coverage Ratio
(other than for the purposes of determining compliance with Section 7.1), at the
Spot Rate as of the date of calculation, and will, in the case of Indebtedness,
reflect the currency translation effects, determined in accordance with GAAP, of
Hedge Agreements permitted hereunder for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
Equivalent of such Indebtedness.

 

1.5                                    Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the Dollar Equivalent of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of the Application or any other
document, agreement or instrument entered into by the applicable Issuing Lender
and the Borrower with respect thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.6                                    Covenants.  For purposes of determining
compliance with Section 7, in the event that an item or event meets the criteria
of more than one of the categories described in a particular covenant contained
in Section 7, the Borrower may, in its sole discretion, classify and reclassify
or later divide, classify or reclassify such item or event (or any portion
thereof) and may include the amount and type of such item or event in one or
more of the relevant clauses or subclauses, in each case, within such covenant. 
Furthermore, (A) for purposes of Section 7.2, the amount of any Indebtedness
denominated in any currency other than Dollars shall be calculated based on the
applicable Spot Rate, in the case of such Indebtedness incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness), on the
date that such Indebtedness was incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at

 

43

--------------------------------------------------------------------------------



 

the applicable Spot Rate on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing and (B) for purposes of Sections 7.3, 7.5, 7.6 and 7.7, the amount
of any Liens, Dispositions, Restricted Payments and Investments, as applicable,
denominated in any currency other than Dollars shall be calculated based on the
applicable Spot Rate.

 

1.7                                    Interest Rates.  The Administrative Agent
does not warrant, nor accept responsibility, nor shall the Administrative Agent
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurocurrency Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.

 

SECTION 2.                                 AMOUNT AND TERMS OF COMMITMENTS

 

2.1                                    Revolving Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans in Dollars
or in any Permitted Foreign Currency (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Percentage of the L/C Obligations then outstanding, does not exceed the amount
of such Lender’s Revolving Commitment.  During the Revolving Commitment Period,
the Borrower may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Revolving Loans may from time to time be
Eurocurrency Loans or, solely in the case of Revolving Loans denominated in
Dollars, ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9.

 

(b)                                 The Borrower shall repay all outstanding
Revolving Loans of a Revolving Lender on the Revolving Termination Date.

 

2.2                                    Procedure for Revolving Loan Borrowing. 
The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable written notice (which notice must be received
by the Administrative Agent (i) in the case of Eurocurrency Loans denominated in
Dollars, prior to 12:00 Noon, New York City time, three Business Days prior to
the requested Borrowing Date, (ii) in the case of Eurocurrency Loans denominated
in a Permitted Foreign Currency, prior to 12:00 Noon, New York City time, four
Business Days prior to the requested Borrowing Date or (iii) in the case of ABR
Loans, prior to 12:00 Noon, New York City time, on the proposed Borrowing Date),
specifying (w) the amount and Type of Revolving Loans to be borrowed (which, in
the case of any Revolving Loans denominated in a Permitted Foreign Currency,
shall be Eurocurrency Loans), (x) the requested Borrowing Date, (y) the currency
in which such Revolving Loan is to be borrowed and (z) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor; provided, further,
that if the Borrower wishes to request Eurocurrency Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., three Business

 

44

--------------------------------------------------------------------------------



 

Days before the requested date of such borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each borrowing by the Borrower under the Revolving Commitments
shall be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a
whole multiple of $100,000 in excess thereof (or, if the then aggregate
applicable Available Revolving Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurocurrency Loans, the Borrowing Minimum or a
whole multiple of the Borrowing Multiple in excess thereof.  Upon receipt of any
such notice from the Borrower, the Administrative Agent shall promptly notify
each Revolving Lender thereof.  Each Revolving Lender will make the amount of
its pro rata share of each borrowing available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 11:00 A.M. (or, in
the case of ABR Loans being made pursuant to a notice delivered on the proposed
Borrowing Date, 3:00 P.M.), New York City time, on the Borrowing Date requested
by the Borrower in funds immediately available to the Administrative Agent. 
Such borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account designated in writing by the Borrower to the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by such Revolving Lenders and in like funds as received by
the Administrative Agent.  If no election as to the Type of a Revolving Loan is
specified, other than with respect to Revolving Loans denominated in a Permitted
Foreign Currency, then the requested Loan shall be an ABR Loan.  If no Interest
Period is specified with respect to any requested Eurocurrency Loan, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  If no currency is specified with respect to any requested Revolving
Loan, the Borrower shall be deemed to have selected Dollars.

 

2.3                                    Defaulting Lenders.

 

(a)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and each Issuing Lender agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 3.4(d)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest or other amounts (other than the payment of (i) commitment
fees under Section 2.5, (ii) default interest under Section 2.11(c) and
(iii) Letter of Credit fees under Section 3.3, which in each case shall be
applied pursuant to the provisions of those Sections) received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 8 or otherwise) shall be applied
by the Administrative Agent as follows:  first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent pursuant to
Section 9.7; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender (without duplication of the application of any cash
collateral provided by the Borrower pursuant to Section 3.4(d)) to any Issuing
Lender hereunder; third, to be held as security for any L/C Shortfall (without
duplication of any cash collateral provided by the Borrower pursuant to
Section 3.4(d)) in a cash collateral account to be established by, and under the
sole dominion and control of, the Administrative Agent; fourth, as the Borrower
may request (so long as no Default

 

45

--------------------------------------------------------------------------------



 

exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
as a result of any final non-appealable judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any final non-appealable judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
Section 3.4(d). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to be held as security in a cash collateral account pursuant to this
Section 2.3(b) shall be deemed paid to and redirected by such Defaulting Lender
and shall satisfy the Borrower’s payment obligation in respect thereof in full,
and each Lender irrevocably consents hereto.

 

2.4                                    Repayment of Loans.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of the appropriate Revolving
Lender the then unpaid principal amount of each Revolving Loan of such Revolving
Lender made to the Borrower outstanding on the Revolving Termination Date (or on
such earlier date on which the Loans become due and payable pursuant to
Section 8.1). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans made to the Borrower from time to time outstanding
from the date made until payment in full thereof at the rates per annum, and on
the dates, set forth in Section 2.11.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent, on behalf of the
Borrower, shall maintain the Register pursuant to Section 10.6(b)(iv), and a
subaccount therein for each Lender, in which shall be recorded (i) the amount of
each Loan made hereunder and any Note evidencing such Loan, the Type of such
Loan and each Interest Period applicable thereto, (ii) the amount of any
principal, interest and fees, as applicable, due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.4(c) shall, to the
extent permitted by applicable law, be presumptively correct absent demonstrable
error of the existence and amounts of the obligations of the Borrower therein
recorded;

 

46

--------------------------------------------------------------------------------



 

provided, however, that the failure of the Administrative Agent or any Lender to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

 

2.5                                    Commitment Fees, etc.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
in Dollars, for the period from and including the Closing Date to the last day
of the Revolving Commitment Period (or, if earlier, the termination of all
Revolving Commitments), computed at the Applicable Commitment Fee Rate on the
actual daily amount of the Available Revolving Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on each Fee
Payment Date; provided that (A) any commitment fee accrued with respect to any
of the Revolving Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time and (B) no commitment fee
shall accrue on any of the Revolving Commitments of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
any fee agreements with the Administrative Agent.

 

2.6                                    Termination or Reduction of Commitments.

 

(a)                                 The Borrower shall have the right, upon not
less than two Business Days’ notice to the Administrative Agent, to terminate
the Revolving Commitments of any Tranche or, from time to time, to reduce the
amount of the Revolving Commitments of any Tranche; provided that no such
termination or reduction of Revolving Commitments of any Tranche shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the total Revolving
Extensions of Credit of such Tranche would exceed the total Revolving
Commitments of such Tranche.  Any such partial reduction shall be in an amount
equal to $1,000,000, or a whole multiple of $500,000 in excess thereof, and
shall reduce permanently the Revolving Commitments of the applicable Tranche
then in effect.  Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of termination under this
Section 2.6 if the notice of such termination stated that such notice was
conditioned upon the occurrence or non-occurrence of a transaction or the
receipt of a replacement of all, or a portion, of the Revolving Commitments
outstanding at such time, in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied.

 

(b)                                 Upon the incurrence by Holdings or any of
its Restricted Subsidiaries of any Permitted Refinancing Obligations in respect
of Revolving Commitments or Revolving Loans, the Revolving Commitments
designated by the Borrower to be terminated in connection therewith shall be
automatically permanently reduced by an amount equal to 100% of the aggregate
principal amount of commitments under such Permitted Refinancing Obligations and
any outstanding Revolving Loans in respect of such terminated Revolving
Commitments shall be repaid in full.

 

2.7                                    Optional Prepayments.

 

(a)                                 The Borrower may at any time and from time
to time prepay any Tranche of Revolving Loans in whole or in part, without
premium or penalty, upon irrevocable written notice delivered to the

 

47

--------------------------------------------------------------------------------



 

Administrative Agent no later than 12:00 Noon, New York City time, (i) three
Business Days prior thereto, in the case of Eurocurrency Loans and (ii) on the
date of prepayment, in the case of ABR Loans, which notice shall specify (x) the
date and amount of prepayment, (y) whether the prepayment is of a Tranche of
Revolving Loans and (z) whether the prepayment is of Eurocurrency Loans or ABR
Loans; provided that if a Eurocurrency Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.17.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that any such notice may state
that such notice is conditioned upon the occurrence or non-occurrence of any
transaction or the receipt of proceeds to be used for such payment, in each case
specified therein (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), together with (except in the case of Revolving
Loans that are ABR Loans) accrued interest to such date on the amount prepaid. 
Partial prepayments of Revolving Loans shall be in an aggregate principal amount
of (i) $1,000,000 or a whole multiple of $100,000 in excess thereof (in the case
of prepayments of ABR Loans) or (ii) the Borrowing Minimum or a whole multiple
of the Borrowing Multiple in excess thereof (in the case of prepayments of
Eurocurrency Loans), and in each case shall be subject to the provisions of
Section 2.14.

 

2.8                                    Mandatory Prepayments.

 

If, on any date, the aggregate Revolving Extensions of Credit would exceed the
aggregate Revolving Commitments (other than as a result of any revaluation of
the Dollar Equivalent of Revolving Loans or the L/C Obligations on any
Revaluation Date in accordance with Section 1.4, in which case, if the aggregate
Revolving Extensions of Credit would exceed 105% of the aggregate Revolving
Commitments), the Borrower shall promptly prepay Revolving Loans in an aggregate
principal amount equal to such excess and/or pay to the Administrative Agent an
amount of cash and/or Cash Equivalents equal to the aggregate principal amount
equal to such excess to be held as security for all obligations of the Borrower
to the Issuing Lenders hereunder in a cash collateral account to be established
by, and under the sole dominion and control of, the Administrative Agent.

 

2.9                                    Conversion and Continuation Options.

 

(a)                                 The Borrower may elect from time to time to
convert Eurocurrency Loans (other than Eurocurrency Loans denominated in a
Permitted Foreign Currency) made to the Borrower to ABR Loans by giving the
Administrative Agent prior irrevocable written notice of such election no later
than 12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date; provided that if any Eurocurrency Loan is so converted on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.17.  The
Borrower may elect from time to time to convert ABR Loans made to the Borrower
to Eurocurrency Loans by giving the Administrative Agent prior irrevocable
written notice of such election no later than 12:00 Noon, New York City time, on
the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan under a particular Facility may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b)                                 Any Eurocurrency Loan may be continued as
such by the Borrower giving irrevocable written notice to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1 and no later than 12:00 Noon, New York City
time, on the third

 

48

--------------------------------------------------------------------------------



 

Business Day preceding the proposed continuation date, of the length of the next
Interest Period to be applicable to such Loans; provided that if any
Eurocurrency Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.17; provided, further, that no Eurocurrency Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations; and provided, further, that
(i) if the Borrower shall fail to give any required notice as described above in
this paragraph such Eurocurrency Loans shall be automatically continued as
Eurocurrency Loans having an Interest Period of one month’s duration on the last
day of such then-expiring Interest Period and (ii) if such continuation is not
permitted pursuant to the preceding proviso, such Eurocurrency Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period; provided, further, that if the Borrower wishes to request
Eurocurrency Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three Business Days before the requested date of such borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.10                             Minimum Amounts and Maximum Number of
Eurocurrency Tranches.  Notwithstanding anything to the contrary in this
Agreement, all borrowings, conversions, continuations and optional prepayments
of Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to the Borrowing Minimum or a whole
multiple of the Borrowing Multiple in excess thereof and (b) no more than twelve
Eurocurrency Tranches shall be outstanding at any one time.

 

2.11                             Interest Rates and Payment Dates.

 

(a)                                 Each Eurocurrency Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to (A) the greater of (x) the Eurocurrency Rate determined for such
day and (y) 0.00% plus (B) the Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to (A) the greater of (x) the ABR and (y) 1.00% plus (B) the
Applicable Margin.

 

(c)                                  (i) If all or a portion of the principal
amount of any Loan or Reimbursement Obligation shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to (x) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.11 plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to ABR Loans under the Revolving
Facility plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such nonpayment until such amount is paid in full
(after as well as before judgment); provided that no amount

 

49

--------------------------------------------------------------------------------



 

shall be payable pursuant to this Section 2.11(c) to a Defaulting Lender so long
as such Lender shall be a Defaulting Lender; provided, further that no amounts
shall accrue pursuant to this Section 2.11(c) on any overdue Loan, Reimbursement
Obligation, commitment fee or other amount payable to a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

 

(d)                                 Interest shall be payable by the Borrower in
arrears on each Interest Payment Date; provided that interest accruing pursuant
to paragraph (c) of this Section 2.11 shall be payable from time to time on
demand.

 

2.12                             Computation of Interest and Fees.

 

(a)                                 Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that interest on ABR Loans (except for ABR computations in respect of
clauses (b) and (c) of the definition thereof) shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed or,
in the case of interest in respect of Loans denominated in Permitted Foreign
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurocurrency Rate.  Any change in the interest rate on a Loan resulting
from a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
presumptively correct in the absence of demonstrable error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a) and Section 2.11(b).

 

2.13                             Inability to Determine Interest Rate.  If prior
to the first day of any Interest Period for any Eurocurrency Loan:

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be presumptively correct absent
demonstrable error) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the relevant Facility
that by reason of any changes arising after the Closing Date, the Eurocurrency
Rate determined or to be determined for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (as certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter.  If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice

 

50

--------------------------------------------------------------------------------



 

no longer exist), no further Eurocurrency Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurocurrency Loans.

 

2.14                             Pro Rata Treatment and Payments.

 

(a)                                 Except as expressly otherwise provided
herein (including as expressly provided in Sections 2.3, 2.5, 2.6(b), 2.11(c),
2.15, 2.16, 2.17, 2.18, 2.20, 2.22, 10.5, 10.6 and 10.7), each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Revolving Commitments shall be made
pro rata according to the Revolving Percentages of the relevant Lenders other
than reductions of Revolving Commitments pursuant to Section 2.20 and payments
in respect of any differences in the Applicable Commitment Fee Rate of Extending
Lenders pursuant to an Extension Amendment.

 

(b)                                 Except as expressly otherwise provided
herein (including as expressly provided in Sections 2.3, 2.6(b), 2.11(c), 2.15,
2.16, 2.17, 2.18, 2.20, 2.22, 10.5, 10.6 and 10.7), each payment (including
prepayments) to be made by the Borrower on account of principal of and interest
on the Revolving Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Loans then held by the Revolving
Lenders other than payments in respect of any differences in the Applicable
Margin of Extending Lenders pursuant to an Extension Amendment.  Each payment in
respect of Reimbursement Obligations in respect of any Letter of Credit shall be
made to the Issuing Lender that issued such Letter of Credit.

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff, deduction or counterclaim and shall
be made prior to 3:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at the Funding
Office, in immediately available funds.  Any payment received by the
Administrative Agent after 3:00 P.M., New York City time may be considered
received on the next Business Day in the Administrative Agent’s sole
discretion.  The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the Eurocurrency Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

(d)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
presumptively correct in the absence of demonstrable error.  If such Lender’s
share

 

51

--------------------------------------------------------------------------------



 

of such borrowing is not made available to the Administrative Agent by such
Lender within three Business Days after such Borrowing Date, the Administrative
Agent shall give notice of such fact to the Borrower and the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to ABR Loans under the relevant Facility, on demand,
from the Borrower.  Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender.

 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the relevant
Lenders their respective pro rata shares of a corresponding amount.  If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each relevant Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate. 
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

 

2.15                             Requirements of Law.

 

(a)                                 Except with respect to Excluded Taxes and
Indemnified Taxes, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority first made, in each case,
subsequent to the Closing Date:

 

(i)                  shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate hereunder;

 

(ii)               shall subject any Recipient to any Taxes on its loans,
letters of credit, commitments, or other obligations or its deposits, reserves,
other liability or capital attributable thereto; or

 

(iii)            shall impose on such Lender any other condition not otherwise
contemplated hereunder;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.15, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

 

52

--------------------------------------------------------------------------------



 

(b)                                 If any Lender shall have reasonably
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity requirements or in the interpretation or
application thereof or compliance by such Lender or any entity controlling such
Lender with any request or directive regarding capital adequacy or liquidity
requirements (whether or not having the force of law) from any Governmental
Authority first made, in each case, subsequent to the Closing Date shall have
the effect of reducing the rate of return on such Lender’s or such entity’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such entity
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such entity’s policies with respect to capital
adequacy or liquidity requirements) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a reasonably detailed
written request therefor (consistent with the detail provided by such Lender to
similarly situated borrowers), the Borrower shall pay to such Lender, in
Dollars, such additional amount or amounts as will compensate such Lender or
such entity for such reduction.

 

(c)                                  A certificate prepared in good faith as to
any additional amounts payable pursuant to this Section 2.15 submitted by any
Lender to the Borrower (with a copy to the Administrative Agent) shall be
presumptively correct in the absence of demonstrable error.  Notwithstanding
anything to the contrary in this Section 2.15, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.15 for any amounts
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such 180-day period shall be extended to include the period of such
retroactive effect.  The obligations of the Borrower pursuant to this
Section 2.15 shall survive the termination of this Agreement and the payment of
the Obligations.  Notwithstanding the foregoing, the Borrower shall not be
obligated to make payment to any Lender with respect to penalties, interest and
expenses if written demand therefor was not made by such Lender within 180 days
from the date on which such Lender makes payment for such penalties, interest
and expenses.

 

(d)                                 Notwithstanding anything in this
Section 2.15 to the contrary, solely for purposes of this Section 2.15, (i) the
Dodd Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, regulations, guidelines and directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Closing Date.

 

(e)                                  For purposes of this Section 2.15, the term
“Lender” shall include any Issuing Lender.

 

2.16                             Taxes.

 

(a)                                 Except as required by applicable Requirement
of Law, all payments made by any Loan Party under any Loan Document to any
Recipient shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes. If any Taxes are required by any applicable
Requirement of Law to be deducted or withheld from any such payments by any
applicable withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Requirement of Law and, if such Tax is an Indemnified Tax, the
amounts so payable by the applicable Loan Party shall be increased to the extent
necessary so that after deduction or withholding of such Indemnified Taxes has
been made (including Indemnified Taxes attributable to amounts payable under
this Section 2.16) by the applicable withholding agent, the applicable Lender
(or, in the case of any

 

53

--------------------------------------------------------------------------------



 

amount received by an Agent for its own account, such Agent) receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 In addition, the Borrower or any Loan Party
shall timely pay to the relevant Governmental Authority in accordance with
applicable Requirement of Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  As promptly as possible after payment by
any Loan Party of any Taxes to a Governmental Authority pursuant to this
Section 2.16, the Borrower shall deliver to the Administrative Agent a certified
copy of an original official receipt received by the applicable Loan Party
showing payment thereof if such receipt is obtainable, or, if not, such other
evidence of payment as may reasonably be required by the Administrative Agent or
any applicable Lender.

 

(d)                                 The Loan Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable pursuant to Section 2.16(a)) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable out-of-pocket expenses arising therefrom of
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Either
(a) a copy of the receipt issued by a Governmental Authority evidencing payment
of such Taxes or (b) a certificate as to the amount of such payment or liability
prepared in good faith and delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting.  Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.  Without limiting the generality of the foregoing:

 

(i)                                     Each Lender (and, in the case of a
pass-through entity, each of its beneficial owners) that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “Non-US
Lender”) shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Non-US Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), two accurate and complete, duly executed copies of
whichever of the following is applicable:

 

(A)                               in the case of a Non-US Lender claiming the
benefits of an income tax treaty to which the United States is a party, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to such tax treaty,

 

(B)                               IRS Form W-8ECI,

 

54

--------------------------------------------------------------------------------



 

(C)                               in the case of a Non-US Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit E-1 (a “US Tax Compliance Certificate”) and
IRS Form W-8BEN or W-8BEN-E, as applicable, or

 

(D)                               to the extent a Non-US Lender is not the
beneficial owner, executed copies of IRS Form W-8MY, accompanied ty IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a US Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-US Lender is a partnership and one or more direct or
indirect partners of such Non-US Lender are claiming the portfolio interest
exemption, such Non-US Lender may provide a US Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner.

 

(ii)                                  Each Non-US Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Non-US Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two accurate and complete, duly executed copies of any other form
prescribed by applicable Requirement of Law as a basis for claiming exemption
from or reduction in U.S. federal withholding Tax, together with such
supplementary documentation as may be prescribed by applicable Requirement of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

 

(iii)                               Each Lender (and, in the case of a Lender
that is a pass-through entity, each of its beneficial owners) that is a United
States person (as such term is defined in Section 7701(a)(30) of the Code) (a
“US Lender”) shall deliver to the Borrower and the Administrative Agent on or
before the date on which it becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two accurate and complete, duly executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

 

(iv)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and Administrative Agent
at the time or times prescribed by Requirement of Law and at such time or times
reasonably requested by the Borrower or Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or Administrative Agent as may be necessary
for the Borrower and Administrative Agent to comply with their obligations under
FATCA and to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.16(e)(iv), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(v)                                 Notwithstanding any other provision of this
Section 2.16(e), a Lender shall not be required to deliver any form pursuant to
this Section 2.16(e) that such Lender is not legally eligible to deliver.

 

55

--------------------------------------------------------------------------------



 

(vi)                              Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to this Section 2.16(e).

 

(f)                                   On or prior to the date on which the
Administrative Agent becomes the Administrative Agent under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or if
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect), the Administrative Agent will deliver to the
Borrower either (i) an executed copy of IRS Form W-9, or (ii) (x) with respect
to any amounts received on its own account, an executed copy of an applicable
IRS Form W-8, and (y) with respect to any amounts received for or on account of
any Lender, an executed copy of IRS Form W-8 IMY certifying that it is a U.S.
branch that has agreed to be treated as a U.S. person for U.S. federal tax
purposes with respect to payments received by it from any Borrower in its
capacity as Administrative Agent, as applicable; provided, that the
Administrative Agent shall not be obligated to deliver any form or certification
that it is not leaglly eligible to deliver as a result of a change in any
Requirement of Law after the date hereof. The Administrative Agent shall
promptly notify the Borrowers at any time it determines that it is no longer
legally eligible to provide the certification described in the prior sentence.

 

(g)                                  If any Recipient determines, in good faith,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.16 (including by the payment of
additional amounts pursuant to this Section 2.16), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 2.16
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Recipient and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such indemnifying party, upon the request
of such Recipient, agrees to repay the amount paid over to the indemnifying
party pursuant to this Section 2.16(g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Recipient in the
event such Recipient is required to repay such refund to such Governmental
Authority.  This Section 2.16(g) shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the Borrower or any other Person.  In no
event will any Recipient be required to pay any amount to an indemnifying party
pursuant to this Section 2.16(g) the payment of which would place such Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

 

(h)                                 The agreements in this Section 2.16 shall
survive the termination of this Agreement and the payment of the Obligations.

 

(i)                                     For purposes of this Section 2.16, the
term “Lender” shall include any Issuing Lender.

 

2.17                             Indemnity.  The Borrower agrees to indemnify
each Lender for, and to hold each Lender harmless from, any loss or expense
(other than lost profits, including the loss of Applicable Margin) that such
Lender actually sustains or incurs as a consequence of (a) any failure by the
Borrower in making a borrowing of, conversion into or continuation of
Eurocurrency Loans after the Borrower has given notice requesting the same in
accordance with the provisions of this Agreement, (b) any failure by the
Borrower in making any prepayment of or conversion from Eurocurrency Loans after
the Borrower has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a prepayment, conversion or continuation of
Eurocurrency Loans on a day that is not the last day of an Interest Period with
respect thereto.  A reasonably detailed certificate as to (showing in reasonable
detail the calculation

 

56

--------------------------------------------------------------------------------



 

of) any amounts payable pursuant to this Section 2.17 submitted to the Borrower
by any Lender shall be presumptively correct in the absence of demonstrable
error.  This covenant shall survive the termination of this Agreement and the
payment of the Obligations.

 

2.18                             Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof, in each case, first made after the
Closing Date, shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, such Lender shall promptly
give notice thereof (a “Rate Determination Notice”) to the Administrative Agent
and the Borrower, and (a) the commitment of such Lender hereunder to make
Eurocurrency Loans, continue Eurocurrency Loans as such and convert ABR Loans to
Eurocurrency Loans shall be suspended during the period of such illegality and
(b) such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.17.

 

2.19                             Change of Lending Office.  Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
Section 2.15, 2.16(a) or 2.18 with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the good faith
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage; provided, further, that
nothing in this Section 2.19 shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 2.15, 2.16(a) or
2.18.

 

2.20                             Replacement of Lenders.  The Borrower shall be
permitted to (a) replace with a financial entity or financial entities, or
(b) prepay or terminate, without premium or penalty (but subject to
Section 2.17), the Loans or Commitments, as applicable, of any Lender or Issuing
Lender (each such Lender or Issuing Lender, a “Replaced Lender”) that
(i) requests reimbursement for amounts owing or otherwise results in increased
costs imposed on the Borrower or on account of which the Borrower is required to
pay additional amounts or Indemnified Taxes to any Governmental Authority or
Lender pursuant to Section 2.15, 2.16 or 2.17 (to the extent a request made by a
Lender pursuant to the operation of Section 2.17 is materially greater than
requests made by other Lenders) or gives a notice of illegality pursuant to
Section 2.18, (ii) is a Defaulting Lender, (iii) is, or the Borrower reasonably
believes could constitute, a Disqualified Institution, or (iv) has refused to
consent to any waiver or amendment with respect to any Loan Document that
requires such Lender’s consent and has been consented to by the Required
Lenders; provided that, in the case of a replacement pursuant to clause
(a) above, (A) such replacement does not conflict with any Requirement of Law,
(B) the replacement financial entity or financial entities shall purchase, at
par, all Loans and other amounts owing to such Replaced Lender on or prior to
the date of replacement (or, in the case of a replacement of an Issuing Lender,
comply with the provisions of Section 9.9(c) (to the extent applicable as if
such Lender was resigning as Administrative Agent)), (C) the Borrower shall be
liable to such Replaced Lender under Section 2.17 (as though Section 2.17 were
applicable) if any Eurocurrency Loan owing to such Replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(D) the replacement financial entity or financial entities, (x) if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement financial institution of the
rights and obligations being acquired by it would otherwise require the consent
of the Administrative Agent pursuant to Section 10.6(b)(i)(B) and (y) shall pay
(unless otherwise paid by the Borrower) any processing and recordation fee
required under Section 10.6(b)(ii)(B), (E) the Administrative Agent and any
replacement financial entity or entities shall

 

57

--------------------------------------------------------------------------------



 

execute and deliver, and such Replaced Lender shall thereupon be deemed to have
executed and delivered, an appropriately completed Assignment and Assumption to
effect such substitution (or, in the case of a replacement of an Issuing Lender,
customary assignment documentation), (F) the Borrower shall pay all additional
amounts or Indemnified Taxes (if any) required pursuant to Section 2.15 or 2.16,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (G) in respect of a replacement pursuant to
clause (iv) above, the replacement financial entity or financial entities shall
consent to such amendment or waiver and (H) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the Replaced Lender.  Prepayments
pursuant to clause (b) above (i) shall be accompanied by accrued and unpaid
interest on the principal amount so prepaid up to the date of such prepayment
and (ii) shall not be subject to the provisions of Section 2.14.  The
termination of the Revolving Commitments of any Lender pursuant to clause
(b) above shall not be subject to the provisions of Section 2.14.  In connection
with any such replacement under this Section 2.20, if the Replaced Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Assumption and/or any other documentation necessary to reflect such
replacement by the later of (a) the date on which the replacement Lender
executes and delivers such Assignment and Assumption and/or such other
documentation and (b) the date as of which all obligations of the Borrower owing
to the Replaced Lender relating to the Loans and participations so assigned
shall be paid in full to such Replaced Lender, then such Replaced Lender shall
be deemed to have executed and delivered such Assignment and Assumption and/or
such other documentation as of such date and the Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Replaced Lender, and the Administrative
Agent shall record such assignment in the Register.

 

2.21                             Incremental Loans.

 

(a)                                 The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new
Tranches of revolving loans (each, a “New Revolving Loan Commitment”) or
increases of existing Revolving Commitments (each, a “Supplemental Revolving
Commitment Increase”; together with any New Revolving Loan Commitments the “New
Loan Commitments”) hereunder, in an aggregate amount for all such New Loan
Commitments (not in excess of, at the time the respective New Loan Commitments
become effective, the Maximum Incremental Facilities Amount).  Each such notice
shall specify (i) the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the New Loan Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) in the case of a Supplemental
Revolving Commitment Increase, the Tranche (or Tranches) of Revolving
Commitments to be so increased (and, if more than one Tranche of Revolving
Commitments will be increased, the amount of the aggregate Supplemental
Revolving Commitment Increase to be allocated to each such Tranche); provided
that (x) any Lender offered or approached to provide all or a portion of any New
Loan Commitments may elect or decline, in its sole discretion, to provide such
New Loan Commitments and (y) any Person that the Borrower proposes to become a
New Lender, if such Person is not then a Lender, must be an Eligible Assignee
and must be reasonably acceptable to the Administrative Agent and to each
Issuing Lender, in each case, to the extent its consent would be required to
assign Loans to any such Eligible Assignee.

 

(b)                                 Such New Loan Commitments shall become
effective as of such Increased Amount Date; provided that (i) no Event of
Default shall exist on such Increased Amount Date immediately after giving
effect to such New Loan Commitments and the making of any New Loans pursuant
thereto and any transaction consummated in connection therewith subject to the
Limited Condition Acquisition Provision, in connection with any acquisition or
investment being made with the proceeds thereof; (ii) the proceeds of any New
Loans shall be used, at the discretion of the Borrower, for any purpose not
prohibited by this Agreement; (iii) the New Loans shall be secured by the
Collateral on a pari passu and shall benefit ratably

 

58

--------------------------------------------------------------------------------



 

from the guarantees under the Guarantee and Collateral Agreement; (iv) in the
case of any Supplemental Revolving Commitment Increase such Supplemental
Revolving Commitment Increase shall be on the same terms (other than upfront
fees and arranger fees payable in connection therewith) and pursuant to the same
documentation applicable to the Revolving Facility (and, if applicable, an
Incremental Amendment); (v) in the case of New Revolving Loan Commitments,
(A) the maturity date of such New Revolving Loan Commitment shall be no earlier
than the Revolving Termination Date, (B) such New Revolving Loan Commitment
shall require no scheduled amortization or mandatory commitment reduction prior
to the Revolving Termination Date and (C) all other terms and documentation with
respect to such New Revolving Loan Commitment (other than pricing and fees)
shall be substantially identical to the terms applicable to the Revolving Loans
in effect on the Closing Date (or, if not substantially identical, shall be no
less favorable (when take as a whole) to the lenders providing such New
Revolving Loan Commitments (other than with respect to any covenants or other
provisions that are applicable only to periods after the Latest Maturity Date
existing at such time of incurrence of such New Revolving Loan Commitments);
(vi) such New Loans or New Loan Commitments (other than Supplemental Revolving
Commitment Increases) shall be effected pursuant to one or more Incremental
Amendments executed and delivered by the Borrower, the Administrative Agent and
one or more New Lenders; (vii) to the extent reasonably requested by the
Administrative Agent, the Borrower shall deliver or cause to be delivered
(A) customary legal opinions and (B) certified copies of the resolutions or
other applicable corporate action of each applicable Loan Party approving its
entry into such documents and the transactions contemplated thereby.  For the
avoidance of doubt, the rate of interest of any New Revolving Loan Commitments
and any fees with respect thereto shall be determined by the Borrower and the
applicable New Lenders and shall be set forth in the applicable Incremental
Amendment.

 

(c)                                  On any Increased Amount Date on which any
New Loan Commitment become effective, subject to the foregoing terms and
conditions, each lender with a New Loan Commitment (each, a “New Lender”) shall
become a Lender hereunder with respect to such New Loan Commitment.

 

(d)                                 For purposes of this Agreement, any New
Loans or New Loan Commitments shall be deemed to be Revolving Loans or Revolving
Commitments, as applicable.  Each Incremental Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to effect the provisions of this
Section 2.21.

 

(e)                                  Supplemental Revolving Commitment Increases
shall become commitments under this Agreement pursuant to an Incremental
Amendment, executed by the Borrower and each increasing Lender and/or New
Lender, as applicable, which shall be delivered to the Administrative Agent for
recording in the Register.  Upon effectiveness of the Incremental Amendment,
each New Lender shall be a Lender for all intents and purposes of this Agreement
and the commitments made pursuant to such Supplemental Revolving Commitment
Increase shall be Revolving Commitments.

 

2.22                             Extension of Revolving Commitments.

 

(a)                                 The Borrower may at any time and from time
to time request that all or a portion of the Revolving Commitments of one or
more Tranches existing at the time of such request (each an “Existing Tranche,”
and the Revolving Loans of such Existing Tranche, the “Existing Loans”), in each
case, be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of any
Existing Tranche (any such Existing Tranche which has been so extended, an
“Extended Tranche,” Revolving Commitments of such Extended Tranches, the
“Extended Revolving Commitments” and Loans thereunder, the “Extended Loans”) and
to provide for other terms consistent with this Section 2.22; provided that
(i) any such request shall be made by the Borrower to all Lenders with Revolving
Commitments with a like maturity date (whether under one or more Tranches) on

 

59

--------------------------------------------------------------------------------



 

a pro rata basis (based on the aggregate outstanding principal amount of the
Revolving Commitments) and (ii) any applicable Minimum Extension Condition shall
be satisfied unless waived by the Borrower in its sole discretion.  In order to
establish any Extended Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be substantially similar to those applicable to the Existing Tranche from
which they are to be extended (the “Specified Existing Tranche”), except (x) all
or any of the final maturity dates of such Extended Tranches may be delayed to
later dates than the final maturity dates of the Specified Existing Tranche, and
(y) (A) the interest margins with respect to the Extended Tranche may be higher
or lower than the interest margins for the Specified Existing Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended
Tranche in addition to or in lieu of any increased margins contemplated by the
preceding clause (A); provided that, notwithstanding anything to the contrary in
this Section 2.22 or otherwise, assignments and participations of Extended
Tranches shall be governed by the same or, at the Borrower’s discretion, more
restrictive assignment and participation provisions applicable to Revolving
Commitments, as applicable, set forth in Section 10.6.  No Lender shall have any
obligation to agree to have any of its Existing Loans converted into an Extended
Tranche pursuant to any Extension Request.  Any Extended Tranche shall
constitute a separate Tranche of Loans from the Specified Existing Tranches and
from any other Existing Tranches (together with any other Extended Tranches so
established on such date).

 

(b)                                 The Borrower shall provide the applicable
Extension Request at least 10 Business Days (or such shorter period as the
Administrative Agent may agree to) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond.  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche.  In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Loans pursuant to this
Section 2.22 (each, an “Extension”), the Borrower shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent and the Borrower, in each case acting reasonably to accomplish the
purposes of this Section 2.22.

 

(c)                                  Extended Tranches shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins or fees
referenced in clauses (x) and (y) of Section 2.22(a), and which, except to the
extent expressly contemplated by the last sentence of this Section 2.22(c) and
notwithstanding anything to the contrary set forth in Section 10.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders.  Subject to the requirements of
this Section 2.22 and without limiting the generality or applicability of
Section 10.1 to any Section 2.22 Additional Amendments, any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.22 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Section 2.22 Additional Amendments do not become
effective prior to the time that such Section 2.22 Additional Amendments have
been consented to (including pursuant to consents applicable to holders of any
Extended Tranches provided for in any Extension Amendment) by such of the
Lenders, Loan Parties and

 

60

--------------------------------------------------------------------------------



 

other parties (if any) as may be required in order for such Section 2.22
Additional Amendments to become effective in accordance with Section 10.1;
provided, further, that no Extension Amendment may provide for any Extended
Tranche to be secured by any Collateral or other assets of any Loan Party that
does not also secure the Existing Tranches or be guaranteed by any Person other
than the Guarantors. Notwithstanding anything to the contrary in Section 10.1,
any such Extension Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the reasonable judgment of the Borrower and the Administrative Agent, to
effect the provisions of this Section 2.22; provided that the foregoing shall
not constitute a consent on behalf of any Lender to the terms of any
Section 2.22 Additional Amendment.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, on any date on which any Existing Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
Section 2.22(a) above (an “Extension Date”), in the case of the Specified
Existing Tranche of each Extending Lender, the aggregate principal amount of
such Specified Existing Tranche shall be deemed reduced by an amount equal to
the aggregate principal amount of the Extended Tranche so converted by such
Lender on such date, and such Extended Tranches shall be established as a
separate Tranche from the Specified Existing Tranche and from any other Existing
Tranches (together with any other Extended Tranches so established on such
date).

 

(e)                                  If, in connection with any proposed
Extension Amendment, any Lender declines to consent to the applicable extension
on the terms and by the deadline set forth in the applicable Extension Request
(each such other Lender, a “Non-Extending Lender”) then the Borrower may, on
notice to the Administrative Agent and the Non-Extending Lender, replace such
Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.6 (with the assignment fee and any
other costs and expenses to be paid by the Borrower or the assignee in such
instance) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to provide Extended
Loans on the terms set forth in such Extension Amendment; provided, further,
that all obligations of the Borrower owing to the Non-Extending Lender relating
to the Existing Loans so assigned (including pursuant to Section 2.17 (as though
Section 2.17 were applicable)) shall be paid in full by the assignee Lender to
such Non-Extending Lender concurrently with such Assignment and Assumption.  In
connection with any such replacement under this Section 2.22, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Assumption by the later of (A) the date on which
the replacement Lender executes and delivers such Assignment and Assumption, and
(B) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned shall be paid in
full to such Non-Extending Lender, then such Non-Extending Lender shall be
deemed to have executed and delivered such Assignment and Assumption as of such
date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Assumption on behalf of such Non-Extending Lender.

 

(f)                                   Following any Extension Date, with the
written consent of the Borrower, any Non-Extending Lender may elect to have all
or a portion of its Existing Loans deemed to be an Extended Loan under the
applicable Extended Tranche on any date (each date a “Designation Date”) prior
to the maturity date of such Extended Tranche; provided that such Lender shall
have provided written notice to the Borrower and the Administrative Agent at
least 10 Business Days prior to such Designation Date (or such shorter period as
the Administrative Agent may agree in its reasonable discretion); provided,
further, that no greater amount shall be paid by or on behalf of the Borrower or
any of its Affiliates to any such Non-Extending Lender as consideration for its
extension into such Extended Tranche than was paid to any Extending Lender as
consideration for its Extension into such Extended Tranche.  Following a
Designation Date, the Existing Loans held by such Lender so elected to be
extended will be deemed to be

 

61

--------------------------------------------------------------------------------



 

Extended Loans of the applicable Extended Tranche, and any Existing Loans held
by such Lender not elected to be extended, if any, shall continue to be
“Existing Loans” of the applicable Tranche.

 

(g)                                  With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.22, (i) such Extensions shall not
constitute optional or mandatory payments or prepayments for purposes of
Sections 2.7 and 2.8 and (ii) no Extension Request is required to be in any
minimum amount or any minimum increment, provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Request in the Borrower’s sole discretion
and which may be waived by the Borrower) of Existing Loans of any or all
applicable Tranches be extended.  The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.22 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Loans on such terms as may be set forth in the relevant
Extension Request) and hereby waive the requirements of any provision of this
Agreement (including Sections 2.4, 2.7 and 2.8) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.22.

 

2.23                             Successor LIBOR.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or the Required Lenders (as applicable) have
determined, that:

 

(i)      adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Lenders do not accept such amendment.  Such LIBOR Successor Rate shall be
applied in a manner consistent with market practice; provided that to the extent
such market practice is not administratively feasible for the

 

62

--------------------------------------------------------------------------------



 

Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the ABR.  Upon receipt of such
notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein. 
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

SECTION 3.                                 LETTERS OF CREDIT

 

3.1                                    L/C Commitment.

 

(a)                                 Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 3.4(a), agrees to issue Letters of Credit under the
Revolving Commitments for the account of the Borrower or any of its Restricted
Subsidiaries on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by such Issuing Lender; provided that
no Issuing Lender shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero.  Each Letter of Credit shall (i) be
denominated in Dollars or any Permitted Foreign Currency and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is three Business Days prior to the Revolving Termination Date
(unless cash collateralized or backstopped or otherwise supported, in each case
in a manner agreed to by the Borrower and the Issuing Lender); provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

(b)                                 No Issuing Lender shall at any time be
obligated to issue any Letter of Credit if such issuance would (i) conflict
with, or cause such Issuing Lender to exceed any limits imposed by, any
applicable Requirement of Law, or if such Requirement of Law would impose upon
such Issuing Lender any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and is not otherwise reimbursable to it by the
Borrower hereunder and which such Issuing Lender in good faith deems material to
it or (ii) violate one or more policies of such Issuing Lender applicable
generally to the issuance of letters of credit for the account of similarly
situated borrowers.

 

3.2                                    Procedure for Issuance of Letter of
Credit.  The Borrower may from time to time request that the relevant Issuing
Lender issue a Letter of Credit (or amend, renew or extend an outstanding Letter
of Credit) by delivering to such Issuing Lender at its address for notices
specified to the Borrower by such Issuing Lender an Application therefor, with a
copy to the Administrative Agent, completed to the reasonable satisfaction of
such Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request.  Such Application may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the relevant Issuing Lender, by
personal delivery or by any other means acceptable to the relevant Issuing
Lender.  Upon receipt of any Application, the relevant Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection

 

63

--------------------------------------------------------------------------------



 

therewith in accordance with its customary procedures and shall promptly issue
(or amend, renew or extend, as the case may be) the Letter of Credit requested
thereby (but in no event without the consent of the applicable Issuing Lender
shall any Issuing Lender be required to issue (or amend, renew or extend, as the
case may be) any Letter of Credit earlier than three Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit (or such amendment, renewal or extension, as the case may
be) to the beneficiary thereof or as otherwise may be agreed to by such Issuing
Lender and the Borrower.  Such Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance (or such
amendment, renewal or extension, as the case may be) thereof.  Each Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the relevant Revolving Lenders, notice of the issuance (or
such amendment, renewal or extension, as the case may be) of each Letter of
Credit issued by it (including the amount thereof).

 

3.3                                    Fees and Other Charges.

 

(a)                                 The Borrower will pay a fee, in Dollars, on
each outstanding Letter of Credit requested by it, at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurocurrency Loans under
the Revolving Facility, or the Dollar Equivalent of the face amount of such
Letter of Credit, which fee shall be shared ratably among the applicable
Revolving Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date; provided that, with respect to any Defaulting Lender,
such Lender’s ratable share of any letter of credit fee accrued on the aggregate
amount available to be drawn on any outstanding Letters of Credit during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time; provided, further that any Defaulting Lender’s ratable share
of any letter of credit fee accrued on the aggregate amount available to be
drawn on any outstanding Letters of Credit shall accrue (x) for the account of
each Non-Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit which has been reallocated to such
Non-Defaulting Lender pursuant to Section 3.4(d), (y) for the account of the
Borrower with respect to any L/C Shortfall if the Borrower has paid to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall to be held as security for all obligations of the
Borrower to the applicable Issuing Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent, or (z) for the account of the applicable Issuing Lenders,
in any other instance, in each case so long as such Lender shall be a Defaulting
Lender.  In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee, in Dollars, on the Dollar Equivalent of the aggregate
face amount of all outstanding Letters of Credit issued by it to the Borrower,
equal to 0.125% per annum, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

 

(b)                                 In addition to the foregoing fees, the
Borrower shall pay or reimburse each Issuing Lender for standard costs and
expenses agreed by the Borrower and such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit requested by the Borrower.

 

3.4                                    L/C Participations.

 

(a)                                 Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights

 

64

--------------------------------------------------------------------------------



 

under and in respect of each Letter of Credit issued by it and the amount of
each draft paid by such Issuing Lender thereunder.  Each L/C Participant agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit
issued by it for which such Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay, in Dollars, to the Administrative Agent for the account of such
Issuing Lender upon demand an amount equal to such L/C Participant’s Revolving
Percentage of the Dollar Equivalent of the amount of such draft, or any part
thereof, that is not so reimbursed (“L/C Disbursements”); provided that, nothing
in this paragraph shall relieve the Issuing Lender of any liability resulting
from the gross negligence or willful misconduct of the Issuing Lender.  Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the financial condition of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(b)                                 If any amount required to be paid by any L/C
Participant to the Administrative Agent for the account of any Issuing Lender
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by such Issuing Lender under any Letter of Credit is paid to the
Administrative Agent for the account of such Issuing Lender within three
Business Days after the date such payment is due, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, such Issuing Lender shall be entitled
to recover from such L/C Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facility.  A certificate of the relevant Issuing
Lender submitted to any relevant L/C Participant with respect to any amounts
owing under this Section 3.4 shall be presumptively correct in the absence of
demonstrable error.

 

(c)                                  Whenever, at any time after any Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a), if the Administrative Agent receives for the account of the
Issuing Lender any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by the Administrative Agent), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Administrative Agent for the account of such Issuing Lender the
portion thereof previously distributed by such Issuing Lender to it.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, in the event an L/C Participant becomes a
Defaulting Lender, then such Defaulting Lender’s applicable Revolving Percentage
in all outstanding Letters of Credit under the relevant Facility will
automatically be reallocated among the applicable L/C Participants that are
Non-Defaulting Lenders pro rata in accordance with each Non-Defaulting Lender’s
applicable Revolving Percentage (calculated without regard to the Revolving
Commitments of the Defaulting Lender), but only to the extent that such
reallocation does not cause the Revolving Extensions of Credit under the
relevant Facility of any Non-Defaulting Lender to exceed the

 

65

--------------------------------------------------------------------------------



 

Revolving Commitments under the relevant Facility of such Non-Defaulting
Lender.  If such reallocation cannot, or can only partially, be effected the
Borrower shall, within five Business Days after written notice from the
Administrative Agent, pay to the Administrative Agent an amount of cash and/or
Cash Equivalents equal to such Defaulting Lender’s applicable Revolving
Percentage (calculated as in effect immediately prior to it becoming a
Defaulting Lender) of the L/C Obligations under the relevant Facility (after
giving effect to any partial reallocation pursuant to the first sentence of this
Section 3.4(d)) to be held as security for all obligations of the Borrower to
the Issuing Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent.  So long
as there is a Defaulting Lender, an Issuing Lender shall not be required to
issue any Letter of Credit where the sum of the Non-Defaulting Lenders’
applicable Revolving Percentages of the outstanding Revolving Loans and their
participations in Letters of Credit, in each case under the relevant Facility,
after giving effect to any such requested Letter of Credit would exceed (each
such excess, the “L/C Shortfall”) the aggregate applicable Revolving Commitments
of the Non-Defaulting Lenders, unless the Borrower shall pay to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall, such cash and/or Cash Equivalents to be held as
security for all obligations of the Borrower to the Issuing Lenders hereunder in
a cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.

 

(e)                                  If, on any date, the L/C Obligations would
exceed 105% of the L/C Commitment (including as a result of any revaluation of
the Dollar Equivalent of the L/C Obligations on any Revaluation Date in
accordance with Section 1.4), the Borrower shall promptly pay to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount by which the L/C Obligations exceed the L/C Commitment, such cash and/or
Cash Equivalents to be held as security for all obligations of the Borrower to
the Issuing Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent.

 

3.5                                    Reimbursement Obligation of the
Borrower.  The Borrower agrees to reimburse each Issuing Lender on the Business
Day following the date on which such Issuing Lender notifies the Borrower of the
date and amount of a draft presented under any Letter of Credit issued or
continued by such Issuing Lender at the Borrower’s request (including any
Letters of Credit issued for the account of a Restricted Subsidiary) and paid by
such Issuing Lender for the amount of (a) such draft so paid and (b) any
reasonable fees, charges or other costs or expenses reasonably incurred by such
Issuing Lender in connection with such payment and, without limiting the
Borrower’s obligations in respect thereof under this Section 3.5, notified in
reasonable detail to the Borrower on the date of the draft so paid (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”).  Each such payment shall be made to such
Issuing Lender at its address for notices specified to the Borrower in Dollars
and in immediately available funds.  Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at a rate equal to (i) until the second Business Day next succeeding the date of
the relevant notice (which notice shall be provided on the date the relevant
draft is paid), the rate applicable to ABR Loans under the Revolving Facility
and (ii) thereafter, the rate set forth in Section 2.11(c).  In the case of any
such reimbursement in Dollars with respect to a Letter of Credit denominated in
a Permitted Foreign Currency, the applicable Issuing Lender shall notify the
Borrower of the Dollar Equivalent of the amount of the draft so paid promptly
following the determination thereof.

 

3.6                                    Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, (i) the validity or genuineness of documents or

 

66

--------------------------------------------------------------------------------



 

of any endorsements thereon, even though such documents shall in fact later
prove to be invalid, fraudulent or forged; (ii) any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred; (iii) any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee; (iv) any other events or circumstances that, pursuant to applicable
law or the applicable customs and practices promulgated by the ICC, are not
within the responsibility of such Issuing Lender; (v) waiver by such Issuing
Lender of any requirement that exists for such Issuing Lender’s protection and
not the protection of the Borrower or any waiver by such Issuing Lender which
does not in fact materially prejudice the Borrower; (vi) honor of a demand for
payment presented electronically even if such Letter of Credit requires that
demand be in the form of a draft; (vii) any payment made by such Issuing Lender
in respect of an otherwise complying item presented after the date specified as
the expiration date of, or the date by which documents must be received under,
such Letter of Credit if presentation after such date is authorized by the
Uniform Commercial Code, the ISP or the UCP, as applicable; (viii) any payment
by such Issuing Lender under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by such Issuing Lender under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; (ix) any adverse change in the
relevant exchange rates or in the availability of the relevant Permitted Foreign
Currency to the Borrower or any Subsidiary or in the relevant currency markets
generally; or (x) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary, except, in each case, for errors, omissions, interruptions or
delays resulting from the gross negligence or willful misconduct of such Issuing
Lender or its employees or agents.  No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays resulting from the
gross negligence or willful misconduct of such Issuing Lender or its employees
or agents.  The Borrower agrees that any action taken or omitted by any Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

 

3.7                                    Role of the Issuing Lender.  Each Lender
and the Borrower agree that, in paying any drawing under a Letter of Credit, the
Issuing Lenders shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by a Letter
of Credit) or to ascertain or inquire as to the validity, authenticity or
accuracy of any such document (provided that the Issuing Lenders will determine
whether such documents appear on their face to be in order) or the authority of
the Person executing or delivering any such document.  None of the Issuing
Lenders, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lenders shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Majority Facility
Lenders or the Borrower, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or related Application, or any other document, agreement
and instrument entered into by such Issuing Lender and the Borrower (or any
Restricted Subsidiary) or in favor of such Issuing Lender and relating to such
Letter of Credit.  The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Issuing Lenders, the Administrative Agent, any of their respective
Related

 

67

--------------------------------------------------------------------------------



 

Parties nor any correspondent, participant or assignee of the Issuing Lenders
shall be liable or responsible for any of the matters described in clauses
(i) through (ix) of Section 3.6; provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the relevant Issuing Lender, and such Issuing Lender may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Issuing Lender’s willful misconduct or gross
negligence or such Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) and documents expressly required by and strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Lenders may accept documents that
appear on their face to be in order, without responsibility for further
investigation, and provided that a Letter of Credit is issued permitting
transfer then the Issuing Lenders shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  The Issuing Lenders may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary, as agreed to with the Borrower.

 

3.8                                    Letter of Credit Payments.  If any draft
shall be presented for payment under any Letter of Credit, the relevant Issuing
Lender shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of such Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by such Issuing
Lender shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.9                                    Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Agreement or any other Loan Document, the provisions
of this Agreement or such other Loan Document shall apply.

 

3.10                             Applicability of ISP and UCP.  Unless otherwise
expressly agreed by the applicable Issuing Lender and the Borrower when a Letter
of Credit is issued, (a) the rules of the ISP shall apply to each standby Letter
of Credit, and (b) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the Issuing Lender shall not be
responsible to the Borrower for, and the Issuing Lender’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Lender required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the Issuing Lender or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

SECTION 4.                                 REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each of Holdings
and the Borrower hereby represents and warrants (as to itself and each of its
Restricted Subsidiaries) to the Agents and each Lender, which representations
and warranties shall be deemed made on the Closing Date (after giving effect to
the

 

68

--------------------------------------------------------------------------------



 

Transactions) and on the date of each borrowing of Loans or issuance, extension
or renewal of a Letter of Credit hereunder that:

 

4.1                                    Financial Condition.  The audited
consolidated balance sheets, and the related statements of income, of cash flows
and of changes in equity included in the Disclosure Documents present fairly in
all material respects the financial condition of Holdings and its Subsidiaries
as at such dates and the results of their operations, their cash flows and their
changes in stockholders’ equity for the respective fiscal years then ended.  All
such financial statements, including the related schedules and notes thereto and
year-end adjustments, have been prepared in accordance with GAAP (except as
otherwise noted therein).

 

4.2                                    No Change.  Since December 31, 2018,
there has been no event, development or circumstance that has had or would
reasonably be expected to have a Material Adverse Effect.

 

4.3                                    Existence; Compliance with Law.  Except
as set forth in Schedule 4.3, each of Holdings and its Restricted Subsidiaries
(other than any Immaterial Subsidiaries) (a) (i) is duly organized (or
incorporated), validly existing and in good standing (or, only where applicable,
the equivalent status in any foreign jurisdiction) under the laws of the
jurisdiction of its organization or incorporation, except in each case (other
than with respect to the Borrower) to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect, (ii) has the corporate
or other organizational power and authority, and the legal right, to own and
operate its Property, to lease the Property it operates as lessee and to conduct
the business in which it is currently engaged, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified as a foreign corporation or other entity and in good standing
(where such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) would
not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

4.4                                    Corporate Power; Authorization;
Enforceable Obligations.

 

(a)                                 Each Loan Party has the corporate or other
organizational power and authority to execute and deliver, and perform its
obligations under, the Loan Documents to which it is a party and, in the case of
the Borrower, to borrow or have Letters of Credit issued hereunder, except in
each case (other than with respect to the Borrower) to the extent such failure
to do so would not reasonably be expected to have a Material Adverse Effect. 
Each Loan Party has taken all necessary corporate or other action to authorize
the execution and delivery of, and the performance of its obligations under, the
Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement, except in each case (other than with respect to the Borrower) to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 No consent or authorization of, filing with,
or notice to, any Governmental Authority is required to be obtained or made by
any Loan Party for the extensions of credit hereunder or such Loan Party’s
execution and delivery of, or performance of its obligations under, or validity
or enforceability of, this Agreement or any of the other Loan Documents to which
it is party, as against or with respect to such Loan Party, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, (ii) consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect, (iii) consents, authorizations, filings and notices the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect and (iv) the filings referred to in Section 4.17.

 

69

--------------------------------------------------------------------------------



 

(c)                                  Each Loan Document has been duly executed
and delivered on behalf of each Loan Party that is a party thereto.  Assuming
the due authorization of, and execution and delivery by, the parties thereto
(other than the applicable Loan Parties), this Agreement constitutes, and each
other Loan Document upon execution and delivery by each Loan Party that is a
party thereto will constitute, a legal, valid and binding obligation of each
such Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms (provided that, with respect to the creation
and perfection of security interests with respect to the Capital Stock of
Foreign Subsidiaries, only to the extent enforceability thereof is governed by
the Uniform Commercial Code), except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.

 

4.5                                    No Legal Bar.  Assuming the consents,
authorizations, filings and notices referred to in Section 4.4(b) are obtained
or made and in full force and effect, the execution, delivery and performance of
this Agreement and the other Loan Documents by the Loan Parties thereto, the
issuance of Letters of Credit, the borrowings hereunder and the use of the
proceeds thereof will not (a) violate the organizational or governing documents
of (i) the Borrower or (ii) except as would not reasonably be expected to have a
Material Adverse Effect, any other Loan Party, (b) except as would not
reasonably be expected to have a Material Adverse Effect, violate any
Requirement of Law binding on Holdings or any of its Restricted Subsidiaries,
(c) except as would not reasonably be expected to have a Material Adverse
Effect, violate any Contractual Obligation of Holdings or any of its Restricted
Subsidiaries or (d) except as would not have a Material Adverse Effect, result
in or require the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens permitted by Section 7.3).

 

4.6                                    No Material Litigation.  Except as set
forth in Schedule 4.6, no litigation, investigation or proceeding by or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened against Holdings or any of its Restricted Subsidiaries or
against any of their Properties which, taken as a whole, would reasonably be
expected to have a Material Adverse Effect.

 

4.7                                    No Default.  No Default or Event of
Default has occurred and is continuing.

 

4.8                                    Ownership of Property; Liens.  Except as
set forth in Schedule 4.8A, each of Holdings and its Restricted Subsidiaries has
good title in fee simple to, or a valid leasehold interest in, all its Real
Property, and good title to, or a valid leasehold interest in, all of its other
Property (other than Intellectual Property), in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and none of such Property is subject to any Lien except as permitted by
the Loan Documents.  Schedule 4.8B lists all Real Property owned in fee simple
with a Fair Market Value in excess of $2,000,000 by any Loan Party as of the
Closing Date.

 

4.9                                    Intellectual Property.  Each of Holdings
and its Restricted Subsidiaries owns, or has a valid license or right to use
all  Intellectual Property necessary for the conduct of its business as
currently conducted free and clear of all Liens except as permitted by the Loan
Documents, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.  To the Borrower’s knowledge, the use of such
Intellectual Property by Holdings or its Restricted Subsidiaries does not
infringe on the rights of any Person in a manner that would reasonably be
expected to have a Material Adverse Effect.  Holdings and its Restricted
Subsidiaries take all reasonable actions that in the exercise of their
reasonable business judgment should be taken to protect their Intellectual
Property, including Intellectual Property that is confidential in nature, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

70

--------------------------------------------------------------------------------



 

4.10                             Taxes.  Each of Holdings and its Restricted
Subsidiaries (a) has filed or caused to be filed all Tax returns that are
required to be filed and (b) has paid or caused to be paid all Taxes shown to be
due and payable on said returns and all other Taxes due and payable that are
imposed on it or on any of its Property by any Governmental Authority, except in
each case (i) any Taxes the validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which any reserves
required in conformity with GAAP have been provided on the books of Holdings or
such Restricted Subsidiary, as the case may be, or (ii) where the failure to
file such Tax returns or pay such Taxes would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

4.11                             Federal Regulations.  No part of the proceeds
of any Loans, and no other extensions of credit hereunder, will be used for any
purpose that violates the provisions of the regulations of the Board.

 

4.12                             ERISA.

 

(a)                                 Except as would not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect: 
(i) neither a Reportable Event nor a failure to meet the minimum funding
standards (within the meaning of Section 412(a) of the Code or
Section 302(a)(2) of ERISA), whether or not waived, has occurred during the five
year period prior to the date on which this representation is made with respect
to any Single Employer Plan, and each Single Employer Plan has complied with the
applicable provisions of ERISA and the Code; (ii) no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen on the assets of Holdings or any of its Restricted Subsidiaries, during
such five-year period; the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the aggregate value of the assets
of such Single Employer Plan allocable to such accrued benefits; (iii) none of
Holdings or any of its Restricted Subsidiaries has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in  liability under Title IV of ERISA; (iv) none of Holdings
or any of its Restricted Subsidiaries would become subject to any liability
under ERISA if Holdings or such Restricted Subsidiary were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made; and (v) no
Multiemployer Plan is Insolvent.

 

(b)                                 Holdings and its Restricted Subsidiaries
have not incurred, and do not reasonably expect to incur, any liability or Lien
under ERISA or the Code with respect to any “plan” within the meaning of
Section 3(3) of ERISA which is subject to Title IV of ERISA or Section 412 of
the Code or Section 302 of ERISA that is maintained or contributed to by a
Commonly Controlled Entity (other than Holdings and its Restricted Subsidiaries)
(a “Commonly Controlled Plan”) as a result of being treated as a single employer
within the meaning of Section 414 of the Code with such Commonly Controlled
Entity that would reasonably be likely to have a Material Adverse Effect.

 

(c)                                  The Borrower represents and warrants as of
the Closing Date that the Borrower is not a Benefit Plan.

 

4.13                             Investment Company Act.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

4.14                             Subsidiaries.  The Subsidiaries listed on
Schedule 4.14 constitute all the Subsidiaries of Holdings at the Closing Date
(after giving effect to the Transactions).  Schedule 4.14 sets forth as of the
Closing Date the name and jurisdiction of incorporation of each Subsidiary and,
as to each Subsidiary, the

 

71

--------------------------------------------------------------------------------



 

percentage of each class of Capital Stock owned by any Loan Party and the
designation of such Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary.

 

4.15                             Environmental Matters.  Other than exceptions
to any of the following that would not reasonably be expected to have a Material
Adverse Effect, none of Holdings or any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
for the operation of the Business; or (ii) has become subject to, or has
received notice of any claim, proceeding or action that would be reasonably
expected to cause Holdings or any of its Restricted Subsidiaries to incur or be
subject to, any Environmental Liability.

 

4.16                             Accuracy of Information, etc.  As of the
Closing Date, no statement or information (excluding the projections and pro
forma financial information referred to below) contained in this Agreement, any
other Loan Document, the Disclosure Documents or any certificate furnished to
the Administrative Agent or the Lenders or any of them (in their capacities as
such), by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
including the Transactions, when taken as a whole, contained as of the date such
statement, information or certificate was so furnished, any untrue statement of
a material fact or omitted to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading.  As of the Closing Date, the
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Holdings to be reasonable at the time made, in light of the
circumstances under which they were made, it being recognized by the Agents and
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

 

4.17                             Security Documents.

 

(a)                                 The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein of a type in which a security interest can be
created under Article 9 of the UCC (including any proceeds of any such item of
Collateral); provided that for purposes of this Section 4.17(a), Collateral
shall be deemed to exclude any Property expressly excluded from the definition
of “Collateral” as set forth in the Guarantee and Collateral Agreement (the
“Excluded Collateral”).  In the case of (i) the Pledged Securities described in
the Guarantee and Collateral Agreement (other than Excluded Collateral) when any
stock certificates or notes, as applicable, representing such Pledged Securities
are delivered to the Collateral Agent together with any proper endorsements
executed in blank and such other actions have been taken with respect to the
Pledged Securities of Foreign Subsidiaries as are required under the applicable
Law of the jurisdiction of organization of the applicable Foreign Subsidiary (it
being understood that no such actions under applicable Law of the jurisdiction
of organization of the applicable Foreign Subsidiary shall be required by any
Loan Document) and (ii) the Collateral described in the Guarantee and Collateral
Agreement (other than Excluded Collateral), when financing statements in
appropriate form are filed in the offices specified on Schedule 4.17 (or, in the
case of other Collateral not in existence on the Closing Date, such other
offices as may be appropriate) (which financing statements have been duly
completed and executed (as applicable) and delivered to the Collateral Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement are made (or, in the case of other Collateral not in
existence on the Closing Date, such other filings as may be appropriate), the
Collateral Agent shall have a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected

 

72

--------------------------------------------------------------------------------



 

through the filing of financing statements in the offices specified on Schedule
4.17 (or, in the case of other Collateral not in existence on the Closing Date,
such other offices as may be appropriate) and the filings specified on Schedule
3 to the Guarantee and Collateral Agreement (or, in the case of other Collateral
not in existence on the Closing Date, such other filings as may be appropriate),
and through the delivery of the Pledged Securities required to be delivered on
the Closing Date), as security for the Obligations, in each case prior in right
to the Lien of any other Person (except (i) in the case of Collateral other than
Pledged Securities, Liens permitted by Section 7.3 and (ii) Liens having
priority by operation of law) to the extent required by the Guarantee and
Collateral Agreement.

 

(b)                                 Upon the execution and delivery of any
Mortgage to be executed and delivered pursuant to Section 6.8(b), such Mortgage
shall be effective to create in favor of the Collateral Agent for the benefit of
the Secured Parties a legal, valid and enforceable Lien on the Mortgaged
Property described therein and proceeds thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and the implied covenants of good faith and fair dealing; and
when such Mortgage is filed in the recording office designated by the Borrower,
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Mortgaged Property
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(other than Liens permitted by Section 7.3 or other encumbrances or rights
permitted by the relevant Mortgage).

 

4.18                             Solvency.  As of the Closing Date, Holdings and
its Subsidiaries are (on a consolidated basis), and immediately after giving
effect to the Transactions will be, Solvent.

 

4.19                             Anti-Terrorism.  (a) Holdings and its
Restricted Subsidiaries are in compliance with the USA Patriot Act and (b) none
of Holdings and its Restricted Subsidiaries is a person on the list of
“Specially Designated Nationals and Blocked Persons” or subject to the
limitations and prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order, in each case,
except as would not reasonably be expected to have a Material Adverse Effect.

 

4.20                             Use of Proceeds.  The Borrower will use the
proceeds of the Loans solely in compliance with Section 6.9 of this Agreement.

 

4.21                             Labor Matters.  Except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect:  (a) there are no strikes or other labor disputes against Holdings or
its Restricted Subsidiaries pending or, to the knowledge of Holdings and the
Borrower, threatened, (b) hours worked by and payment made to employees of
Holdings or its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Requirement of Law dealing with such
matters and (c) all payments due from Holdings or any of its Restricted
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of Holdings or such Restricted
Subsidiary, as applicable.

 

4.22                             Senior Indebtedness.  The Obligations
constitute senior Indebtedness.

 

4.23                             OFAC.  No Loan Party, nor, to the knowledge of
any Loan Party, any Related Party, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan or Letter of Credit, nor the proceeds from any Loan or
Letter of Credit, has been or will be used, directly or indirectly, to lend,
contribute, provide or has otherwise been or will

 

73

--------------------------------------------------------------------------------



 

be made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who, at the time of such
funding, is or was the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, Lead Arranger,
Administrative Agent or Issuing Lender) of Sanctions.

 

4.24                             FCPA.  Holdings, the Borrower and each of its
Subsidiaries is in compliance with the U.S. Foreign Corrupt Practices Act of
1977, as amended, except as would not reasonably be expected to have a Material
Adverse Effect.  No part of the proceeds of the Loans or Letters of Credit has
been or will be used by Holdings or its Subsidiaries, directly or indirectly,
for any payments to any Person, governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the U.S. Foreign
Corrupt Practices Act of 1977, as amended, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.

 

4.25                             Beneficial Ownership.  As of the Closing Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

 

SECTION 5.                                 CONDITIONS PRECEDENT

 

5.1                                    Conditions to Effectiveness.  The
effectiveness of this Agreement is subject to the satisfaction (or waiver),
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

 

(a)                                 Credit Agreement; Guarantee and Collateral
Agreement.  The Administrative Agent shall have received (i) this Agreement,
executed and delivered by Holdings and the Borrower and (ii) the Guarantee and
Collateral Agreement, executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor;

 

(b)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or Material Adverse Effect), in each case on and as of the Closing
Date except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or Material
Adverse Effect) as of such earlier date;

 

(c)                                  Borrowing Notice.  The Administrative Agent
shall have received a notice of borrowing from the Borrower with respect to any
Revolving Loans to be made on the Closing Date, if applicable;

 

(d)                                 Fees.  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least two Business Days prior to the
Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent) required to
be reimbursed or paid by the Borrower hereunder or under any other Loan
Document;

 

(e)                                  Legal Opinions.  The Administrative Agent
shall have received an executed legal opinion of (i) Latham & Watkins LLP,
special New York counsel to the Loan Parties, and (ii)

 

74

--------------------------------------------------------------------------------



 

Brownstein Hyatt Farber Schreck LLP, local Nevada counsel to the Loan Parties,
in each case in form and substance reasonably satisfactory to the Administrative
Agent;

 

(f)                                   Closing Certificate.  The Administrative
Agent shall have received a certificate of (i) the Borrower and each of the
other Loan Parties, dated as of the Closing Date, each substantially in the form
of Exhibit C, with appropriate insertions and attachments and (ii) of the
Borrower certifying satisfaction of the conditions set forth in clause (b) above
and clauses (l) and (p) below;

 

(g)                                  USA Patriot Act; Beneficial Ownership
Regulation.  The Lenders shall have received from the Borrower and each of the
Loan Parties (a) at least 3 Business Days prior to the Closing Date,
documentation and other information requested by any Lender no less than 10
calendar days prior to the Closing Date that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and (b) if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Administrative Agent and each Lender that requests a Beneficial
Ownership Certification will have received, at least three (3) Business Days
prior to the Closing Date, a Beneficial Ownership Certification in relation to
the Borrower, to the extent that the Agents have reasonably requested in writing
delivered to the Loan Parties at least 10 Business Days prior to the Closing
Date;

 

(h)                                 Filings. Each Uniform Commercial Code
financing statement and each intellectual property security agreement required
by the Security Documents to be filed in order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected Lien on the Collateral described therein shall have been delivered to
the Collateral Agent in proper form for filing;

 

(i)                                     Pledged Stock; Stock Powers.  The
Collateral Agent shall have received the certificates, if any, representing the
shares of Capital Stock held by a Loan Party pledged pursuant to the Guarantee
and Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof;

 

(j)                                    Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate signed by the chief financial
officer on behalf of Holdings, substantially in the form of Exhibit F, after
giving effect to the Transactions;

 

(k)                                 Social Gaming IPO.  The Social Gaming IPO
shall have been consummated in accordance with the Disclosure Documents;

 

(l)                                     Material Adverse Effect.  Since
December 31, 2018, there shall not have occurred any change, effect, development
or circumstance that, individually or in the aggregate, constitutes or is
reasonably likely to constitute a Material Adverse Effect;

 

(m)                             Financial Statements.    The Administrative
Agent shall have received the financial statements contained in the Registration
Statement.

 

(n)                                 Perfection Certificate.  The Collateral
Agent shall have received the Perfection Certificate, executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor.

 

(o)                                 Lien Searches.  The Collateral Agent shall
have received the results of a recent lien search in each of the jurisdictions
in which Uniform Commercial Code financing statements

 

75

--------------------------------------------------------------------------------



 

will be made to evidence or perfect security interests required to be evidenced
or perfected, and such search shall reveal no liens on any of the assets of the
Loan Parties, except for Liens permitted by Section 7.3 or liens to be
discharged on or prior to the Closing Date;

 

(p)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing as of the Closing Date; and

 

(q)                                 Shared Agreements.  The Administrative Agent
shall have received the IP License Agreement and the Intercompany Services
Agreement, in each case, executed by the parties thereto.

 

5.2                                    Conditions to Each Revolving Loan
Extension of Credit .  The agreement of each Lender to make any Loan or to issue
or participate in any Letter of Credit hereunder on any date on or after the
Closing Date is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 Representations and Warranties.  Subject, in
the case of any borrowings in connection with a Limited Condition Acquisition,
to the limitations in Section 1.2, each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or Material Adverse Effect), in
each case on and as of such date as if made on and as of such date except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or Material Adverse Effect) as of such earlier
date.

 

(b)                                 No Default.  Subject, in the case of any
borrowings in connection with a Limited Condition Acquisition, to the
limitations in Section 1.2, no Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

(c)                                  Borrowing Notice.  In the case of a
borrowing of any Loans, the Administrative Agent shall have received a notice of
borrowing from the Borrower in accordance with Section 2.2.

 

Each borrowing of a Loan by and issuance, extension or renewal of a Letter of
Credit on behalf of the Borrower hereunder after the Closing Date shall
constitute a representation and warranty by the Borrower as of the date of such
extension of credit that the conditions contained in this Section 5.2 have been
satisfied.

 

SECTION 6.                                 AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped or otherwise supported, in each case on terms
agreed to by the Borrower and the applicable Issuing Lender) or any Loan or
other amount is owing to any Lender or any Agent hereunder (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of Specified Hedge Agreements or Cash Management Obligations),
Holdings and the Borrower shall, and shall cause (except in the case of the
covenants set forth in Section 6.1, Section 6.2 and Section 6.7) each of the
Restricted Subsidiaries to:

 

76

--------------------------------------------------------------------------------



 

6.1                                    Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (which may be delivered via
posting on IntraLinks or another similar electronic platform):

 

(a)                                 within 90 days after the end of each fiscal
year of Holdings, commencing with the fiscal year ending December 31, 2019,
(i) a copy of the audited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting
forth, commencing with the financial statements with respect to the fiscal year
ending December 31, 2019, in comparative form the figures as of the end of and
for the previous year, reported on without qualification, exception or
explanatory paragraph as to “going concern” or arising out of the scope of the
audit (other than any such exception or explanatory paragraph (but not
qualification) that is expressly solely with respect to, or expressly resulting
solely from, (x) an upcoming maturity date of any Indebtedness or (y) a
potential inability to comply with a financial maintenance covenant (including
the covenants set forth in Section 7.1), by Deloitte & Touche LLP or another
audit firm that has been registered with the PCAOB and that is inspected on an
annual basis by the PCAOB and (ii) a management’s discussion and analysis of the
important operational and financial developments during such fiscal year; and

 

(b)                                 within 45 days after the end of each of the
first three quarterly periods of each fiscal year of Holdings, commencing with
the fiscal quarter ending March 31, 2019, (i) the unaudited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth, commencing with the financial statements with
respect to the fiscal quarter ending June 30, 2019, in comparative form the
figures as of the end of and for the corresponding period in the previous year,
certified by a Responsible Officer as fairly presenting in all material respects
the financial condition of Holdings and its consolidated Subsidiaries in
conformity with GAAP (subject to normal year-end audit adjustments and the lack
of complete footnotes) and (ii) a management’s discussion and analysis of the
important operational and financial developments during such fiscal quarter;

 

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of complete footnotes).  Any financial
statements or other deliverables required to be delivered pursuant to this
Section 6.1 and any financial statements or reports required to be delivered
pursuant to clause (d) of Section 6.2 shall be deemed to have been furnished to
the Administrative Agent on the date that (i) such financial statements or
deliverable (as applicable) is posted on the SEC’s website at www.sec.gov
(including, for the avoidance of doubt, any filing on Form 10-K or Form 10-Q)
 or the website for Holdings and (ii) the Administrative Agent has been provided
written notice of such posting; provided that, (i) to the extent such
information relates to a parent of Holdings, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to Holdings and the Subsidiaries on a stand-alone
basis, on the other hand.  In addition, to the extent that there are any
Unrestricted Subsidiaries, Holdings shall deliver, with the financial statements
required by clauses (a) and (b) above, a schedule eliminating such Unrestricted
Subsidiaries and reconciling such information to the financial statements
required to be delivered in reasonable detail.

 

Documents required to be delivered pursuant to this Section 6.1 may also be
delivered by posting such documents electronically with written notice of such
posting to the Administrative Agent and if so

 

77

--------------------------------------------------------------------------------



 

posted, shall be deemed to have been delivered on the date on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

 

6.2                                    Certificates; Other Information.  Furnish
to the Administrative Agent for delivery to each Lender, or, in the case of
clause (e), to the relevant Lender:

 

(a)                                 to the extent permitted by the internal
policies of Deloitte & Touche LLP or such other audit firm that has been
registered with the PCAOB and that is inspected on an annual basis by the PCAOB,
concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants in
customary form reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default arising from a breach of Section 7.1, except as specified in such
certificate;

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, commencing with delivery of
financial statements for the first period ending after the Closing Date, (i) a
Compliance Certificate of a Responsible Officer on behalf of the Borrower
(x) stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default that has occurred and is continuing except as
specified in such certificate and (y) containing information and calculations
reasonably necessary for determining, on a consolidated basis, compliance by
Holdings and its Restricted Subsidiaries with the provisions of this Agreement
referred to therein, and including, in any event, the calculation of
Consolidated EBITDA and Funded Debt, as of the last day of the fiscal quarter or
fiscal year of Holdings, as the case may be, and, if applicable, for determining
the Applicable Margin and (ii) to the extent not previously disclosed to the
Administrative Agent, (x) a description of any Default or Event of Default that
occurred, (y) a description of any new Subsidiary and of any change in the name
or jurisdiction of organization of any Loan Party since the date of the most
recent list delivered pursuant to this clause (or, in the case of the first such
list so delivered, since the Closing Date) and (z) solely in the case of
financial statements delivered pursuant to 6.1(a), a listing of any material
registrations of or applications for United States Intellectual Property by any
Loan Party;

 

(c)                                  not later than 90 days after the end of
each fiscal year of Holdings, commencing with the fiscal year ending
December 31, 2019, a consolidated forecast for the following fiscal year
(including a projected consolidated balance sheet of Holdings and its
Subsidiaries as of the end of the following fiscal year and the related
consolidated statements of projected cash flow and projected income
(collectively, the “Annual Operating Budget”));

 

(d)                                 promptly after the same are sent, copies of
all financial statements and material reports that Holdings sends to the holders
of any class of its debt securities or public equity securities (except for
those provided solely to the Permitted Investors) and, promptly after the same
are filed, copies of all financial statements and reports that Holdings may make
to, or file with, the SEC, in each case to the extent not already provided
pursuant to Section 6.1 or any other clause of this Section 6.2; and

 

(e)                                  promptly, such additional financial and
other information as the Administrative Agent (for its own account or upon the
request from any Lender) may from time to time reasonably request including
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your

 

78

--------------------------------------------------------------------------------



 

customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

 

Notwithstanding anything to the contrary in this Section 6.2, (a) none of
Holdings or any of its Restricted Subsidiaries will be required to disclose any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited or restricted by Requirements of
Law or any binding agreement or obligation, (iii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iv) constitutes
classified information and (b) unless such material is identified in writing by
the Borrower as “Public” information, the Administrative Agent shall deliver
such information only to “private-side” Lenders (i.e., Lenders that have
affirmatively requested to receive information other than Public Information).

 

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on Holdings’ website or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency, the SEC’s website at www.sec.gov or
another relevant website, if any, to which each Lender and the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent).

 

6.3                                    Payment of Taxes.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its Taxes, governmental assessments and governmental charges
(other than Indebtedness), except (a) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
required in conformity with GAAP with respect thereto have been provided on the
books of Holdings or its Restricted Subsidiaries, as the case may be, or (b) to
the extent that failure to pay or satisfy such obligations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

6.4                                    Conduct of Business and Maintenance of
Existence, etc.; Compliance.  (a) Preserve and keep in full force and effect its
corporate or other existence and take all reasonable action to maintain all
rights, privileges and franchises necessary in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 or except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Requirements of Law (including
ERISA, Environmental Laws, the USA Patriot Act and the Beneficial Ownership
Regulation) except to the extent that failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

6.5                                    Maintenance of Property; Insurance.

 

(a)                                 Keep all Property useful and necessary in
its business in reasonably good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Take all reasonable and necessary steps,
including in any proceeding before the United States Patent and Trademark Office
or the United States Copyright Office, to maintain and pursue each application
(and to obtain the relevant registration) and to maintain each registration of
the material United States Intellectual Property owned by Holdings or its
Restricted Subsidiaries, including filing of applications for renewal,
affidavits of use and affidavits of incontestability, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

79

--------------------------------------------------------------------------------



 

(c)                                  Maintain insurance with financially sound
and reputable insurance companies on all its Property that is necessary in, and
material to, the conduct of business by Holdings and its Restricted
Subsidiaries, taken as a whole, in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
engaged in the same or a similar business, and use its commercially reasonable
efforts to ensure that all such material insurance policies shall, to the extent
customary (but in any event, not including business interruption insurance and
personal injury insurance) name the Administrative Agent as insured party or
loss payee, as applicable.

 

(d)                                 With respect to any Mortgaged Properties, if
any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and shall otherwise
be in form and substance satisfactory to the Collateral Agent, and (iii) deliver
to the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent, including, without limitation,
evidence of annual renewals of such insurance.

 

6.6                                    Inspection of Property; Books and
Records; Discussions.  (a) Keep proper books of records and accounts in a manner
to allow financial statements to be prepared in conformity with GAAP, (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records upon reasonable
notice and at such reasonable times during normal business hours (provided that
(i) such visits shall be coordinated by the Administrative Agent, (ii) such
visits shall be limited to no more than one such visit per calendar year, and
(iii) such visits by any Lender shall be at the Lender’s expense, except in the
case of the foregoing clauses (ii) and (iii) during the continuance of an Event
of Default), (c) permit representatives of any Lender to have reasonable
discussions regarding the business, operations, properties and financial and
other condition of Holdings and its Restricted Subsidiaries with officers of
Holdings and its Restricted Subsidiaries upon reasonable notice and at such
reasonable times during normal business hours (provided that (i) a Responsible
Officer of Holdings or the Borrower shall be afforded the opportunity to be
present during such discussions, (ii) such discussions shall be coordinated by
the Administrative Agent, and (iii) such discussions shall be limited to no more
than once per calendar quarter except during the continuance of an Event of
Default) and (d) permit representatives of the Administrative Agent to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of Holdings and its Restricted Subsidiaries with
its independent certified public accountants to the extent permitted by the
internal policies of such independent certified public accountants upon
reasonable notice and at such reasonable times during normal business hours
(provided that (i) a Responsible Officer of Holdings the Borrower shall be
afforded the opportunity to be present during such discussions and (ii) such
discussions shall be limited to no more than once per calendar year except
during the continuance of an Event of Default).  Notwithstanding anything to the
contrary in this Section 6.6, none of Holdings, the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discuss, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement or obligation, (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) constitutes classified
information.

 

6.7                                    Notices.  Promptly upon a Responsible
Officer of the Borrower obtaining knowledge thereof, give notice to the
Administrative Agent of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

80

--------------------------------------------------------------------------------



 

(b)                                 any litigation, investigation or proceeding
which may exist at any time between Holdings or any of its Restricted
Subsidiaries and any other Person, that in either case, would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any Reportable Event,
where there is any reasonable likelihood of the imposition of liability on any
Loan Party as a result thereof that would reasonably be expected to have a
Material Adverse Effect; and

 

(d)                                 any other development or event that has had
or would reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth in reasonable detail the occurrence referred
to therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

6.8                                    Additional Collateral, etc.

 

(a)                                 With respect to any Property (other than
Excluded Collateral) located in the United States having a value, individually
or in the aggregate, of at least $1,000,000 acquired after the Closing Date by
any Loan Party (other than (i) any interests in Real Property and any Property
described in paragraph (c) or paragraph (d) of this Section 6.8 and
(ii) Instruments, Certificated Securities, Securities and Chattel Paper, which
are referred to in the last sentence of this paragraph (a)) as to which the
Collateral Agent for the benefit of the Secured Parties does not have a
perfected Lien, promptly (A) give notice of such Property to the Collateral
Agent and execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably requests to grant to the Collateral Agent for the benefit of
the Secured Parties a security interest in such Property and (B) take all
actions reasonably requested by the Collateral Agent to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected security interest (to
the extent required by the Security Documents and with the priority required by
Section 4.17) in such Property (with respect to Property of a type owned by a
Loan Party as of the Closing Date to the extent the Collateral Agent, for the
benefit of the Secured Parties, has a perfected security interest in such
Property as of the Closing Date), including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Collateral Agent.  If any amount in excess of $1,000,000 payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security, Security or Chattel Paper (or, if more than
$1,000,000 in the aggregate payable under or in connection with the Collateral
shall become evidenced by Instruments, Certificated Securities, Securities or
Chattel Paper), such Instrument, Certificated Security, Security or Chattel
Paper shall be promptly delivered to the Collateral Agent indorsed in a manner
reasonably satisfactory to the Collateral Agent to be held as Collateral
pursuant to this Agreement.

 

(b)                                 With respect to any fee interest in any
Material Real Property acquired after the Closing Date by any Loan Party,
(i) give notice of such acquisition to the Collateral Agent and, if requested by
the Collateral Agent, promptly (but in no event prior to forty-five (45) days
after notice has been given of such acquisition to the Collateral Agent and in
no event prior to the Borrower receiving confirmation from the Collateral Agent
that flood insurance due diligence and compliance in accordance with Section 6.5
hereof has been completed) execute and deliver a first priority Mortgage
(subject to liens permitted by Section 7.3 or other encumbrances or rights
permitted by the relevant Mortgage) in favor of the Collateral Agent, for the
benefit of the Secured Parties, covering such Real Property (provided that no
Mortgage shall be obtained if the Administrative Agent reasonably determines in
consultation with the Borrower that the costs of obtaining such Mortgage are
excessive in relation to the value of the security to be

 

81

--------------------------------------------------------------------------------



 

afforded thereby), (ii) if reasonably requested by the Collateral Agent
(A) provide the Lenders with a lenders’ title insurance policy with extended
coverage covering such Real Property in an amount at least equal to the purchase
price of such Material Real Property (or such other amount as shall be
reasonably specified by the Collateral Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate unless the title insurance
policy referred to above shall not contain an exception for any matter shown by
a survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy or if the
Administrative Agent reasonably determines in consultation with the Borrower
that the costs of obtaining such survey are excessive in relation to the value
of the security to be afforded thereby), each in form and substance reasonably
satisfactory to the Collateral Agent, and (B) provide to the Collateral Agent a
life-of-loan flood hazard determination and, if such Material Real Property is
located in a special flood hazard area, an acknowledged notice to borrower and
evidence of flood insurance in accordance with Section 6.5 hereof, (iii) if
requested by the Collateral Agent, deliver to the Collateral Agent customary
legal opinions relating to the matters described above, which opinions shall be
in form and substance reasonably satisfactory to the Collateral Agent.

 

(c)                                  Except as otherwise contemplated by
Section 7.7(p), with respect to any new Domestic Subsidiary that is a
Non-Excluded Subsidiary created or acquired after the Closing Date (which, for
the purposes of this paragraph, shall include any Subsidiary that was previously
an Excluded Subsidiary that becomes a Non-Excluded Subsidiary and any
acquisition pursuant to an LLC Division) by any Loan Party, promptly (i) give
notice of such acquisition, division or creation to the Collateral Agent and, if
requested by the Collateral Agent, execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent reasonably deems necessary to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in the Capital Stock of such new Subsidiary that is
owned by such Loan Party, (ii) deliver to the Collateral Agent the certificates,
if any, representing such Capital Stock (other than Excluded Collateral),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, and (iii) cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement and (B) to take
such actions reasonably necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected security interest (to the
extent required by the Security Documents and with the priority required by
Section 4.17) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (to the extent the Collateral
Agent, for the benefit of the Secured Parties, has a perfected security interest
in the same type of Collateral as of the Closing Date), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent.  Without limiting the foregoing,
if (i) the aggregate Consolidated Total Assets or annual consolidated revenues
of all Restricted Subsidiaries designated as “Immaterial Subsidiaries” hereunder
shall at any time exceed 5.0 % of Consolidated Total Assets or annual
consolidated revenues, respectively, of Holdings and its Restricted Subsidiaries
(based on the most recent financial statements delivered pursuant to Section 6.1
prior to such time) or (ii) if any Restricted Subsidiary shall at any time cease
to constitute an Immaterial Subsidiary under the definition of “Immaterial
Subsidiary” (based on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), the Borrower shall promptly, (x) in the case of
clause (i) above, rescind the designation as “Immaterial Subsidiaries” of one or
more of such Restricted Subsidiaries so that, after giving effect thereto, the
aggregate Consolidated Total Assets or annual consolidated revenues, as
applicable, of all Restricted Subsidiaries so designated (and which designations
have not been rescinded) shall not exceed 5.0% of Consolidated Total Assets or
annual consolidated revenues, respectively, of Holdings and its Restricted
Subsidiaries (based on the most recent financial statements delivered pursuant
to Section 6.1 prior to such time), as applicable, and (y) in the case of
clauses (i) and (ii) above, to the extent not already effected, (A) cause each
affected Restricted Subsidiary to take such actions to become a “Subsidiary
Guarantor” hereunder and under the Guarantee and Collateral Agreement and
execute and

 

82

--------------------------------------------------------------------------------



 

deliver the documents and other instruments referred to in this paragraph (c) to
the extent such affected Subsidiary is not otherwise an Excluded Subsidiary and
(B) cause the owner of the Capital Stock of such affected Restricted Subsidiary
to take such actions to pledge such Capital Stock to the extent required by, and
otherwise in accordance with, the Guarantee and Collateral Agreement and execute
and deliver the documents and other instruments required hereby and thereby
unless such Capital Stock otherwise constitutes Excluded Collateral.

 

(d)                                 Except as otherwise contemplated by
Section 7.7(p), with respect to any new first-tier Foreign Subsidiary or
first-tier Foreign Subsidiary Holding Company created or acquired after the
Closing Date by any Loan Party, promptly (i) give notice of such acquisition or
creation to the Collateral Agent and, if requested by the Collateral Agent,
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent reasonably deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock of such new Subsidiary (other than any Excluded Collateral) that
is owned by such Loan Party and (ii) deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock (other than any Excluded
Collateral), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party.

 

(e)                                  Notwithstanding anything in this
Section 6.8 to the contrary, neither Holdings nor any of its Restricted
Subsidiaries shall be required to take any actions in order to create or perfect
the security interest in the Collateral granted to the Collateral Agent for the
benefit of the Secured Parties under the laws of any jurisdiction outside the
United States.

 

(f)                                   Notwithstanding the foregoing, to the
extent any new Restricted Subsidiary is created solely for the purpose of
consummating a merger transaction pursuant to an acquisition permitted by
Section 7.7, and such new Subsidiary at no time holds any assets or liabilities
other than any merger consideration contributed to it contemporaneously with the
closing of such merger transaction, such new Subsidiary shall not be required to
take the actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days (or such longer period as the Administrative Agent shall agree in its sole
discretion)).

 

(g)                                  From time to time the Loan Parties shall
execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates or documents, and take all such actions, as the
Collateral Agent may reasonably request for the purposes implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of renewing the rights of the Secured Parties with respect to the Collateral as
to which the Collateral Agent, for the benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including filing any financing or
continuation statements or financing statement amendments under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interests created thereby.  Notwithstanding the
foregoing, the provisions of this Section 6.8 shall not apply to assets as to
which the Administrative Agent and the Borrower shall reasonably determine that
the costs and burdens of obtaining a security interest therein or perfection
thereof outweigh the value of the security afforded thereby.

 

6.9                                    Use of Proceeds.  Use proceeds of any
Revolving Loans for general corporate purposes of Holdings and its Subsidiaries
not prohibited by this Agreement.

 

6.10                             Post Closing.  Satisfy the requirements set
forth on Schedule 6.10 on or before the date set forth opposite such
requirements or such later date as consented to by the Administrative Agent in
its sole discretion.

 

83

--------------------------------------------------------------------------------



 

6.11                             Line of Business.  Continue to operate solely
as a Permitted Business.

 

6.12                             Changes in Jurisdictions of Organization;
Name.  Provide prompt (and in any event within 60 days) written notice to the
Collateral Agent of any change of name or change of jurisdiction of organization
of any Loan Party, and deliver to the Collateral Agent all additional executed
financing statements, financing statement amendments and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests to the extent provided for in
the Security Documents.

 

6.13                             IP License Agreement.  (i) Maintain and
preserve in full force and effect the IP License Agreement, as amended or
otherwise modified, solely to the extent (A) the granting, perfection, validity
and priority of the security interest of the Secured Parties in the IP License
Agreement, taken as a whole, is not impaired in any material respect by such
amendment or modification and (B) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) prevent the transfer or
disposition of the IP License Agreement by Holdings, the Borrower or any of
their Subsidiaries to any party other than a Loan Party and (iii) create in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
maintain a first priority perfected Lien on the IP License Agreement and any
other related Collateral.

 

SECTION 7.                                 NEGATIVE COVENANTS

 

Each of Holdings and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding (that has not been
cash collateralized or backstopped or otherwise supported, in each case on terms
reasonably agreed to by the Borrower and the applicable Issuing Lender) or any
Loan or other amount is owing to any Lender or any Agent hereunder (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of Specified Hedge Agreements or Cash Management Obligations), each
of Holdings and the Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to:

 

7.1                                    Financial Covenants.

 

(a)                                 As of the end of each fiscal quarter of
Holdings (commencing with the first full fiscal quarter of Holdings after the
Closing Date), permit the Consolidated Total Leverage Ratio as of the end of
such fiscal quarter of Holdings and its Restricted Subsidiaries to be greater
than 2.50:1.00.

 

(b)                                 As of the end of each fiscal quarter of
Holdings (commencing with the first full fiscal quarter of Holdings after the
Closing Date), permit the Fixed Charge Coverage Ratio as of the end of such
fiscal quarter of Holdings and its Restricted Subsidiaries to be less than 4.00
to 1.00.

 

7.2                                    Indebtedness.  Create, issue, incur,
assume, or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness of Holdings and any of its
Restricted Subsidiaries pursuant to any Loan Document or Hedge Agreement or in
respect of any Cash Management Obligations;

 

(b)                                 Indebtedness of Holdings or any of its
Restricted Subsidiaries owing to Holdings or any of its Restricted Subsidiaries,
provided that (i) any such Indebtedness owing by a Loan Party to a Restricted
Subsidiary that is not a Loan Party is expressly subordinated in right of
payment to the Obligations pursuant to the Guarantee and Collateral Agreement or
otherwise and (ii) any such Indebtedness owing by a non-Loan Party to a Loan
Party is permitted by Section 7.7;

 

84

--------------------------------------------------------------------------------



 

(c)                                  Indebtedness (including Capital Lease
Obligations) secured by Liens in an aggregate principal amount, when combined
with the aggregate principal amount of Indebtedness outstanding under clauses
(r) and (s) of this Section 7.2, not to exceed the greater of (i) $7,500,000 and
(ii) 3.0% of Consolidated Total Assets at the time of such incurrence, at any
one time outstanding;

 

(d)                                 (i) Indebtedness outstanding on the Closing
Date (after giving effect to the Transactions), or committed to be incurred as
of such date and listed on Schedule 7.2(d) and any Permitted Refinancing
thereof, (ii) Indebtedness incurred in connection with transactions permitted
under Section 7.10 and any Permitted Refinancing thereof;

 

(e)                                  Guarantee Obligations (i) by Holdings or
any of its Restricted Subsidiaries of obligations of Holdings, the Borrower or
any Subsidiary Guarantor not prohibited by this Agreement to be incurred,
(ii) by any Loan Party of obligations of any Non-Guarantor Subsidiary or joint
venture to the extent permitted by Section 7.7 and (iii) by any Non-Guarantor
Subsidiary of obligations of any other Non-Guarantor Subsidiary;

 

(f)                                   Indebtedness of Holdings or any of its
Restricted Subsidiaries arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by
Holdings or such Restricted Subsidiary in the ordinary course of business
against insufficient funds, so long as such Indebtedness is promptly repaid;

 

(g)                                  Indebtedness in the form of earn-outs,
indemnification, incentive, non-compete, consulting, ordinary course deferred
purchase price or other similar arrangements and other contingent obligations in
respect of the Transactions and other acquisitions or Investments permitted by
Section 7.7 (both before or after any liability associated therewith becomes
fixed), including any such obligations which may exist on the Closing Date as a
result of acquisitions consummated prior to the Closing Date;

 

(h)                                 Indebtedness of Holdings and any of its
Restricted Subsidiaries constituting (i) Permitted Refinancing Obligations and
(ii) Permitted Refinancings in respect of Indebtedness incurred pursuant to the
preceding clause (i);

 

(i)                                     additional Indebtedness of Holdings or
any of its Restricted Subsidiaries in an aggregate principal amount (for
Holdings, the Borrower and all Restricted Subsidiaries), not to exceed the
greater of (i) $10,000,000 and (ii) 4.0% of Consolidated Total Assets at the
time of such incurrence, at any time outstanding; provided that the aggregate
principal amount of any such Indebtedness of Non-Guarantor Subsidiaries  under
this clause (i), when combined with the aggregate principal amount of
Indebtedness outstanding under clauses (j), (q)(iii) and the proviso to clause
(t) of this Section 7.2, shall not exceed the greater of (A) $10,000,000 and
(B) 4.00% of Consolidated Total Assets at the time of such incurrence, at any
time outstanding;

 

(j)                                    Indebtedness of Non-Guarantor
Subsidiaries, in an aggregate principal amount, when combined with the aggregate
principal amount of Indebtedness outstanding under clauses (i), (q)(iii) and the
proviso to clause (t) of this Section 7.2, not to exceed the greater of
(i) $10,000,000 and (ii) 4.00% of Consolidated Total Assets at the time of such
incurrence, at any time outstanding;

 

(k)                                 Indebtedness of Holdings or any of its
Restricted Subsidiaries in respect of workers’ compensation claims, bank
guarantees, warehouse receipts or similar facilities, property casualty or
liability insurance, take-or-pay obligations in supply arrangements,
self-insurance

 

85

--------------------------------------------------------------------------------



 

obligations, performance, bid, customs, government, VAT, duty, tariff, appeal
and surety bonds, completion guarantees, and other obligations of a similar
nature, in each case in the ordinary course of business;

 

(l)                                     Indebtedness incurred by Holdings or any
of its Restricted Subsidiaries arising from agreements providing for
indemnification related to sales, leases or other Dispositions of goods or
adjustment of purchase price or similar obligations in any case incurred in
connection with the acquisition or Disposition of any business, assets or
Subsidiary;

 

(m)                             Indebtedness supported by a Letter of Credit, in
a principal amount not in excess of the stated amount of such Letter of Credit;

 

(n)                                 Indebtedness issued in lieu of cash payments
of Restricted Payments permitted by Section 7.6;

 

(o)                                 Indebtedness of Holdings or any Restricted
Subsidiary as an account party in respect of trade letters of credit issued in
the ordinary course of business or otherwise consistent with industry practice;

 

(p)                                 Indebtedness (i) owing to any insurance
company in connection with the financing of any insurance premiums permitted by
such insurance company in the ordinary course of business and (ii) in the form
of pension and retirement liabilities not constituting an Event of Default, to
the extent constituting Indebtedness;

 

(q)                                 (i) Guarantee Obligations made in the
ordinary course of business; provided that such Guarantee Obligations are not of
Indebtedness for Borrowed Money, (ii) Guarantee Obligations in respect of lease
obligations of Holdings and its Restricted Subsidiaries, (iii) Guarantee
Obligations in respect of Indebtedness of joint ventures or Unrestricted
Subsidiaries; provided that the aggregate principal amount of any such Guarantee
Obligations under this sub-clause (iii), when combined with the aggregate
principal amount of Indebtedness outstanding under clauses (i), (j) and the
proviso to clause (t) of this Section 7.2, shall not exceed the greater of
(A) $10,000,000 and (B) 4.00% of Consolidated Total Assets at the time of such
incurrence, at any time outstanding, (iv) Guarantee Obligations in respect of
Indebtedness permitted by clause (r)(ii) above and (v) Guarantee Obligations by
Holdings or any of its Restricted Subsidiaries of any Restricted Subsidiary’s
purchase obligations under supplier agreements and in respect of obligations of
or to customers, distributors, franchisees, lessors, licensees and sublicensees;
provided that such Guarantee Obligations are not of Indebtedness for Borrowed
Money;

 

(r)                                    (x) Indebtedness of any Person that
becomes a Restricted Subsidiary or is merged with or into Holdings or any of its
Restricted Subsidiaries after the Closing Date (a “New Subsidiary”) or that is
associated with assets being purchased or otherwise acquired, in each case, as
part of an acquisition, merger or consolidation or amalgamation or other
Investment not prohibited hereunder; provided that (A) such Indebtedness exists
at the time such Person becomes a Restricted Subsidiary or is acquired, merged,
consolidated or amalgamated by, with or into Holdings or such Restricted
Subsidiary or when such assets are acquired and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary or with
such merger (except to the extent such Indebtedness refinanced other
Indebtedness to facilitate such Person becoming a Restricted Subsidiary or to
facilitate such merger) or such asset acquisition, (B) the aggregate principal
amount of Indebtedness permitted by this clause (r) and Sections 7.2(c) and
7.2(s) shall not exceed the greater of (i) $7,500,000 and (ii) 3.0% of
Consolidated Total Assets at the time of such incurrence, at any time
outstanding, and (C) neither

 

86

--------------------------------------------------------------------------------



 

Holdings nor any of its Restricted Subsidiaries (other than the applicable New
Subsidiary and its Subsidiaries) shall provide security therefor and
(y) Permitted Refinancings of the Indebtedness referred to in clause (x) of this
paragraph (r);

 

(s)                                   Indebtedness incurred to finance any
acquisition or other Investment permitted under Section 7.7 in an aggregate
amount for all such Indebtedness together with the aggregate principal amount of
Indebtedness permitted by Sections 7.2(c) and 7.2(r) not to exceed the greater
of (i) $7,500,000 and (ii) 3.0% of Consolidated Total Assets at the time of such
incurrence, at any one time outstanding;

 

(t)                                    (A) other Indebtedness so long as, at the
time of incurrence thereof, (1) if unsecured or secured on a junior basis to the
Obligations, after giving pro forma effect to the incurrence of such
Indebtedness and the intended use of proceeds thereof determined as of the last
day of the fiscal quarter most recently then ended for which financial
statements have been delivered pursuant to Section 6.1, the Consolidated Total
Leverage of Holdings and its Restricted Subsidiaries shall be no greater than
2.00 to 1.00, (2) if secured on a pari passu basis with the Obligations, after
giving pro forma effect to the incurrence of such Indebtedness and the intended
use of proceeds thereof determined as of the last day of the fiscal quarter most
recently then ended for which financial statements have been delivered pursuant
to Section 6.1, the Consolidated First Lien Leverage Ratio of Holdings and its
Restricted Subsidiaries shall be no greater than 1.75 to 1.00, (3) no Event of
Default shall be continuing immediately after giving effect to the incurrence of
such Indebtedness; (4) the terms of which Indebtedness do not provide for a
maturity date or weighted average life to maturity earlier than the Latest
Maturity Date; and (5) any such Indebtedness that is secured shall be subject to
an Other Intercreditor Agreement; provided that the amount of Indebtedness which
may be incurred pursuant to this paragraph (t) by Non-Guarantor Subsidiaries
shall not exceed, at any time outstanding, the sum of (I) the greater of
$10,000,000 and 4.0% of Consolidated Total Assets at the time of such
incurrence, and (B) Permitted Refinancings of any of the Indebtedness referred
to in clause (A) of this paragraph (t);

 

(u)                                 (i) Indebtedness representing deferred
compensation or stock-based compensation to employees of Holdings, any Parent
Company, the Borrower or any Restricted Subsidiary incurred in the ordinary
course of business and (ii) Indebtedness consisting of obligations of Holdings,
the Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred in connection with the Transactions and any
Investment permitted hereunder;

 

(v)                                 Indebtedness issued by Holdings or any of
its Restricted Subsidiaries to the officers, directors and employees of
Holdings, any Parent Company, the Borrower or any Restricted Subsidiary of
Holdings or their respective estates, trusts, family members or former spouses,
in lieu of or combined with cash payments to finance the purchase of Capital
Stock of Holdings, any Parent Company or the Borrower, in each case, to the
extent such purchase is permitted by Section 7.6;

 

(w)                               Indebtedness (and Guarantee Obligations in
respect thereof) in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

 

(x)                                 (i) Indebtedness of Holdings or any of its
Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business and (ii) Indebtedness of Holdings or any of its

 

87

--------------------------------------------------------------------------------



 

Restricted Subsidiaries to any joint venture (regardless of the form of legal
entity) that is not a Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including in respect of
intercompany self-insurance arrangements);

 

(y)                                 to the extent constituting Indebtedness,
payment and custodial obligations in respect of prize, jackpot, deposit, payment
processing and player account management operations, including obligations with
respect to funds that may be placed in trust accounts; and

 

(z)                                  all premiums (if any), interest (including
post-petition interest), fees, expenses, charges, accretion or amortization of
original issue discount, accretion of interest paid in kind and additional or
contingent interest on obligations described in clauses (a) through (y) above.

 

7.3                                    Liens.  Create, incur, assume or suffer
to exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except for:

 

(a)                                 Liens for Taxes not yet due or which are
currently being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of
Holdings or its Restricted Subsidiaries, as the case may be, to the extent
required by GAAP;

 

(b)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 60
days or that are being contested in good faith by appropriate proceedings;

 

(c)                                  (i) pledges, deposits or statutory trusts
in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) Liens incurred in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
insurance carriers providing property, casualty or liability insurance to
Holdings or any of its Restricted Subsidiaries in respect of such obligations;

 

(d)                                 deposits and other Liens to secure the
performance of bids, government, trade and other similar contracts (other than
for borrowed money), leases, subleases, statutory or regulatory obligations,
surety, judgment and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

 

(e)                                  encumbrances shown as exceptions in the
title insurance policies insuring the Mortgages, easements, zoning restrictions,
rights-of-way, restrictions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Holdings or any of its Restricted
Subsidiaries;

 

(f)                                   Liens (i) in existence on the Closing Date
(after giving effect to the Transactions) listed on Schedule 7.3(f) (or to the
extent not listed on such Schedule 7.3(f), where the Fair Market Value of the
Property to which such Lien is attached is less than $1,000,000), (ii) securing
Indebtedness permitted by Section 7.2(d) and (iii) created after the Closing
Date in connection with any refinancing, refundings, or renewals or extensions
thereof permitted by Section 7.2(d); provided that no such Lien is spread to
cover any additional Property of Holdings or any of its Restricted Subsidiaries
after the Closing Date unless such Lien utilizes a separate basket under this
Section 7.3;

 

88

--------------------------------------------------------------------------------



 

(g)                                  (i) Liens securing Indebtedness of Holdings
or any of its Restricted Subsidiaries incurred pursuant to Sections 7.2(c),
7.2(e), 7.2(h), provided that no such Lien shall apply to any other Property of
Holdings or any of its Restricted Subsidiaries that is not Collateral (or does
not concurrently become Collateral) unless such Lien utilizes a separate basket
under this Section 7.3, 7.2(i), 7.2(j), 7.2(p), 7.2(q), 7.2(r), 7.2(s),
7.2(t) and 7.2(w); provided that (A) in the case of any such Liens securing
Indebtedness pursuant to Section 7.2(j), such Liens do not at any time encumber
any Property of Holdings, the Borrower or any Subsidiary Guarantor, (B) in the
case of any such Liens securing Indebtedness incurred pursuant to
Section 7.2(p), such Liens do not encumber any Property other than cash paid to
any such insurance company in respect of such insurance, (C) in the case of any
such Liens securing Indebtedness pursuant to Section 7.2(r), such Liens exist at
the time that the relevant Person becomes a Restricted Subsidiary or such assets
are acquired and are not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary or the acquisition of such assets
(except to the extent such Liens secure Indebtedness which refinanced other
secured Indebtedness to facilitate such Person becoming a Restricted Subsidiary
or to facilitate the merger, consolidation or amalgamation or other acquisition
of assets referred to in such Section 7.2(r)) and (D) in the case of Liens
securing Guarantee Obligations pursuant to Section 7.2(e), the underlying
obligations are secured by a Lien permitted to be incurred pursuant to this
Agreement and (ii) any extension, refinancing, renewal or replacement of the
Liens described in clause (i) of this Section 7.3(g) in whole or in part;
provided that such extension, renewal or replacement shall be limited to all or
a part of the property which secured (or was permitted to secure) the Lien so
extended, renewed or replaced (plus improvements on such property, if any);

 

(h)                                 Liens created pursuant to the Loan
Documents;

 

(i)                                     Liens arising from judgments in
circumstances not constituting an Event of Default under Section 8.1(h);

 

(j)                                    Liens on Property or assets acquired
pursuant to an acquisition permitted under Section 7.7 (and the proceeds
thereof) or assets of a Restricted Subsidiary in existence at the time such
Restricted Subsidiary is acquired pursuant to an acquisition permitted under
Section 7.7 and not created in contemplation thereof and Liens created after the
Closing Date in connection with any refinancing, refundings, or renewals or
extensions of the obligations secured thereby permitted hereunder, provided that
no such Lien is spread to cover any additional Property (other than other
Property of such Restricted Subsidiary) after the Closing Date (unless such Lien
utilizes a separate basket under this Section 7.3);

 

(k)                                 (i) Liens on Property of Non-Guarantor
Subsidiaries securing Indebtedness or other obligations not prohibited by this
Agreement to be incurred by such Non-Guarantor Subsidiaries and (ii) Liens
securing Indebtedness or other obligations of Holdings or any of its Restricted
Subsidiaries in favor of any Loan Party;

 

(l)                                     receipt of progress payments and
advances from customers in the ordinary course of business to the extent same
creates a Lien on the related inventory and proceeds thereof;

 

(m)                             Liens in favor of customs and revenue
authorities arising as a matter of law to secure the payment of customs duties
in connection with the importation of goods;

 

(n)                                 Liens arising out of consignment or similar
arrangements for the sale by Holdings and its Restricted Subsidiaries of goods
through third parties in the ordinary course of business or otherwise consistent
with past practice;

 

89

--------------------------------------------------------------------------------



 

(o)                                 Liens solely on any cash earnest money
deposits made by Holdings or any of its Restricted Subsidiaries in connection
with an Investment permitted by Section 7.7;

 

(p)                                 Liens deemed to exist in connection with
Investments permitted by Section 7.7(b) that constitute repurchase obligations;

 

(q)                                 Liens upon specific items of inventory or
other goods and proceeds of Holdings or any of its Restricted Subsidiaries
arising in the ordinary course of business securing such Person’s obligations in
respect of bankers’ acceptances and letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

 

(r)                                    Liens on cash deposits securing any Hedge
Agreements permitted hereunder in an aggregate amount not to exceed $1,000,000
at any time outstanding;

 

(s)                                   any interest or title of a lessor under
any leases or subleases entered into by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business and any financing statement
filed in connection with any such lease;

 

(t)                                    Liens on cash and Cash Equivalents used
to defease or to satisfy and discharge Indebtedness, provided that such
defeasance or satisfaction and discharge is not prohibited hereunder;

 

(u)                                 (i) Liens that are contractual rights of
set-off (A) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (B) relating to pooled
deposit or sweep accounts of Holdings or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of Holdings and its Restricted Subsidiaries or (C) relating
to purchase orders and other agreements entered into with customers of Holdings
or any of its Restricted Subsidiaries in the ordinary course of business,
(ii) other Liens securing cash management obligations in the ordinary course of
business and (iii) Liens encumbering reasonable and customary initial deposits
and margin deposits in respect of, and similar Liens attaching to, commodity
trading accounts and other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(v)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(w)                               Liens on Capital Stock in joint ventures
securing obligations of such joint venture;

 

(x)                                 Liens securing obligations in respect of
trade-related letters of credit permitted under Section 7.2 and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;

 

(y)                                 other Liens with respect to obligations that
do not exceed the greater of (i) $5,000,000 and (ii) 1.5% of Consolidated Total
Assets at the time of such incurrence, at any time outstanding;

 

(z)                                  licenses, sublicenses, cross-licensing or
pooling of, or similar arrangements with respect to, Intellectual Property
granted by Holdings or any of its Restricted Subsidiaries which

 

90

--------------------------------------------------------------------------------



 

do not interfere in any material respect with the ordinary conduct of the
business of Holdings or such Restricted Subsidiary;

 

(aa)                          Liens arising from precautionary UCC financing
statement filings (or other similar filings in non-U.S. jurisdictions) regarding
leases, subleases, licenses or consignments, in each case, entered into by
Holdings or any of its Restricted Subsidiaries;

 

(bb)                          Liens on cash and Cash Equivalents (and the
related escrow accounts) in connection with the issuance into (and pending the
release from) escrow of, any Permitted Refinancing Obligations, any Indebtedness
permitted under Section 7.2(t), and, in each case, any Permitted Refinancing
thereof;

 

(cc)                            Liens on cash, Cash Equivalents or other
investments in connection with the deposit of amounts necessary to satisfy
payment and custodial obligations in respect of prize, jackpot, deposit, payment
processing and player account management operations, including as may be placed
in trust accounts; and

 

(dd)                          zoning or similar laws or rights reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property.

 

7.4                                    Fundamental Changes.  Consummate any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or Dispose of all or substantially
all of its Property or business (including, in each case, pursuant to an LLC
Division), except that:

 

(a)                                 (i) any Restricted Subsidiary may be merged,
amalgamated or consolidated with or into Holdings or the Borrower (provided
that, except as permitted pursuant to clause (i) below, Holdings or the Borrower
shall be the continuing or surviving corporation) or (ii) any Restricted
Subsidiary may be merged, amalgamated or consolidated with or into any
Subsidiary Guarantor (provided that (x) a Subsidiary Guarantor shall be the
continuing or surviving corporation or (y) substantially simultaneously with
such transaction, the continuing or surviving corporation shall become a
Subsidiary Guarantor and the Borrower shall comply with Section 6.8 in
connection therewith);

 

(b)                                 any Non-Guarantor Subsidiary may be merged
or consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary;

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets upon voluntary liquidation or otherwise
to any Loan Party;

 

(d)                                 any Non-Guarantor Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary;

 

(e)                                  Dispositions permitted by Section 7.5 and
any merger, dissolution, liquidation, consolidation, amalgamation, investment or
Disposition, the purpose of which is to effect a Disposition permitted by
Section 7.5, may be consummated;

 

(f)                                   any Investment expressly permitted by
Section 7.7 may be structured as a merger, consolidation or amalgamation;

 

91

--------------------------------------------------------------------------------



 

(g)                                  Holdings and its Restricted Subsidiaries
may consummate the Transactions;

 

(h)                                 any Restricted Subsidiary may liquidate or
dissolve if (i) the Borrower determines in good faith that such liquidation or
dissolution is in the best interest of the Borrower and is not materially
disadvantageous to the Lenders and (ii) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business of such Restricted Subsidiary not
otherwise disposed of or transferred in accordance with Section 7.4 or 7.5 or,
in the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Loan Party after giving effect to such
liquidation or dissolution;

 

(i)                                     Holdings may merge with and into another
entity solely for the purpose of the reincorporation of Holdings in another
state of organization within the United States, so long as (i) such surviving
entity promptly (but in no event later than thirty (30) days after such merger)
becomes a Loan Party, (ii) subject to clause (i) above, the requirements of
Sections 6.8 and 6.13 are complied with in connection therewith, (iii) the
Borrower provides to the Administrative Agent evidence reasonably acceptable to
the Administrative Agent that, after giving pro forma effect to such merger,
(A) the granting, perfection, validity and priority of the security interest of
the Secured Parties in the Collateral, taken as a whole, is not impaired in any
material respect by such merger and (B) no security interest purported to be
created by any Security Document with respect to any portion of the Collateral
immediately prior to such merger shall cease to be, or shall be asserted in
writing by any Loan party not to be, a valid and perfected security interest
(having the same priority as immediately prior to such merger), in the
securities, assets or properties covered thereby and (iv) no Default or Event of
Default has occurred and is continuing or would result therefrom.

 

7.5                                    Dispositions of Property.  Dispose of any
of its owned Property (including receivables) whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person, except:

 

(a)                                 (i) the Disposition of surplus, obsolete or
worn out Property in the ordinary course of business, Dispositions of Property
no longer used or useful or economically practicable to maintain in the conduct
of the business of the Borrower and other Restricted Subsidiaries in the
ordinary course and Dispositions of Property necessary in order to comply with
applicable Requirements of Law or licensure requirements (as determined by the
Borrower in good faith), (ii) the sale of defaulted receivables in the ordinary
course of business, (iii) sale, assignment, conveyance, transfer, abandonment,
cancellation or disposition of any Intellectual Property in the ordinary course
of business and (iv) sales, leases or other dispositions of inventory determined
by the management of the Borrower to be no longer useful or necessary in the
operation of the Business;

 

(b)                                 (i) the sale of inventory or other Property
in the ordinary course of business, (ii) the cross-licensing, pooling,
sublicensing or licensing of, or similar arrangements (including disposition of
marketing rights) with respect to, Intellectual Property in the ordinary course
of business or otherwise consistent with past practice or not materially
disadvantageous to the Lenders, and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind, to the
extent that the Property received in such exchange is of a Fair Market Value
equivalent to the Fair Market Value of the Property exchanged (provided that
after giving effect to such exchange, the Fair Market Value of the Property of
any Loan Party subject to Liens in favor of the Collateral Agent under the
Security Documents is not materially reduced);

 

(c)                                  Dispositions permitted by Section 7.4;

 

92

--------------------------------------------------------------------------------



 

(d)                                 the sale or issuance of (i) any Subsidiary’s
Capital Stock to any Loan Party; provided that the sale or issuance of Capital
Stock of an Unrestricted Subsidiary to Holdings or any of its Restricted
Subsidiaries is otherwise permitted by Section 7.7, (ii) the Capital Stock of
any Non-Guarantor Subsidiary that is a Restricted Subsidiary to any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iii) the Capital
Stock of any Subsidiary that is an Unrestricted Subsidiary to any other
Subsidiary that is an Unrestricted Subsidiary, in each case, including in
connection with any tax restructuring activities not otherwise prohibited
hereunder;

 

(e)                                  the Disposition of assets for Fair Market
Value; provided that (i) at least 75% of the total consideration for any such
Disposition in excess of $2,000,000 received by Holdings and its Restricted
Subsidiaries is in the form of cash or Cash Equivalents and (ii) no Event of
Default then exists or would result from such Disposition; provided, however,
that for purposes of clause (i) above, the following shall be deemed to be
cash:  (A) any liabilities (as shown on Holdings’ or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings or such Restricted Subsidiary (other than liabilities that
are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable Disposition and for which Holdings and
its Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Holdings or such Restricted
Subsidiary from such transferee that are converted by Holdings or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable Disposition, and (C) any Designated Non-cash
Consideration received by Holdings or any of its Restricted Subsidiaries in such
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Non-cash Consideration received pursuant to this clause (e) that is
at that time outstanding, not to exceed the greater of (I) $5,000,000 and
(II) 2.25% of Consolidated Total Assets at the time of the receipt of such
Designated Non-cash Consideration (with the Fair Market Value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);

 

(f)                                   any settlement of or payment in respect of
any Property or casualty insurance claim or any condemnation proceeding relating
to any asset of Holdings or any Restricted Subsidiary;

 

(g)                                  the leasing, licensing, occupying pursuant
to occupancy agreements or sub-leasing of Property that would not materially
interfere with the required use of such Property by Holdings or its Restricted
Subsidiaries;

 

(h)                                 the transfer for Fair Market Value of
Property (including Capital Stock of Subsidiaries) to another Person in
connection with a joint venture arrangement with respect to the transferred
Property; provided that such transfer is permitted under Section 7.7(h), (k),
(v) or (y);

 

(i)                                     the sale or discount, in each case
without recourse and in the ordinary course of business, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);

 

(j)                                    transfers of condemned Property as a
result of the exercise of “eminent domain” or other similar policies to the
respective Governmental Authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), and transfers of properties that
have been subject to a casualty to the respective insurer of such Property as
part of an insurance settlement;

 

93

--------------------------------------------------------------------------------



 

(k)                                 the Disposition of any Immaterial Subsidiary
or any Unrestricted Subsidiary;

 

(l)                                     the transfer of Property (including
Capital Stock of Subsidiaries) of any Loan Party to any Restricted Subsidiary
for Fair Market Value; provided that any such transfer to a Non-Guarantor
Subsidiary shall constitute an Investment and comply with Section 7.7;

 

(m)                             the transfer of Property (i) by any Loan Party
to any other Loan Party or (ii) from a Non-Guarantor Subsidiary to (A) any Loan
Party; provided that the portion (if any) of such Disposition made for more than
Fair Market Value shall constitute an Investment and comply with Section 7.7 or
(B) any other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

 

(n)                                 the Disposition of cash and Cash Equivalents
and investments in connection with prize, jackpot, deposit, payment processing
and player account management operations, in each case, in the ordinary course
of business;

 

(o)                                 (i) Liens permitted by Section 7.3,
(ii) Restricted Payments permitted by Section 7.6, (iii) Investments permitted
by Section 7.7 and (iv) sale and leaseback transactions permitted by
Section 7.10;

 

(p)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(q)                                 the unwinding of Hedge Agreements permitted
hereunder pursuant to their terms;

 

(r)                                    the Disposition of assets acquired
pursuant to or in order to effectuate a Permitted Acquisition which assets are
(i) obsolete or (ii) not used or useful to the core or principal business of the
Borrower and the Restricted Subsidiaries; and

 

(s)                                   Dispositions of Property between or among
Holdings and/or its Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with a Disposition otherwise permitted
pursuant to clauses (a) through (r) above.

 

7.6                                    Restricted Payments.  Declare or pay any
dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of Holdings or any of its
Restricted Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or Property or in obligations of Holdings or such Restricted Subsidiary, or
enter into any derivatives or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating Holdings or any of its Restricted Subsidiaries to make payments to
such Derivatives Counterparty as a result of any change in market value of any
such Capital Stock (collectively, “Restricted Payments”), except that:

 

(a)                                 (i) any Restricted Subsidiary may make
Restricted Payments to any Loan Party and (ii) Non-Guarantor Subsidiaries may
make Restricted Payments to other Non-Guarantor Subsidiaries;

 

(b)                                 Holdings may make Restricted Payments in an
aggregate amount not to exceed (i) the Base Available Amount plus (ii) the
Available Amount; provided that, in the case of clause (ii), (A) no Event of
Default is continuing or would result therefrom and (B) Holdings shall be in
compliance with the covenants set forth in Section 7.1 on a pro forma basis as
of the end of the

 

94

--------------------------------------------------------------------------------



 

most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 at the time of such Restricted Payment;

 

(c)                                  Holdings may make Restricted Payments
(x) to its direct and indirect equity holders in respect of Permitted Tax
Distributions, and (y) to any Parent Company to permit such Parent Company to
pay (i) customary fees, salary, bonus, severance and other benefits payable to,
and indemnities provided on behalf of, their current and former officers and
employees and members of their Board of Directors, (ii) ordinary course
corporate operating expenses and other fees and expenses required to maintain
its corporate existence, (iii) fees and expenses to the extent permitted under
clause (i) of the second sentence of Section 7.9, (iv) reasonable fees and
expenses incurred in connection with any debt or equity offering by Holdings or
any Parent Company, to the extent the proceeds thereof are (or, in the case of
an unsuccessful offering, were intended to be) used for the benefit of Holdings
and its Restricted Subsidiaries, whether or not completed and (v) reasonable
fees and expenses in connection with compliance with reporting obligations
under, or in connection with compliance with, federal or state laws or under
this Agreement or any other Loan Document;

 

(d)                                 Holdings may make Restricted Payments in the
form of Capital Stock of Holdings;

 

(e)                                  Holdings and any of its Restricted
Subsidiaries may make Restricted Payments to, directly or indirectly, purchase
the Capital Stock of Holdings, the Borrower, any Parent Company or any
Subsidiary from present or former officers, directors, consultants, agents or
employees (or their estates, trusts, family members or former spouses) of
Holdings, the Borrower, any Parent Company or any Subsidiary upon the death,
disability, retirement or termination of the applicable officer, director,
consultant, agent or employee or pursuant to any equity subscription agreement,
stock option or equity incentive award agreement, shareholders’ or members’
agreement or similar agreement, plan or arrangement; provided that the aggregate
amount of payments under this clause (e) in any fiscal year of Holdings shall
not exceed the sum of (i) $2,000,000 in any fiscal year, plus (ii) any proceeds
received from key man life insurance policies, plus (iii) any proceeds received
by Holdings, the Borrower, or any Parent Company during such fiscal year from
sales of the Capital Stock of Holdings, the Borrower or any Parent Company to
directors, officers, consultants or employees of Holdings, the Borrower, any
Parent Company or any Subsidiary in connection with permitted employee
compensation and incentive arrangements; provided that any Restricted Payments
permitted (but not made) pursuant to sub-clause (i), (ii) or (iii) of this
clause (e) in any prior fiscal year may be carried forward to any subsequent
fiscal year (subject to an annual cap of no greater than $4,000,000), and
provided, further, that cancellation of Indebtedness owing to Holdings or any
Restricted Subsidiary by any member of management of Holdings, any Parent
Company, the Borrower or any Subsidiary in connection with a repurchase of the
Capital Stock of the Borrower, Holdings or any Parent Company will not be deemed
to constitute a Restricted Payment for purposes of this Section 7.6;

 

(f)                                   Holdings and its Restricted Subsidiaries
may make Restricted Payments to make, or to allow any Parent Company to make,
(i) noncash repurchases of Capital Stock deemed to occur upon exercise of stock
options or similar equity incentive awards, if such Capital Stock represents a
portion of the exercise price of such options or similar equity incentive
awards, (ii) tax payments on behalf of present or former officers, directors,
consultants, agents or employees (or their estates, trusts, family members or
former spouses) of Holdings, the Borrower, any Parent Company or any Subsidiary
in connection with noncash repurchases of Capital Stock pursuant to any equity
subscription agreement, stock option or equity incentive award agreement,
shareholders’ or members’ agreement or similar agreement, plan or arrangement of
Holdings, the

 

95

--------------------------------------------------------------------------------



 

Borrower, any Parent Company or any Subsidiary and (iii) make whole or dividend
equivalent payments to holders of vested stock options or other Capital Stock or
to holders of stock options or other Capital Stock at or around the time of
vesting or exercise of such options or other Capital Stock to reflect dividends
previously paid in respect of Capital Stock of the Borrower, Holdings or any
Parent Company;

 

(g)                                  Holdings may make Restricted Payments to
any Parent Company with the cash proceeds contributed to its common equity from
the Net Cash Proceeds of any Equity Issuance Not Otherwise Applied, so long as,
(i) with respect to any such Restricted Payments, no Event of Default shall have
occurred and be continuing or would result therefrom and (ii) in the case of Net
Cash Proceeds received in connection with the Social Gaming IPO, such Restricted
Payment must be made on or prior to the date that is fifteen Business Days after
the Closing Date (or such longer time as the Administrative Agent may agree in
its sole discretion);

 

(h)                                 Holdings may make Restricted Payments to
make, or to allow any Parent Company to make, payments in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Capital Stock of any such Person;

 

(i)                                     to the extent constituting Restricted
Payments, Holdings and its Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 7.4, 7.5, 7.7 and
7.9;

 

(j)                                    (i) any non-wholly owned Restricted
Subsidiary of Holdings may declare and pay cash dividends to its equity holders
generally so long as Holdings or its respective Subsidiary which owns the equity
interests in the Restricted Subsidiary paying such dividend receives at least
its proportional share thereof (based upon its relative holding of the equity
interests in the Restricted Subsidiary paying such dividends and taking into
account the relative preferences, if any, of the various classes of equity
interest of such Restricted Subsidiary), and (ii) any non-wholly owned
Restricted Subsidiary of Holdings may make Restricted Payments to one or more of
its equity holders (which payments need not be proportional) in lieu of or to
effect an earnout so long as (x) such payment is in the form of such Restricted
Subsidiary’s Capital Stock and (y) such Restricted Subsidiary continues to be a
Restricted Subsidiary after giving effect thereto;

 

(k)                                 Holdings and its Restricted Subsidiaries may
make Restricted Payments on or after the Closing Date to consummate the
Transactions and in connection with the Social Gaming IPO Documents (other than
distributions which do not constitute Permitted Tax Distributions or which are
not otherwise permitted under this Section 7.6);

 

(l)                                     Holdings may make Restricted Payments
(to the extent such payments would constitute Restricted Payments) pursuant to
and in accordance with any Hedge Agreement in connection with a convertible debt
instrument; provided that, the aggregate amount of all such Restricted Payments
minus cash received from counterparties to such Hedge Agreements upon entering
into such Hedge Agreements shall not exceed $2,000,000;

 

(m)                             Holdings may make additional Restricted
Payments; provided that (i) immediately before and after giving effect to any
such Restricted Payment, no Event of Default shall have occurred and be
continuing and (ii) the Consolidated Total Leverage Ratio shall not exceed 1.50
to 1.00 on a pro forma basis as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such Restricted Payment;

 

96

--------------------------------------------------------------------------------



 

(n)                                 Holdings may make Restricted Payments in
connection with the Article XI of its Amended and Restated Operating Agreement
(as in effect on the date hereof); and

 

(o)                                 Holdings may pay dividends and distributions
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have been permitted pursuant to
another clause of this Section 7.6.

 

7.7                                    Investments.  Make any advance, loan,
extension of credit (by way of guarantee or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or all or substantially all of the assets constituting an ongoing
business from, or make any other similar investment in, any other Person (all of
the foregoing, “Investments”), except:

 

(a)                                 (i) extensions of trade credit in the
ordinary course of business, (ii) loans and advances made to distributors,
customers, vendors and suppliers in the ordinary course of business or in
accordance with market practices, (iii) purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of Intellectual Property, in each case in the ordinary course of
business, to the extent such purchases and acquisitions constitute Investments,
and (iv) Investments among Holdings and its Restricted Subsidiaries in
connection with the sale of inventory and parts in the ordinary course of
business;

 

(b)                                 Investments in Cash Equivalents and
Investments that were Cash Equivalents when made;

 

(c)                                  Investments arising in connection with
(i) the incurrence of Indebtedness permitted by Section 7.2 to the extent
arising as a result of Indebtedness among Holdings or any of its Restricted
Subsidiaries and Guarantee Obligations permitted by Section 7.2 and payments
made in respect of such Guarantee Obligations, (ii) the forgiveness or
conversion to equity of any Indebtedness permitted by Section 7.2 and
(iii) guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(d)                                 loans and advances to employees, consultants
or directors of any Parent Company, Holdings or any of its Restricted
Subsidiaries in the ordinary course of business in an aggregate amount (for
Holdings and all of its Restricted Subsidiaries) not to exceed $1,000,000
(excluding (for purposes of such cap) tuition advances, travel and entertainment
expenses, but including relocation expenses) at any one time outstanding;

 

(e)                                  Investments (i) (other than those relating
to the incurrence of Indebtedness permitted by Section 7.7(c)) by Holdings or
any of its Restricted Subsidiaries in Holdings, the Borrower or any Person that,
prior to such Investment, is a Loan Party (or is a Domestic Subsidiary that
becomes a Loan Party in connection with such Investment), (ii) by Loan Parties
in any Non-Guarantor Subsidiaries so long as such Investment is part of a series
of Investments by Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested in one or more
Loan Parties and (iii) comprised solely of equity purchases by Holdings or any
of its Restricted Subsidiaries in any other Restricted Subsidiary made for tax
purposes, so long as the Borrower provides to the Administrative Agent evidence
reasonably acceptable to the Administrative Agent that, after giving pro forma
effect to such Investments, the granting, perfection, validity and priority of
the security interest of the Secured Parties in the Collateral, taken as a
whole, is not impaired in any material respect by such Investment;

 

97

--------------------------------------------------------------------------------



 

(f)                                   Permitted Acquisitions to the extent that
any Person or Property acquired in such acquisition becomes a Restricted
Subsidiary or a part of a Restricted Subsidiary; provided that (i) immediately
before and after giving effect to any such Permitted Acquisition, no Event of
Default shall have occurred and be continuing and (ii) the Consolidated Total
Leverage Ratio shall not exceed 1.75 to 1.00 on a pro forma basis as of the end
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 at the time of such Permitted Acquisition;
provided, further that Permitted Acquisitions of Persons that do not become
Subsidiary Guarantors, when taken together with the aggregate amount of
Investments in Persons that do not become Subsidiary Guarantors and Investments
in Unrestricted Subsidiaries, joint ventures or similar arrangements pursuant to
clauses (h) and (y) of this Section 7.7, shall not exceed the greater of
$10,000,000 and 5.0% of Consolidated Total Assets at the time of such
Investment;

 

(g)                                  loans by Holdings or any of its Restricted
Subsidiaries to the employees, officers or directors of any Parent Company,
Holdings or any of its Restricted Subsidiaries in connection with management
incentive plans; provided that such loans represent cashless transactions
pursuant to which such employees, officers or directors directly (or indirectly)
invest the proceeds of such loans in the Capital Stock of Holdings or a Parent
Company;

 

(h)                                 Investments by Holdings and its Restricted
Subsidiaries in Unrestricted Subsidiaries, joint ventures or similar
arrangements in an aggregate amount at any time outstanding (for Holdings and
all of its Restricted Subsidiaries), not to exceed, when taken together with the
aggregate amount of Permitted Acquisitions of Persons that do not become
Subsidiary Guarantors and Investments in Persons that do not become Subsidiary
Guarantors, pursuant to clauses (f) and (y) of this Section 7.7, the sum of
(A) the greater of $10,000,000 and 5.0% of Consolidated Total Assets at the time
of such Investment, plus (B) the amount, if any, that is then available for
Investments pursuant to Section 7.7(z)(ii)(A), plus (C) an amount equal to the
Base Available Amount, plus (D) an amount equal to the Available Amount;
provided that no Investment may be made pursuant to this clause (h) in any
Unrestricted Subsidiary for the purpose of making a Restricted Payment unless
such Investment is made using the Base Available Amount or the Available Amount
(which such use in accordance with this proviso, other than with respect to
usage of the Base Available Amount, shall be subject to the requirement that
Holdings shall be in compliance with the financial covenants set forth in
Section 7.1 on a pro forma basis as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such Investment);

 

(i)                                     Investments (including debt obligations)
received in the ordinary course of business by Holdings or any of its Restricted
Subsidiaries in connection with the bankruptcy or reorganization of suppliers,
customers and other Persons and in settlement of delinquent obligations of, and
other disputes with, suppliers, customers and other Persons arising in the
ordinary course of business;

 

(j)                                    Investments by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

 

(k)                                 Investments in existence on, or pursuant to
legally binding written commitments in existence on, the Closing Date (after
giving effect to the Transactions) and listed on Schedule 7.7 and, in each case,
any extensions or renewals thereof, so long as the amount of any Investment made
pursuant to this clause (k) is not increased (other than pursuant to such
legally binding commitments);

 

98

--------------------------------------------------------------------------------



 

(l)                                     Investments of Holdings or any of its
Restricted Subsidiaries under Hedge Agreements permitted hereunder;

 

(m)                             Investments of any Person in existence at the
time such Person becomes a Restricted Subsidiary; provided that such Investment
was not made in connection with or in anticipation of such Person becoming a
Restricted Subsidiary;

 

(n)                                 Investments made on, prior or after the
Closing Date to consummate the Transactions and in connection with the Social
Gaming IPO Documents;

 

(o)                                 to the extent constituting Investments,
transactions expressly permitted (other than by reference to this Section 7.7 or
any clause thereof) under Sections 7.4, 7.5, 7.6 and 7.8;

 

(p)                                 Subsidiaries of Holdings may be established
or created, if (i) to the extent such new Subsidiary is a Domestic Subsidiary,
Holdings and such Subsidiary comply with the provisions of Section 6.8(c) and
(ii) to the extent such new Subsidiary is a Foreign Subsidiary, Holdings
complies with the provisions of Section 6.8(d); provided that, in each case, to
the extent such new Subsidiary is created solely for the purpose of consummating
a merger, consolidation, amalgamation or similar transaction pursuant to an
acquisition permitted by this Section 7.7, and such new Subsidiary at no time
holds any assets or liabilities other than any consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.8(c) or 6.8(d),
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply within ten Business Days or such longer period as the Administrative
Agent shall agree);

 

(q)                                 Investments arising directly out of the
receipt by Holdings or any of its Restricted Subsidiaries of non-cash
consideration for any sale of assets permitted under Section 7.5;

 

(r)                                    Investments resulting from pledges and
deposits referred to in Sections 7.3(c) and (d);

 

(s)                                   Investments consisting of (i) the
licensing, sublicensing, cross-licensing, pooling or contribution of, or similar
arrangements with respect to, Intellectual Property, and (ii) the transfer or
licensing of non-U.S. Intellectual Property to a Foreign Subsidiary;

 

(t)                                    any Investment in a Non-Guarantor
Subsidiary or in a joint venture to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Non-Guarantor Subsidiary or joint venture;

 

(u)                                 Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;

 

(v)                                 additional Investments so long as the
aggregate amount thereof outstanding at no time exceeds the sum of (i) an amount
equal to the Base Available Amount plus (ii) an amount equal to the Available
Amount; provided that no Investment may be made pursuant to this clause (v) in
any Unrestricted Subsidiary for the purpose of making a Restricted Payment
unless such Investment is made using the Base Available Amount or the Available
Amount (which such use in accordance with this proviso, other than with respect
to usage of the Base Available Amount, shall be subject to the requirement that
Holdings shall be in compliance with the financial

 

99

--------------------------------------------------------------------------------



 

covenants set forth in Section 7.1 on a pro forma basis as of the end of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 at the time of such Investment);

 

(w)                               advances of payroll payments to employees, or
fee payments to directors or consultants, in the ordinary course of business;

 

(x)                                 Investments constituting loans or advances
in lieu of Restricted Payments permitted pursuant to Section 7.6;

 

(y)                                 additional Investments; provided that
(i) immediately before and after giving effect to any such Investment, no Event
of Default shall have occurred and be continuing and (ii) the Consolidated Total
Leverage Ratio shall not exceed 1.75 to 1.00 on a pro forma basis as of the end
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 at the time of such Investment; provided that
the aggregate amount of any such Investments made by any Loan Party in any
Non-Guarantor Subsidiary pursuant to this clause (y) shall not exceed, when
taken together with the aggregate amount of Permitted Acquisitions of Persons
that do not become Subsidiary Guarantors and Investments in Unrestricted
Subsidiaries, joint ventures or similar arrangements pursuant to clauses (f) and
(y) of this Section 7.7, the greater of $10,000,000 and 5.0% of Consolidated
Total Assets at the time of such Investment;

 

(z)                                  (i) Investments by any Loan Party in any
Non-Guarantor Subsidiary of Capital Stock, Property and cash with an aggregate
value not to exceed the aggregate value of any Capital Stock, Property and cash
previously transferred to any Loan Party pursuant to any Investment made in, or
any dividend or similar distribution paid to, any Loan Party by any
Non-Guarantor Subsidiary on and after the Closing Date; provided that the
aggregate amount of any such Investments made in cash by any Loan Party in any
Non-Guarantor Subsidiary pursuant to this sub-clause (i) shall not exceed the
aggregate amount of Investments in cash previously made by any Non-Guarantor
Subsidiary in any Loan Party and cash dividends and similar cash distributions
received by any Loan Party from any Non-Guarantor Subsidiary, in each case, on
and after the Closing Date; provided, further, that (x) to the extent that any
such Investment by any Non-Guarantor Subsidiary in any Loan Party is made in the
form of Indebtedness owing by a Loan Party to a Non-Guarantor Subsidiary, the
amount of any payment of principal and interest and other amounts paid in
respect of such Indebtedness shall be treated as an Investment in the applicable
Non-Guarantor Subsidiary and shall be included for purposes of determining
compliance with the limitations on Investments by Loan Parties in Non-Guarantor
Subsidiaries, and (y) any such Investment consisting of loans or advances made
by any Non-Guarantor Subsidiary to any Loan Party shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent;
provided, however, that the terms of such subordination shall not provide for
any restrictions on repayment of such intercompany Investments unless an Event
of Default has occurred and is continuing hereunder; and (ii) other Investments
by any Loan Party in any Non-Guarantor Subsidiary not to exceed the sum of
(A) the amount, if any, that is then available for Investments pursuant to
Section 7.7(h)(A), plus (B) an amount equal to the Base Available Amount, plus
(C) an amount equal to the Available Amount; provided, that no Investment may be
made pursuant to this clause (z) in any Unrestricted Subsidiary for the purpose
of making a Restricted Payment unless such Investment is made using the Base
Available Amount or the Available Amount (which such use in accordance with this
proviso, other than with respect to usage of the Base Available Amount, shall be
subject to the requirement that Holdings shall be in compliance with the
financial covenants set forth in Section

 

100

--------------------------------------------------------------------------------



 

7.1 on a pro forma basis as of the end of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 6.1 at
the time of such Investment);

 

(aa)         Investments to the extent that payment for such Investments is made
solely by the issuance of Capital Stock (other than Disqualified Capital Stock)
of Holdings (or any Parent Company) to the seller of such Investments; and

 

(bb)         Investments in respect of prize, jackpot, deposit, payment
processing and player account management operations, including as may be placed
in trust accounts.

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

7.8            Prepayments, Etc. of Indebtedness; Amendments.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the day that is 90 days before
the scheduled maturity thereof in any manner any Indebtedness that is expressly
subordinated by contract in right of payment to the Obligations (other than
intercompany Indebtedness so long as no Event of Default shall have occurred and
be continuing) or any Indebtedness that is secured by all or any part of the
Collateral on a junior basis relative to the Obligations (collectively, “Junior
Financing”) (it being understood that payments of regularly scheduled interest
and principal on all of the foregoing shall be permitted), or make any payment
in violation of any subordination terms of any Junior Financing Documentation,
except (i) a prepayment, redemption, purchase, defeasement or other satisfaction
of Junior Financing made in an amount not to exceed the (A) the Base Available
Amount plus (B) the Available Amount; provided that (x) immediately before and
immediately after giving pro forma effect to such prepayment, redemption,
purchase, defeasement or other satisfaction, no Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to any such
prepayment, redemption, purchase, defeasement or other satisfaction, other than
with respect to usage of the Base Available Amount, Holdings shall be in
compliance with the financial covenants set forth in Section 7.1 on a pro forma
basis as of the end of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1, (ii) the conversion of
any Junior Financing to Capital Stock (other than Disqualified Capital Stock) or
the prepayment, redemption, purchase, defeasement or other satisfaction of
Junior Financing with the proceeds of an Equity Issuance Not Otherwise Applied
(other than Disqualified Capital Stock or Cure Amounts), (iii) the refinancing
of any Junior Financing with any Permitted Refinancing thereof, (iv) the
prepayment, redemption, purchase, defeasance or other satisfaction of any
Indebtedness incurred or assumed pursuant to Section 7.2(r) or (s) and
(v) additional prepayments, redemptions, purchases, defeasements or other
satisfactions of Junior Financing; provided that (i) immediately before and
after giving effect thereto, no Event of Default shall have occurred and be
continuing and (ii) the Consolidated Total Leverage Ratio shall not exceed 1.50
to 1.00 on a pro forma basis as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1 at the time thereof.

 

7.9            Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate thereof (other than Holdings or any of its Restricted Subsidiaries)
unless such transaction is (a) otherwise not prohibited under this Agreement and
(b) upon fair and reasonable terms no less favorable to Holdings or such
Restricted Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate. 
Notwithstanding the foregoing, Holdings and its Restricted Subsidiaries may
(i) pay fees, indemnities and expenses pursuant to the Intercompany Services
Agreement and, without duplication, pay to any Parent Company that is the Public
Parent or its subsidiary fees and expenses in connection with the Transactions;
(ii) enter

 

101

--------------------------------------------------------------------------------



 

into any transaction with an Affiliate that is not prohibited by the terms of
this Agreement to be entered into by Holdings or such Restricted Subsidiary with
an Affiliate, including the entry into and performance of the Social Gaming IPO
Documents (other than the payment of any Restricted Payment that is not
permitted pursuant to Section 7.6); (iii) make any Restricted Payment permitted
pursuant to Section 7.6 or any Investment permitted pursuant to Section 7.7;
(iv) perform their obligations pursuant to the Transactions, provided that any
Restricted Payment in connection therewith are otherwise permitted pursuant to
Section 7.6; (v) enter into transactions with joint ventures for the purchase or
sale of goods, equipment and services entered into in the ordinary course of
business; (vi) without being subject to the terms of this Section 7.9, enter
into any transaction with any Person which is an Affiliate of Holdings or the
Borrower only by reason of such Person and Holdings or the Borrower, as
applicable, having common directors; (vii) issue Capital Stock to the Sponsor,
any other direct or indirect owner of Holdings (including any Parent Company),
or any director, officer, employee or consultant thereof; (viii) enter into the
transactions allowed pursuant to Section 10.6; (ix) enter into transactions set
forth on Schedule 7.9; and (x) enter into joint purchasing arrangements with the
Sponsor in the ordinary course of business or otherwise consistent with past
practice.  For the avoidance of doubt, this Section 7.9 shall not apply to
employment, benefits, compensation, bonus, retention and severance arrangements
with, and payments of compensation or benefits (including customary fees,
expenses and indemnities) to or for the benefit of, current or former employees,
consultants, officers or directors of Holdings or any of its Restricted
Subsidiaries in the ordinary course of business.  For purposes of this
Section 7.9, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in clause (b) of the first sentence hereof if
such transaction is approved by a majority of the Disinterested Directors of the
Board of Directors of Holdings or such Restricted Subsidiary, as applicable. 
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.  A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower, Holdings or any Parent Company or any options, warrants or other
rights in respect of such Capital Stock.

 

7.10          Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by Holdings or any of its Restricted Subsidiaries of
real or personal Property which is to be sold or transferred by Holdings or any
of its Restricted Subsidiaries (a) to such Person or (b) to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such Property or rental obligations of Holdings or any of its Restricted
Subsidiaries, except for (i) any such arrangement entered into in the ordinary
course of business of Holdings or any of its Restricted Subsidiaries, (ii) sales
or transfers by Holdings or any of its Restricted Subsidiaries to any Loan
Party, (iii) sales or transfers by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iv) any such
arrangement to the extent that the Fair Market Value of such Property does not
exceed the greater of (i) $15,000,000 and (ii) 6.0% of Consolidated Total Assets
at the time of such event, in the aggregate for all such arrangements.

 

7.11          Changes in Fiscal Periods.  Permit the fiscal year of Holdings to
end on a day other than December 31; provided, that Holdings may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, Holdings,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

7.12          Negative Pledge Clauses.  Enter into any agreement that prohibits
or limits the ability of any Loan Party to create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any Subsidiary Guarantor,
its obligations under the Guarantee and Collateral Agreement, other than:

 

102

--------------------------------------------------------------------------------



 

(a)           this Agreement, the other Loan Documents and any Other
Intercreditor Agreement;

 

(b)           any agreements governing Indebtedness and/or other obligations
secured by a Lien permitted by this Agreement (in which case, any prohibition or
limitation shall only be effective against the assets subject to such Liens
permitted by this Agreement);

 

(c)           software and other Intellectual Property licenses pursuant to
which such Loan Party is the licensee of the relevant software or Intellectual
Property, as the case may be (in which case, any prohibition or limitation shall
relate only to the assets subject to the applicable license);

 

(d)           Contractual Obligations incurred in the ordinary course of
business which (i) limit Liens on the assets that are the subject of the
applicable Contractual Obligation or (ii) contain customary provisions
restricting the assignment, transfer or pledge of such agreements;

 

(e)           any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries);

 

(f)            prohibitions and limitations in effect on the Closing Date and
listed on Schedule 7.12;

 

(g)           customary provisions contained in joint venture agreements and
other similar agreements applicable to joint ventures not prohibited by this
Agreement;

 

(h)           customary provisions restricting the subletting, assignment,
pledge or other transfer of any lease governing a leasehold interest;

 

(i)            customary restrictions and conditions contained in any agreement
relating to any Disposition of Property, leases, subleases, licenses,
sublicenses, cross license, pooling and similar agreements not prohibited
hereunder;

 

(j)            any agreement in effect at the time any Person becomes a
Subsidiary of Holdings or is merged with or into Holdings, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary of Holdings or of such merger;

 

(k)           restrictions imposed by applicable law or regulation or license
requirements;

 

(l)            restrictions in any agreements or instruments relating to any
Indebtedness permitted to be incurred by this Agreement (including indentures,
instruments or agreements governing any Permitted Refinancing Obligations and
indentures, instruments or agreements governing any Permitted Refinancings of
the foregoing) (i) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially more restrictive on
the Restricted Subsidiaries than the encumbrances contained in this Agreement
(as determined in good faith by the Borrower) or (ii) if such encumbrances and
restrictions are customary for similar financings in light of prevailing market
conditions at the time of incurrence thereof (as determined in good faith by the
Borrower) and the Borrower determines in good faith that such encumbrances and
restrictions would not reasonably be expected to materially impair the
Borrower’s ability to create and maintain the Liens on the Collateral pursuant
to the Security Documents;

 

103

--------------------------------------------------------------------------------



 

(m)          restrictions in respect of Indebtedness secured by Liens permitted
by Sections 7.3(g) and 7.3(y) relating solely to the assets or proceeds thereof
secured by such Indebtedness;

 

(n)           customary provisions restricting assignment of any agreement
entered into in the ordinary course of business; and

 

(o)           restrictions arising in connection with cash or other deposits not
prohibited hereunder and limited to such cash or other deposit.

 

7.13          Clauses Restricting Subsidiary Distributions.  Enter into any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, Holdings or
any of its Restricted Subsidiaries or (b) make Investments in Holdings or any of
its Restricted Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of or consisting of (i) this Agreement or any other
Loan Documents and under any Other Intercreditor Agreement, (ii) an agreement
that has been entered into in connection with the Disposition of all or
substantially all of the Capital Stock or assets of such Restricted Subsidiary,
(iii) customary net worth provisions contained in Real Property leases entered
into by Holdings and its Restricted Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower to meet its ongoing payment
obligations hereunder or, in the case of any Subsidiary Guarantor, its
obligations under the Guarantee and Collateral Agreement, (iv) agreements
related to Indebtedness permitted by this Agreement (including indentures,
instruments or agreements governing any Permitted Refinancing Obligations and
indentures, instruments or agreements governing any Permitted Refinancings of
the foregoing) to the extent that (x) the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially more restrictive on the Restricted Subsidiaries than the encumbrances
and restrictions contained in this Agreement (as determined in good faith by the
Borrower) or (y) such encumbrances and restrictions are customary for similar
financings in light of prevailing market conditions at the time of incurrence
thereof (as determined in good faith by the Borrower) and the Borrower
determines in good faith that such encumbrances and restrictions would not
reasonably be expected to materially impair the Borrower’s ability to pay the
Obligations when due, (v) licenses, sublicenses, cross-licensing or pooling by
Holdings and its Restricted Subsidiaries of, or similar arrangements with
respect to, Intellectual Property in the ordinary course of business (in which
case such restriction shall relate only to such Intellectual Property),
(vi) Contractual Obligations incurred in the ordinary course of business which
include customary provisions restricting the assignment, transfer or pledge
thereof, (vii) customary provisions contained in joint venture agreements and
other similar agreements applicable to joint ventures not prohibited by this
Agreement, (viii) customary provisions restricting the subletting or assignment
of any lease governing a leasehold interest, (ix) customary restrictions and
conditions contained in any agreement relating to any Disposition of Property,
leases, subleases, licenses and similar agreements not prohibited hereunder,
(x) any agreement in effect at the time any Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (xi) encumbrances or restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business, (xii) encumbrances or restrictions imposed by
applicable law, regulation or customary license requirements and (xiii) any
agreement in effect on the Closing Date and described on Schedule 7.13.

 

7.14          Limitation on Hedge Agreements.  Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes.

 

104

--------------------------------------------------------------------------------



 

SECTION 8.           EVENTS OF DEFAULT

 

8.1            Events of Default.  If any of the following events shall occur
and be continuing:

 

(a)           The Borrower shall fail to pay (i) any principal of any Loan when
due in accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate or other document furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall in either case prove
to have been inaccurate in any material respect and such inaccuracy is adverse
to the Lenders on or as of the date made or deemed made or furnished; or

 

(c)           Any Loan Party shall default in the observance or performance of
any agreement contained in Section 7; provided, that, notwithstanding anything
to the contrary herein, an Event of Default by the Borrower under Section 7.1
shall be subject to the cure rights set forth in Section 8.2; or

 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8.1), and
such default shall continue unremedied for a period of 30 days after the earlier
of the date that (x) such Loan Party receives from the Administrative Agent or
the Required Lenders notice of the existence of such default or (y) a
Responsible Officer of such Loan Party has knowledge thereof; or

 

(e)           Holdings or any of its Restricted Subsidiaries shall (i) default
in making any payment of any principal of any Indebtedness for Borrowed Money
(excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or (ii) default in making any payment of any interest on any such
Indebtedness for Borrowed Money beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness for Borrowed Money or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event of default shall occur, the effect of which payment
or other default or other event of default is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness for Borrowed Money to become due prior to its Stated Maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder;
provided that (A) a default, event or condition described in this paragraph
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults or events of default of the type described in this paragraph
shall have occurred and be continuing with respect to Indebtedness for Borrowed
Money the outstanding principal amount of which individually exceeds $5,000,000,
and in the case of Indebtedness for Borrowed Money of the types described in
clauses (i) and (ii) of the definition thereof, with respect to such
Indebtedness which exceeds such amount either individually or in the aggregate
and (B) this paragraph (e) shall not apply to (i) secured Indebtedness that
becomes due as a result of the sale,

 

105

--------------------------------------------------------------------------------



 

transfer, destruction or other disposition of the Property or assets securing
such Indebtedness for Borrowed Money if such sale, transfer, destruction or
other disposition is not prohibited hereunder and under the documents providing
for such Indebtedness, or (ii) any Guarantee Obligations except to the extent
such Guarantee Obligations shall become due and payable by any Loan Party and
remain unpaid after any applicable grace period or period permitted following
demand for the payment thereof; provided, further, that no Event of Default
under this clause (e) shall arise or result from any change of control (or
similar event) under any other Indebtedness for Borrowed Money that is triggered
due to the Permitted Investors (as defined herein) obtaining the requisite
percentage contemplated by such change of control provision, unless both
(x) such Indebtedness for Borrowed Money shall become due and payable or shall
otherwise be required to be repaid, repurchased, redeemed or defeased, whether
at the option of any holder thereof or otherwise and (y) at such time, Holdings
and/or its Restricted Subsidiaries would not be permitted to repay such
Indebtedness for Borrowed Money in accordance with the terms of this Agreement,
or

 

(f)            (i) Public Parent, Holdings or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary (whether or not then designated as such))
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Public Parent, Holdings or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary (whether or not then designated as such)) shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Public Parent, Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary (whether or not then
designated as such)) any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Public Parent, Holdings or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary (whether or not then designated as such)) any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against substantially all of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Public Parent, Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary (whether or not then
designated as such)) shall consent to or approve of, or acquiesce in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) Public Parent,
Holdings or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary (whether or not then designated as such)) shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

 

(g)           (i) Holdings or any of its Restricted Subsidiaries shall incur any
liability in connection with any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
failure to meet the minimum funding standards (as defined in Section 302(a) of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Holdings or any of its Restricted Subsidiaries, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is reasonably likely to result in the termination of
such

 

106

--------------------------------------------------------------------------------



 

Single Employer Plan for purposes of Title IV of ERISA, (iv) any Single Employer
Plan shall terminate in a distress termination under Section 4041(c) of ERISA or
in an involuntary termination by the PBGC under Section 4042 of ERISA,
(v) Holdings or any of its Restricted Subsidiaries shall, or is reasonably
likely to, incur any liability as a result of a withdrawal from, or the
Insolvency of, a Multiemployer Plan or (vi) any event or condition described in
clauses (ii) through (v) above shall occur or exist with respect to a Commonly
Controlled Plan; and in each case in clauses (i) through (vi) above, which event
or condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or

 

(h)           One or more final judgments or decrees shall be entered against
Holdings or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary (whether or not then designated as such)) pursuant to which Holdings
and any such Restricted Subsidiaries taken as a whole has a liability (not paid
or fully covered by third-party insurance or effective indemnity) of $5,000,000
or more (net of any amounts which are covered by insurance or an effective
indemnity), and all such judgments or decrees shall not have been vacated,
discharged, dismissed, stayed or bonded within 60 days from the entry thereof;
or

 

(i)            (i) Any of the Security Documents shall cease, for any reason
(other than by reason of the express release thereof in accordance with the
terms thereof or hereof) to be in full force and effect or shall be asserted in
writing by the Borrower or any Guarantor not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document with respect to any material portion of the
Collateral of the Loan Parties on a consolidated basis shall cease to be, or
shall be asserted in writing by any Loan Party not to be, a valid and perfected
security interest (having the priority required by this Agreement or the
relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (x) any such loss of perfection or priority
results from limitations of foreign laws, rules and regulations as they apply to
pledges of Capital Stock in Foreign Subsidiaries or the application thereof, or
from the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Guarantee and
Collateral Agreement or otherwise or to file Uniform Commercial Code
continuation statements, (y) such loss is covered by a lender’s title insurance
policy and the Administrative Agent shall be reasonably satisfied with the
credit of such insurer or (z) any such loss of validity, perfection or priority
is the result of any failure by the Collateral Agent to take any action within
its sole control necessary to secure the validity, perfection or priority of the
security interests or (iii) the Guarantee Obligations pursuant to the Security
Documents by any Loan Party of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms hereof or thereof), or
such Guarantee Obligations shall be asserted in writing by any Loan Party not to
be in effect or not to be legal, valid and binding obligations; or

 

(j)            (i) Holdings shall cease to own, directly or indirectly, 100% of
the Capital Stock of the Borrower; (ii) for any reason whatsoever, any “person”
or “group” (within the meaning of Rule 13d-5 of the Exchange Act as in effect on
the Closing Date, but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, and excluding the
Permitted Investors) shall become the “beneficial owner” (within the meaning of
Rule 13d-3 and 13d-5 of the Exchange Act as in effect on the Closing Date),
directly or indirectly, of more than the greater of (x) 35% of the then
outstanding voting securities having ordinary voting power of Holdings and
(y) the percentage of the then outstanding voting securities having ordinary
voting power of Holdings owned, directly or indirectly, beneficially (within the
meaning of Rule 13d-3 and 13d-5 of the Exchange Act as in effect on the Closing
Date) by the Permitted Investors (it being understood that if any such person or
group includes one or more Permitted Investors, the

 

107

--------------------------------------------------------------------------------



 

outstanding voting securities having ordinary voting power of Holdings directly
or indirectly owned by the Permitted Investors that are part of such person or
group shall not be treated as being owned by such person or group for purposes
of determining whether this clause (y) is triggered); (iii) for any reason
whatsoever, any “person” or “group” (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date, but excluding any employee
benefit plan of such person and its subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, and excluding the Permitted Investors) shall become the
“beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, of more than the
greater of (x) 35% of the then outstanding voting securities having ordinary
voting power of Scientific Games and (y) the percentage of the then outstanding
voting securities having ordinary voting power of Scientific Games owned,
directly or indirectly, beneficially (within the meaning of Rule 13d-3 and 13d-5
of the Exchange Act as in effect on the Closing Date) by the Permitted Investors
(it being understood that if any such person or group includes one or more
Permitted Investors, the outstanding voting securities having ordinary voting
power of Holdings directly or indirectly owned by the Permitted Investors that
are part of such person or group shall not be treated as being owned by such
person or group for purposes of determining whether this clause (y) is
triggered) or (iv) for any reason whatsoever, any “person” or “group” (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date,
but excluding any employee benefit plan of such person and its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan, and excluding the Permitted Investors) shall
become the “beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, of more
than the greater of (x) 35% of the then outstanding voting securities having
ordinary voting power of the Public Parent and (y) the percentage of the then
outstanding voting securities having ordinary voting power of the Public Parent
owned, directly or indirectly, beneficially (within the meaning of Rule 13d-3
and 13d-5 of the Exchange Act as in effect on the Closing Date) by the Permitted
Investors (it being understood that if any such person or group includes one or
more Permitted Investors, the outstanding voting securities having ordinary
voting power of Holdings directly or indirectly owned by the Permitted Investors
that are part of such person or group shall not be treated as being owned by
such person or group for purposes of determining whether this clause (y) is
triggered) (any of the foregoing, a “Change of Control”);

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken:  (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or

 

108

--------------------------------------------------------------------------------



 

been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
then due and owing hereunder and under the other Loan Documents shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section 8.1 or otherwise
in any Loan Document, presentment, demand and protest of any kind are hereby
expressly waived by the Borrower.

 

8.2            Right to Cure.

 

(a)           Notwithstanding anything to the contrary contained in Section 8.1,
in the event that Holdings fails to comply with the requirements of the
financial covenants set forth in Section 7.1 at any time when Holdings is
required to comply with such financial covenants pursuant to the terms thereof,
then (A) after the end of the most recently ended fiscal quarter of Holdings
until the expiration of the tenth Business Day subsequent to the date the
relevant financial statements are required to be delivered pursuant to
Section 6.1(a) or (b) (the last day of such period being the “Anticipated Cure
Deadline”), Holdings shall have the right to issue common Capital Stock for cash
and contribute the proceeds therefrom in the form of common Capital Stock or in
another form reasonably acceptable to the Administrative Agent to the Borrower
or obtain a contribution to its equity (which shall be in the form of common
equity or otherwise in a form reasonably acceptable to the Administrative Agent)
(the “Cure Right”), and upon the receipt by the Borrower of such cash (the “Cure
Amount”), pursuant to the exercise by Holdings of such Cure Right, the
calculation of Consolidated EBITDA as used in the financial covenants set forth
in Section 7.1 shall be recalculated giving effect to the following pro forma
adjustments:

 

(i)      Consolidated EBITDA for such fiscal quarter (and for any subsequent
period that includes such fiscal quarter) shall be increased, solely for the
purpose of measuring the financial covenants set forth in Section 7.1 and not
for any other purpose under this Agreement (including but not limited to
determining the availability or amount of any covenant baskets or carve-outs
(including the determination of Available Amount) or determining the Applicable
Commitment Fee Rate or Applicable Margin), by an amount equal to the Cure
Amount; provided that no Cure Amount shall reduce Indebtedness on an actual or
pro forma basis for any Test Period including the applicable period for purposes
of calculating the financial covenants set forth in Section 7.1, nor shall any
Cure Amount held by the Borrower qualify as cash or Cash Equivalents for the
purposes of calculating any net obligations or liabilities under the terms of
this Agreement; and

 

(ii)     If, after giving effect to the foregoing recalculations, Holdings shall
then be in compliance with the requirements of the financial covenants set forth
in Section 7.1, Holdings shall be deemed to have satisfied the requirements of
the financial covenants set forth in Section 7.1 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the financial
covenants set forth in Section 7.1 that had occurred shall be deemed cured for
all purposes of this Agreement; and

 

(B) upon receipt by the Administrative Agent of written notice, on or prior to
the Anticipated Cure Deadline, that Holdings intends to exercise the Cure Right
in respect of a fiscal quarter, (x)  the Lenders shall not be permitted to
accelerate Loans held by them, to terminate the Revolving Commitments held by
them or to exercise remedies against the Collateral or any other remedies on the
basis of a failure to comply with the requirements of the financial covenants
set forth in Section 7.1 unless such failure is not cured pursuant to the
exercise of the Cure Right on or prior to the Anticipated Cure Deadline and
(y) the

 

109

--------------------------------------------------------------------------------



 

obligations of each Lender to make any Loan or each Issuing Bank to issue any
Letter of Credit hereunder shall cease until the Cure Amount has been received
by the Borrower.

 

(b)           Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal-quarter period there shall be at least two fiscal quarters in
respect of which the Cure Right is not exercised, (ii) there can be no more than
five fiscal quarters in respect of which the Cure Right is exercised during the
term of the Facilities and (iii) for purposes of this Section 8.2, the Cure
Amount utilized shall be no greater than the minimum amount required to remedy
the applicable failure to comply with the financial covenants set forth in
Section 7.1.

 

SECTION 9.           THE AGENTS

 

9.1            Appointment.  Each Lender and Issuing Lender hereby irrevocably
designates and appoints each Agent as the agent of such Lender under the Loan
Documents and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of the
applicable Loan Documents and to exercise such powers and perform such duties as
are expressly delegated to such Agent by the terms of the applicable Loan
Documents, together with such other powers as are reasonably incidental thereto,
including the authority to enter into any Other Intercreditor Agreement, any
Incremental Amendment and any Extension Amendment.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Agents shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.

 

9.2            Delegation of Duties.  Each Agent may execute any of its duties
under the applicable Loan Documents by or through any of its branches, agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.  Each Agent and any such agent or attorney-in-fact may perform
any and all of its duties by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such agent or
attorney-in-fact and to the Related Parties of each Agent and any such agent or
attorney-in-fact, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

 

9.3            Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or the creation, perfection or priority of any Lien
purported to be created by the Security Documents or the value or the
sufficiency of any Collateral.  The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party,
nor shall any Agent be required to take any

 

110

--------------------------------------------------------------------------------



 

action that, in its opinion or the opinion of its counsel, may expose it to
liability that is not subject to indemnification under Section 10.5 or that is
contrary to any Loan Document or applicable law.

 

9.4            Reliance by the Agents.  The Agents shall be entitled to rely,
and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Agents.  Each Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  Each
Agent shall be fully justified in failing or refusing to take any action under
the applicable Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or the Majority Facility Lenders in respect of any Facility) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under the applicable
Loan Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.  In determining compliance with any conditions hereunder
to the making of a Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Agents may presume that such condition is satisfactory to such Lender or
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or Issuing Lender prior to the making of such Loan or
the issuance of such Letter of Credit.

 

9.5            Notice of Default.  Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  In the event that an Agent receives such
a notice, such Agent shall give notice thereof to the Lenders.  The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

9.6            Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under the applicable Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, Property, financial
and other condition and creditworthiness of the

 

111

--------------------------------------------------------------------------------



 

Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
Property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of either Agent or any of its officers, directors, employees, agents,
attorneys in fact or Affiliates.

 

9.7            Indemnification.  The Lenders severally agree to indemnify each
Agent and any Issuing Lender in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or any Issuing
Lender in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent or any Issuing Lender under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s Issuing Lender’s gross
negligence or willful misconduct.  The agreements in this Section 9.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.8            Agent in Its Individual Capacity.  Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under the applicable Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

 

9.9            Successor Agents.

 

(a)           Subject to the appointment of a successor as set forth herein, any
Agent may resign upon 30 days’ notice to the Lenders, the Borrower and the other
Agent effective upon appointment of a successor Agent.  Upon receipt of any such
notice of resignation, the Required Lenders shall appoint from among the Lenders
a successor agent for the Lenders, which successor agent shall (unless an Event
of Default under Section 8.1(a) or Section 8.1(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such retiring
Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any of the parties to this Agreement or any holders of the
Loans.  If no successor Agent shall have been so appointed by the Required
Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least
$500,000,000.  After any retiring Agent’s resignation as Agent, the provisions
of this

 

112

--------------------------------------------------------------------------------



 

Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

(b)           If at any time either the Borrower or the Required Lenders
determine that any Person serving as an Agent is a Defaulting Lender, the
Borrower by notice to the Lenders and such Person or the Required Lenders by
notice to the Borrower and such Person may, subject to the appointment of a
successor as set forth herein, remove such Person as an Agent.  If such Person
is removed as an Agent, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 8.1(a) or Section 8.1(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such retiring Agent, and the retiring Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such retiring Agent or any of the parties to this Agreement or any holders of
the Loans.  Such removal will, to the fullest extent permitted by applicable
law, be effective on the date a replacement Agent is appointed.

 

(c)           Any resignation by the Administrative Agent pursuant to this
Section 9 shall also constitute its resignation as Issuing Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, provided that, to
the extent such successor Administrative Agent is not capable of becoming an
Issuing Lender such successor shall not so succeed and become vested and another
Issuing Lender may be appointed in accordance with clause (b) of the definition
of “Issuing Lenders,” (ii) the retiring Issuing Lender shall be discharged from
all of its respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Lender shall issue letters of credit
in substitution for or to backstop the Letters of Credit, if any, outstanding at
the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

 

9.10          Authorization to Release Liens and Guarantees.  The Agents are
hereby irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15.

 

9.11          Agents May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, to the maximum extent permitted by applicable law, each Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether either Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,

 

(a)           to file a proof of claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lenders and the Agents under Sections 2.5, 3.3 and 10.5)
allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

113

--------------------------------------------------------------------------------



 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Agents and, if
either Agent shall consent to the making of such payments directly to the
Lenders and Issuing Lenders, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due to such Agent under Sections
2.5 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize such Agent to vote in respect of the claim of any Lender or Issuing
Lender or in any such proceeding.

 

9.12          Specified Hedge Agreements and Cash Management Obligations. 
Except as otherwise expressly set forth herein or in any Security Documents, to
the maximum extent permitted by applicable law, no Person that obtains the
benefits of any guarantee by any Guarantor of the Obligations or any Collateral
with respect to any Specified Hedge Agreement entered into by it and Holdings,
the Borrower or any Subsidiary Guarantor or with respect to any Cash Management
Obligations owed by Holdings, the Borrower or any Subsidiary Guarantor to such
Person shall have any right to notice of any action or to consent to, direct or
object to any action hereunder or under any other Loan Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than, if applicable, in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Section 9 to the contrary, neither
Agent shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under any
Specified Hedge Agreement or with respect to Cash Management Obligations unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as it may request, from the applicable Person to whom
such Obligations are owed.

 

9.13          Joint Bookrunners and Co-Documentation Agents.  None of the Joint
Bookrunners, the Co-Syndication Agent or the Co-Documentation Agents shall have
any duties or responsibilities hereunder in their respective capacities as such.

 

9.14          Certain ERISA Matters.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions

 

114

--------------------------------------------------------------------------------



 

involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

9.15          Withholding Taxes.  To the extent required by any Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to a Loan Document
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully, within 10 days after written
demand therefor, for all amounts paid, directly or indirectly, by the
Administrative Agent as a Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.  A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any amounts at any time owing to such
Lender under any Loan Document against any amounts due the Administrative Agent
under this Section 9.15.  The agreements in this Section 9.15 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the

 

115

--------------------------------------------------------------------------------



 

repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, the term “Lender” for purposes of this Section 9.15 shall
include any Issuing Lender.

 

SECTION 10.         MISCELLANEOUS

 

10.1          Amendments and Waivers.

 

(a)           Except to the extent otherwise expressly set forth in this
Agreement (including Sections 2.21, 2.22, 7.11 and 10.16), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1.  The Required Lenders and each Loan Party party to the
relevant Loan Document may, subject to the acknowledgment of the Administrative
Agent, or, with the written consent of the Required Lenders, the Administrative
Agent and each Loan Party party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding, deleting or otherwise
modifying any provisions to this Agreement or the other Loan Documents or
changing in any manner the rights or obligations of the Agents, the Issuing
Lenders or the Lenders or of the Loan Parties or their Subsidiaries hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive or reduce
the principal amount or extend the final scheduled date of maturity of any Loan
or extend the scheduled date, reduce the stated rate of any interest, fee or
premium payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial ratios in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly and
adversely affected thereby; (B) amend, modify or waive any provision of
paragraph (a) of this Section 10.1 without the written consent of all Lenders;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders (except as expressly
permitted hereby (including pursuant to Section 7.4 or 7.5) or by any Security
Document); (D) amend, modify or waive any provision of paragraph (a) or (c) of
Section 2.14 or Section 6.6 of the Guarantee and Collateral Agreement without
the written consent of all Lenders directly and adversely affected thereby;
(E) amend, modify or waive any provision of paragraph (b) of Section 2.14
without the written consent of all Lenders directly and adversely affected
thereby; (F) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (G) amend, modify or waive any provision of
Section 9 without the written consent of the Agents; (H) amend, modify or waive
any provision of Section 3 without the written consent of the Issuing Lenders;
(I) with respect to the making of any Revolving Loan or the issuance, extension
or renewal of a Letter of Credit after the Closing Date, waive any of the
conditions precedent set forth in Section 5.2 without the consent of the
Required Lenders (it being understood and agreed that the waiver of any Default
or Event of Default effected with the requisite percentage of Lenders under the
other provisions of this Section 10.1 shall be effective to waive such Default
or Event of Default, despite the provisions of this clause (I) and following
such waiver such Default or Event of Default shall be treated as cured for all
purposes hereunder, including under Section 5.2 and this clause (I)); or
(J) reduce any percentage specified in the definition of Required Lenders
without the written consent of all Revolving Lenders; provided, however, that
the consent of the

 

116

--------------------------------------------------------------------------------



 

applicable Majority Facility Lenders shall be required with respect to any
amendment that by its terms adversely affects the rights of Lenders under such
Facility in respect of payments hereunder in a manner different from such
amendment that affects other Facilities.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing unless limited by
the terms of such waiver; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. 
Notwithstanding anything to the contrary herein, any amendment, modification,
waiver or other action which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders), except that (x) the Commitment of any such
Defaulting Lender may not be increased or extended, the maturity of the Loans of
any such Defaulting Lender may not be extended, the rate of interest on any of
such Loans may not be reduced and the principal amount of any of such Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(y) any amendment, modification, waiver or other action that by its terms
adversely affects any such Defaulting Lender in its capacity as a Lender in a
manner that differs in any material respect from, and is more adverse to such
Defaulting Lender or than it is to, other affected Lenders shall require the
consent of such Defaulting Lender.

 

(b)           Notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
(it being understood that no Lender shall have any obligation to provide or to
commit to provide all or any portion of any such additional credit facility) and
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(ii) to include appropriately, after the effectiveness of any such amendment (or
amendment and restatement), the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders, as
applicable.

 

(c)           In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Refinancing Revolving Commitments (as defined
below), as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to provide for the incurrence of Permitted Refinancing
Obligations under this Agreement in the form of a new tranche of Revolving
Commitments hereunder (“Refinancing Revolving Commitments”), which Refinancing
Revolving Commitments will be used to refinance all or any portion of the
Revolving Commitments hereunder (“Refinanced Revolving Commitments”); provided
that (i) the aggregate amount of such Refinancing Revolving Commitments shall
not exceed the aggregate amount of such Refinanced Revolving Commitments (plus
accrued interest, fees, discounts, premiums and expenses) and (ii) except as
otherwise permitted by the definition of the term “Permitted Refinancing
Obligations” (including with respect to maturity), all terms (other than with
respect to pricing and fees, which terms shall be as agreed by the Borrower and
the applicable Lenders) applicable to such Refinancing Revolving Commitments
shall be substantially identical to, or less favorable to the Lenders providing
such Refinancing Revolving Commitments than, those applicable to such Refinanced
Revolving Commitments, other than for any covenants and other terms applicable
solely to any period after the Latest Maturity Date.  Any Refinancing Revolving
Commitments that have the same terms shall constitute a single Tranche
hereunder.  The Borrower shall notify the Administrative Agent of the date on
which the Borrower proposes that such Refinancing Revolving Commitments shall
become effective, which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent; provided
that no such Refinancing Revolving Commitments,

 

117

--------------------------------------------------------------------------------



 

and no amendments relating thereto, shall become effective, unless the Borrower
shall deliver or cause to be delivered documents of a type comparable to those
described under clause (vi) of Section 2.21(b).

 

(d)           Furthermore, notwithstanding the foregoing, if following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, mistake, omission, defect, or inconsistency, in each
case, in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or any other Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.

 

(e)           Furthermore, notwithstanding the foregoing, this Agreement may be
amended, supplemented or otherwise modified in accordance with Section 10.16.

 

10.2          Notices; Electronic Communications.

 

(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when sent (except
in the case of a telecopy notice not given during normal business hours (New
York time) for the recipient, which shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), addressed as
follows in the case of the Borrower or the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such Person or at such other address as may be hereafter
notified by the respective parties hereto:

 

The Borrower:

 

Sciplay Holding Company, LLC

 

 

c/o SciPlay Corporation

 

 

6601 Bermuda Road

 

 

Las Vegas, NV 89119

 

 

Attention: General Counsel

 

 

Telephone: 702-897-7150

 

 

 

With a copy (which shall

 

 

not constitute notice) to:

 

Latham & Watkins LLP

 

 

555 11th Street Northwest

 

 

Suite 1000

 

 

Washington, DC 20016

 

 

Attention: Scott Forchheimer

 

 

Telecopy: (202) 637-2201

 

 

Telephone: (202) 637-3372

 

118

--------------------------------------------------------------------------------



 

Agents:

 

For Loan Borrowing Notices, Continuations, Conversions, and Payments:

 

 

 

 

 

Bank of America, N.A.

 

 

Building C, 2380 Performance Dr.

 

 

Richardson, TX 75082

 

 

Mail Code: TX2-984-03-23

 

 

Attention: Nora J. Taylor

 

 

Telecopy: 214-290-9673

 

 

Telephone: 469-201-9149

 

 

Email: nora.j.taylor@baml.com

 

 

 

 

 

For Financial Statements, Certificates, Other Information:

 

 

 

 

 

Bank of America, N.A.

 

 

901 Main Street

 

 

Dallas, Texas 75202

 

 

Mail Code: TX1-492-14-11

 

 

Attention: Ronaldo Naval

 

 

Telecopy: 877-511-6124

 

 

Telephone: 214-209-1162

 

 

Email: ronaldo.naval@baml.com

 

 

 

Issuing Lender:

 

Bank of America, N.A.

 

 

Mail Code TX1-492-64-01

 

 

901 Main, 64th Floor

 

 

Dallas, Texas  75202

 

 

Attention: Diane Dycus

 

 

Telecopy: 214.290.9468

 

 

Telephone: 214.209.0935

 

 

Email: diane.dycus@baml.com

 

provided that any notice, request or demand to or upon the Agents, the Lenders
or the Borrower shall not be effective until received.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  Any Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)           The Borrower hereby acknowledges that (i) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders and the Issuing
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive information other than information that is publicly
available, or not material with respect to Holdings, the Borrower or its
Subsidiaries, or their respective securities, for purposes of the United States
Federal and state securities

 

119

--------------------------------------------------------------------------------



 

laws (collectively, “Public Information”).  The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that is Public Information and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Issuing Lenders and the
Lenders to treat such Borrower Materials as containing only Public Information
(although it may be sensitive and proprietary) (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.14); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”; provided that there is no requirement that the Borrower
identify any such information as “PUBLIC.”

 

(d)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party or any of its Related Parties;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(e)           Each of the Borrower, the Administrative Agent and each Issuing
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to such other Persons.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and each Issuing Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal securities laws, to make reference to Borrower Materials
that are not made available through the “Public Side Information” portion of the
Platform and that may contain information other than Public Information.

 

(f)            The Administrative Agent, the Issuing Lenders and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
of borrowing) believed in good faith by the Administrative Agent to be given by
or on behalf of the Borrower even if (i) such notices were not made

 

120

--------------------------------------------------------------------------------

 



 

in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.3                             No Waiver; Cumulative Remedies.

 

(a)                                 No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.1 for the benefit of all the Lenders and the Issuing Lenders;
provided, however, that the foregoing shall not prohibit (i) each Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each Issuing Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Issuing Lender, as the case may be)
hereunder and under the other Loan Documents, (iii) any Lender from exercising
setoff rights in accordance with 10.7(b) (subject to the terms of
Section 10.7(a)), or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law.

 

10.4                             Survival of Representations and Warranties. 
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                             Payment of Expenses; Indemnification.  Except
with respect to Taxes (other than any Taxes that represent liabilities,
obligations, losses, damages, penalties, costs, expenses or disbursements
arising from any non-Tax claim), the Borrower agrees (a) to pay or reimburse
each Agent for all of its reasonable and documented out-of-pocket costs and
expenses incurred in connection with the syndication of the Facilities (other
than fees payable to syndicate members) and the development, preparation,
execution and delivery of this Agreement and the other Loan Documents and any
other documents prepared in connection herewith or therewith and any amendment,
supplement or modification hereto or thereto, and, as to the Agents only, the
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements and other charges of a single firm of
counsel to the Agents (plus one firm of special regulatory counsel and one firm
of local counsel per relevant jurisdiction as may reasonably be necessary in
connection with collateral matters) in connection with all of the foregoing,
(b) to pay or reimburse each Lender and each Agent for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other Loan Documents and any
such other documents referred to in Section 10.5(a) above (including all such
costs and expenses incurred in connection with any legal proceeding, including
any proceeding under any Debtor Relief Law or in connection with any workout or
restructuring), including the documented fees and disbursements of a single firm
of counsel and, if

 

121

--------------------------------------------------------------------------------



 

necessary, a single firm of special regulatory counsel and a single firm of
local counsel per relevant jurisdiction as may reasonably be necessary, for the
Agents and the Lenders, taken as a whole and, in the event of an actual or
perceived conflict of interest, where the Agent or Lender affected by such
conflict informs the Borrower and thereafter retains its own counsel, one
additional counsel for each Lender or Agent or group of Lenders or Agents
subject to such conflict and (c) to pay, indemnify or reimburse each Lender,
each Agent, each Issuing Lender, each Lead Arranger, each Joint Bookrunner and
their respective Affiliates, and their respective Related Parties (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, costs, expenses
or disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding relating to or otherwise with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents referred to in Section 10.5(a) above and
the transactions contemplated hereby and thereby, including any of the foregoing
relating to the use of proceeds of the Loans or any actual or alleged presence,
Release or threatened Release of Hazardous Materials on or from any Property
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any other Environmental Liability related in any way to the
Borrower or any of its Subsidiaries and the fees and disbursements and other
charges of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against the Borrower hereunder (all the foregoing in this clause
(c), collectively, the “Indemnified Liabilities”); provided that, the Borrower
shall not have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities have resulted
from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties as determined by a court of competent
jurisdiction in a final non-appealable decision (or settlement tantamount
thereto), (ii) a material breach of the Loan Documents by such Indemnitee or its
Related Parties as determined by a court of competent jurisdiction in a final
non-appealable decision (or settlement tantamount thereto) or (iii) disputes
solely among Indemnitees or their Related Parties (it being understood that this
clause (iii) shall not apply to the indemnification of an Agent or Lead Arranger
in a suit involving an Agent or Lead Arranger in its capacity as such that does
not involve an act or omission by any Parent Company, Holdings, Borrower or any
of its Subsidiaries as determined by a court of competent jurisdiction in a
final non-appealable decision (or settlement tantamount thereto)).  For purposes
hereof, a “Related Party” of an Indemnitee means (i) if the Indemnitee is any
Agent or any of its Affiliates or their respective partners that are natural
persons, members that are natural persons, officers, directors, employees,
agents and controlling Persons, any of such Agent and its Affiliates and their
respective officers, directors, employees, agents and controlling Persons;
provided that solely for purposes of Section 9, references to each Agent’s
Related Parties shall also include such Agent’s trustees and advisors, and
(ii) if the Indemnitee is any Lender or any of its Affiliates or their
respective partners that are natural persons, members that are natural persons,
officers, directors, employees, agents and controlling Persons, any of such
Lender and its Affiliates and their respective officers, directors, employees,
agents and controlling Persons.  All amounts due under this Section 10.5 shall
be payable promptly after receipt of a reasonably detailed invoice therefor. 
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Borrower at the address thereof set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent.  The agreements in this
Section 10.5 shall survive repayment of the Obligations.

 

10.6                             Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and

 

122

--------------------------------------------------------------------------------



 

(ii) subject to Sections 2.20 and 2.22(e), no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.6.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may, in compliance with applicable law,
assign (other than to any Disqualified Institution or a natural person) to one
or more assignees (each, an “Assignee”), all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed, it being understood that it
shall be deemed reasonable for the Borrower to withhold such consent in respect
of a prospective Lender if the Borrower reasonably believes such prospective
Lender would constitute a Disqualified Institution) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for an assignment of (x) Revolving Loans to an
Affiliate or an Approved Fund of the assigning Revolving Lender (other than a
Defaulting Lender) or (y) any Loan or Commitment if an Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing, any other Person and,
provided, further, that a consent under this clause (A) shall be deemed given if
the Borrower shall not have objected in writing to a proposed assignment within
ten Business Days after receipt by it of a written notice thereof from the
Administrative Agent; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               each Issuing Lender.

 

(ii)                               Subject to Sections 2.20 and 2.22(e),
assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of (I) the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or (II) if earlier, the “trade date” (if any) specified in such Assignment
and Assumption) shall be in an integral multiple of $2,500,000, unless the
Borrower and the Administrative Agent otherwise consent; provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent and the
Borrower (or, at the Borrower’s request, manually) together with a processing
and recordation fee of $3,500 to be paid by either the applicable assignor or
assignee (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
case of contemporaneous assignments to or by two or more related Approved Funds;
and

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire and
all applicable tax forms required to be delivered pursuant to Section 2.16(e).

 

123

--------------------------------------------------------------------------------



 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (I) a Lender, (II) an Affiliate of a
Lender, (III) an entity or an Affiliate of an entity that administers or manages
a Lender or (IV) an entity or an Affiliate of an entity that is the investment
advisor to a Lender.  Notwithstanding the foregoing, no Lender shall be
permitted to make assignments under this Agreement to any Disqualified
Institutions without the written consent of the Borrower.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption, the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption, covering
all of the assigning Lender’s rights and/or obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be subject to
the obligations under and entitled to the benefits of Sections 2.15, 2.16, 2.17,
10.5 and 10.14 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6 (and will be required to comply therewith),
other than any sale to a Disqualified Institution, which shall be null and void.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The Borrower, the Administrative Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement (and the entries in the Register shall be conclusive absent
demonstrable error for such purposes), notwithstanding notice to the contrary. 
The Register shall be available for inspection by the Borrower and, with respect
to their own interests, the Issuing Lenders and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption, executed by an assigning Lender and an Assignee
(except as contemplated by Sections 2.20 and 2.22(e)), the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder) and all applicable tax forms required to be delivered pursuant to
Section 2.16(e), the processing and recordation fee referred to in paragraph
(b) of this Section 10.6 (unless waived by the Administrative Agent) and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and
promptly record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
any Person, in compliance with applicable law, sell participations (other than
to any Disqualified Institution) to one or more banks or other entities (a
“Participant”), in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the

 

124

--------------------------------------------------------------------------------



 

Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and/or obligations under this Agreement.  Any agreement pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section 10.6, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations of such Sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.6 (it being understood
that the documentation required under Section 2.16(e) shall be delivered solely
to the participating Lender).  Notwithstanding the foregoing, no Lender shall be
permitted to sell participations under this Agreement to any Disqualified
Institutions without the written consent of the Borrower.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater amount results form a change in Requirement of Law that occurs after the
Participant acquires the applicable participation, or unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent (not to be unreasonably withheld, conditioned or delayed).

 

(iii)                               Each Lender that sells a participation,
acting solely for U.S. federal income tax purposes as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a register on which it enters
the name and addresses of each Participant, and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury Regulations and Section 1.163-5(b) of the
Proposed Treasury Regulations (or any amended or successor version).  Unless
otherwise required by the Internal Revenue Service, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the Internal Revenue Service.  The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement, notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (it its
capacity as such) shall have no responsibility for maintaining a Participant
Register.

 

(d)                                 Any Lender may, without the consent of or
notice to the Administrative Agent or the Borrower, at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section 10.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
the same (in the case of an assignment, following surrender by the assigning
Lender of all Notes representing its assigned interests).

 

125

--------------------------------------------------------------------------------



 

(f)                                   The Borrower may prohibit any assignment
if it would require the Borrower to make any filing with any Governmental
Authority or qualify any Loan or Note under the laws of any jurisdiction and the
Borrower shall be entitled to request and receive such information and
assurances as it may reasonably request from any Lender or any Assignee to
determine whether any such filing or qualification is required or whether any
assignment is otherwise in accordance with applicable law.

 

(g)                                  None of the Sponsor, any of the Sponsor’s
Affiliates, Holdings or any of its Subsidiaries may acquire by assignment,
participation or otherwise any right to or interest in any of the Commitments or
Loans hereunder (and any such attempted acquisition shall be null and void).

 

(h)                                 Notwithstanding anything to the contrary
contained herein, the replacement of any Lender pursuant to Section 2.20 or
2.22(e) shall be deemed an assignment pursuant to Section 10.6(b) and shall be
valid and in full force and effect for all purposes under this Agreement.

 

(i)                                     Any assignor of a Loan or Commitment or
seller of a participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or purchaser of such participation in the
relevant Assignment and Assumption or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution.  None of the
Lead Arrangers, the Joint Bookrunners or the Agents shall have any
responsibility or liability for monitoring the list or identities of, or
enforcing provisions relating to, Disqualified Institutions.

 

10.7                             Adjustments; Set off.

 

(a)                                 Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Section 8.1(f), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender and each of its Affiliates shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) after the expiration of any cure or
grace periods, to set off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final but
excluding trust accounts), in any currency, and any other credits, indebtedness
or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any Affiliate, branch or agency thereof to or for the credit or the account of
the Borrower.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

126

--------------------------------------------------------------------------------



 

10.8                             Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile or electronic (i.e., “pdf” or “tiff”)
transmission shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Agreement signed by all the parties shall
be lodged with the Borrower and the Administrative Agent.

 

10.9                             Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                      Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Agents and the
Lenders with respect to the subject matter hereof and thereof.

 

10.11                      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

10.12                      Submission to Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its Property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents and any Letter of Credit to which it is a party to the exclusive
general jurisdiction of the Supreme Court of the State of New York for the
County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court” and, together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations (in which case any party
shall be entitled to assert any claim or defense, including any claim or defense
that this Section 10.12 would otherwise require to be asserted in a legal action
or proceeding in a New York Court), or to enforce a judgment or other court
order in favor of the Administrative Agent or the Collateral Agent, (ii) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment and (iii) if all such New York
Courts decline jurisdiction over any person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction;

 

(b)                                 consents that any such action or proceeding
may be brought in the New York Courts and appellate courts from either of them,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

127

--------------------------------------------------------------------------------



 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 10.12 any special, exemplary, punitive
or consequential damages (provided that such waiver shall not limit the
indemnification obligations of the Loan Parties to the extent such special,
exemplary, punitive or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under Section 10.5).

 

10.13                      Acknowledgments.  The Borrower hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Agents nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents and Lenders, on the one hand, and the Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor;

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders;

 

(d)                                 no advisory or agency relationship between
it and any Agent or Lender (in their capacities as such) is intended to be or
has been created in respect of any of the transactions contemplated hereby,

 

(e)                                  the Agents and the Lenders, on the one
hand, and the Borrower, on the other hand, have an arms-length business
relationship,

 

(f)                                   the Borrower is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents,

 

(g)                                  each of the Agents and the Lenders is
engaged in a broad range of transactions that may involve interests that differ
from the interests of the Borrower and none of the Agents or the Lenders has any
obligation to disclose such interests and transactions to the Borrower by virtue
of any advisory or agency relationship, and

 

(h)                                 none of the Agents or the Lenders (in their
capacities as such) has advised the Borrower as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction (including the validity,
enforceability, perfection or avoidability of any aspect of any of the
transactions contemplated hereby under applicable law, including the U.S.
Bankruptcy Code or any consents needed in connection therewith), and none of the
Agents or the Lenders (in their

 

128

--------------------------------------------------------------------------------



 

capacities as such) shall have any responsibility or liability to the Borrower
with respect thereto and the Borrower has consulted with its own advisors
regarding the foregoing to the extent it has deemed appropriate.

 

To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.14                      Confidentiality.  Each of the Agents and the Lenders
agree to treat any and all information, regardless of the medium or form of
communication, that is disclosed, provided or furnished, directly or indirectly,
by or on behalf of the Borrower or any of its Affiliates in connection with this
Agreement or the transactions contemplated hereby (including any potential
amendments, modifications or waivers, or any request therefor), whether
furnished before or after the Closing Date (“Confidential Information”), as
strictly confidential and not to use Confidential Information for any purpose
other than evaluating the Transactions and negotiating, making available,
syndicating and administering this Agreement (the “Agreed Purposes”).  Without
limiting the foregoing, each Agent and each Lender agrees to treat any and all
Confidential Information with adequate means to preserve its confidentiality,
and each Agent and each Lender agrees not to disclose Confidential Information,
at any time, in any manner whatsoever, directly or indirectly, to any other
Person whomsoever, except (1) to its partners that are natural persons, members
that are natural persons, directors, officers, employees, counsel, advisors,
trustees and Affiliates (collectively, the “Representatives”), to the extent
necessary to permit such Representatives to assist in connection with the Agreed
Purposes (it being understood that the Representatives to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential,
with the applicable Agent or Lender responsible for the breach of this
Section 10.14 by such Representatives as if they were party hereto), (2) to any
pledgee referred to in Section 10.6(d) and prospective Lenders and participants
in connection with the syndication (including secondary trading) of the
Facilities and Commitments and Loans hereunder (excluding any Disqualified
Institution), in each case who are informed of the confidential nature of the
information and agree to observe and be bound by standard confidentiality terms
at least as favorable to the Borrower and its Affiliates as those contained in
this Section 10.14, (3) to any party or prospective party (or their advisors) to
any swap, derivative or similar transaction under which payments are made by
reference to the Borrower and the Obligations, this Agreement or payments
hereunder, in each case who are informed of the confidential nature of the
information and are instructed to observe and be bound by standard
confidentiality terms at least as favorable to the Borrower and its Affiliates
as those contained in this Section 10.14, (4) upon the request or demand of any
Governmental Authority having or purporting to have jurisdiction over it, (5) in
response to any order of any Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, provided, that in the case of
clauses (4) and (5) (other than in connection with any routine audit or
examination conducted by bank accountants or regulatory or self-regulatory
authority exercising routine examination or regulatory or self-regulatory
authority), the disclosing Agent or Lender, as applicable, agrees, to the extent
practicable and not prohibited by applicable Law, to notify the Borrower prior
to such disclosure and cooperate with the Borrower in obtaining an appropriate
protective order, (6) to the extent reasonably required or necessary, in
connection with any litigation or similar proceeding relating to the Facilities,
(7) information that has been publicly disclosed other than in breach of this
Section 10.14, (8) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or in connection with examinations or
audits of such Lender, (9) to the extent reasonably required or necessary, in
connection with the exercise of any remedy under the Loan Documents, (10) to the
extent the Borrower has consented to such disclosure in writing, (11) to any
other party to this Agreement, (12) by the Administrative Agent to the extent
reasonably required or necessary to obtain a CUSIP for any Loans or

 

129

--------------------------------------------------------------------------------



 

Commitment hereunder, to the CUSIP Service Bureau, (13) (i) to the extent such
Confidential Information (x) becomes publicly available other than as a result
of a breach of this Section 10.14, (y) becomes available to the Administrative
Agent, any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (z) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrower or violating the terms of this
Section 10.14 or (14) solely with respect to prospective Assignees and/or
Participants, the list of Disqualified Institutions.  Each Agent and each Lender
acknowledges that (i) Confidential Information includes information that is not
otherwise publicly available and that such non-public information may constitute
confidential business information which is proprietary to the Borrower and/or
its Affiliates and (ii) the Borrower has advised the Agents and the Lenders that
it is relying on the Confidential Information for its success and would not
disclose the Confidential Information to the Agents and the Lenders without the
confidentiality provisions of this Agreement.  All information, including
requests for waivers and amendments, furnished by the Borrower or the
Administrative Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Affiliates and their related
parties or their respective securities.  Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws. 
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Assumption, the provisions of this Section 10.14 shall
survive with respect to each Agent and Lender until the second anniversary of
such Agent or Lender ceasing to be an Agent or a Lender, respectively.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

 

10.15                      Release of Collateral and Guarantee Obligations;
Subordination of Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon reasonable request of the
Borrower in connection with any Disposition of Property permitted by the Loan
Documents or any Loan Party becoming an Excluded Subsidiary pursuant to a
transaction permitted by the Loan Documents, the Collateral Agent shall (without
recourse or warranty and notice to, or vote or consent of, any Lender, or any
Affiliate of any Lender that is a party to any Specified Hedge Agreement or
documentation in respect of Cash Management Obligations) execute and deliver all
releases reasonably necessary or desirable to evidence the release of Liens
created in any Collateral being Disposed of in such Disposition (including any
assets of any Loan Party that becomes an Excluded Subsidiary) or of such
Excluded Subsidiary, as applicable, and to provide notices of the termination of
the assignment of any Property for which an assignment had been made pursuant to
any of the Loan Documents which is being Disposed of in such Disposition or of
such Excluded Subsidiary, as applicable, and to release any Guarantee
Obligations under any Loan Document of any Person being Disposed of in such
Disposition or which becomes an Excluded Subsidiary, as applicable.  Any
representation, warranty or covenant contained in any Loan Document relating to
any such Property so Disposed of (other than Property Disposed of Holdings or
any of its Restricted Subsidiaries) or of a Loan Party which becomes an Excluded
Subsidiary, as applicable, shall no longer be deemed to be repeated once such
Property is so Disposed of.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, when all Obligations (other than
(x) obligations in respect of any Specified Hedge Agreement or Cash Management
Obligations and (y) any contingent or indemnification obligations not then due)
have been paid in full, all Commitments have terminated or expired and no Letter
of Credit shall be outstanding that

 

130

--------------------------------------------------------------------------------



 

is not cash collateralized or backstopped or otherwise supported in a manner
reasonably satisfactory to the Issuing Lender thereof, upon the request of the
Borrower, the Collateral Agent shall (without notice to, or vote or consent of,
any Lender, or any Affiliate of any Lender that is a party to any Specified
Hedge Agreement or documentation in respect of Cash Management Obligations) take
such actions as shall be required to release its security interest in all
Collateral, and to release all Guarantee Obligations under any Loan Document,
whether or not on the date of such release there may be outstanding Obligations
in respect of Specified Hedge Agreements or Cash Management Obligations or
contingent or indemnification obligations not then due.  Any such release of
Guarantee Obligations shall be deemed subject to the provision that such
Guarantee Obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its Property, or otherwise, all as though such payment had
not been made.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon request of the Borrower in
connection with any Liens permitted to be senior by the Loan Documents, the
Collateral Agent shall (without notice to, or vote or consent of, any Lender)
take such actions as shall be required to subordinate the Lien on any Collateral
to any Lien permitted to be senior under Section 7.3.

 

10.16                      Accounting Changes.  In the event that any Accounting
Change (as defined below) shall occur and such change results in a change in the
method of calculation of financial ratios, covenants, standards or terms in this
Agreement, then following notice either from the Borrower to the Administrative
Agent or from the Administrative Agent to the Borrower (which the Administrative
Agent shall give at the request of the Required Lenders), the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Holdings’ financial
condition and covenant capacities shall be the same after such Accounting
Changes as if such Accounting Changes had not been made.  If any such notices
are given then, regardless of whether such notice is given prior to or following
such Accounting Change, until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders and have become effective, all financial ratios, covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  Any amendment
contemplated by the prior sentence shall become effective upon the consent of
the Required Lenders, it being understood that a Lender shall be deemed to have
consented to and executed such amendment if such Lender has not objected in
writing within five Business Days following receipt of notice of execution of
the applicable amendment by the Borrower and the Administrative Agent, it being
understood that the posting of an amendment referred to in the preceding
sentence electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Lenders shall be
deemed adequate receipt of notice of such amendment.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board or, if applicable, the SEC, in each case, occurring after the Closing
Date, including any change to IFRS contemplated by the definition of “GAAP.”

 

10.17                      WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN.

 

131

--------------------------------------------------------------------------------



 

10.18                      USA PATRIOT ACT.  Each Lender hereby notifies the
Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Publ. 107 56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of such Loan Parties
and other information that will allow such Lender to identify the Loan Parties
in accordance with the USA Patriot Act, and the Borrower agrees to provide such
information from time to time to any Lender or Agent reasonably promptly upon
request from such Lender or Agent.

 

10.19                      Effect of Certain Inaccuracies.  In the event that
any financial statement delivered pursuant to Section 6.1(a) or (b) or any
Compliance Certificate delivered pursuant to Section 6.2(b) is inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or Applicable Commitment Fee Rate for any period (an
“Applicable Period”) than the Applicable Margin or Applicable Commitment Fee
Rate for such Applicable Period, then (i) promptly following the correction of
such financial statement by the Borrower, the Borrower shall deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin and
Applicable Commitment Fee Rate for the Test Period preceding the delivery of
such corrected financial statement and Compliance Certificate shall be
determined based on the corrected Compliance Certificate for such Applicable
Period and (iii) the Borrower shall promptly pay to the Administrative Agent the
accrued additional interest or commitment fees owing as a result of such
increased Applicable Margin or Applicable Commitment Fee Rate for such Test
Period.  This Section 10.19 shall not limit the rights of the Administrative
Agent or the Lenders hereunder, including under Section 8.1.

 

10.20                      Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.20 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

10.21                      Payments Set Aside.  To the extent that any payment
by or on behalf of the Borrower is made to the Administrative Agent, any Issuing
Lender or any Lender, or the Administrative Agent, any Issuing Lender or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Issuing Lender or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Lender severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.  The obligations of the Lenders and the Issuing
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

132

--------------------------------------------------------------------------------



 

10.22                      Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other notices of borrowing,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.23                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                              a reduction in full or in part or cancellation
of any such liability;

 

(ii)                           a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                        the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

10.24                      Flood Matters.  Each of the parties hereto
acknowledges and agrees that, any increase, extension, or renewal of any of the
Loans or Commitments shall be subject to (and conditioned upon) the prior
delivery of “life-of-loan” Federal Emergency Management Agency standard flood
hazard determinations with respect to each Mortgaged Property, and, to the
extent any Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency (or any successor agency) to be a special flood
hazard area, (i) a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and (ii) evidence of flood
insurance as required by Section 6.5 hereof.

 

10.25                 Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a

 

133

--------------------------------------------------------------------------------



 

“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States.

 

(b)                                 In the event a Covered Party or a BHC Act
Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

10.26                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower and the other Loan Parties in respect of any such sum
due from it to the Administrative Agent, any Lender or any Issuing Issuer
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, such Lender or such Issuing
Issuer, as the case may be, of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent, such Lender or such Issuing Issuer, as the
case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent, any Lender or any Issuing Issuer from the Borrower or any other Loan
Party in the Agreement Currency, the Borrower agree, as a separate obligation
and notwithstanding any such judgment, to indemnify the Administrative Agent,
such Lender or Issuing Issuer, as the case may be, against such loss.  If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Administrative Agent, any Lender or any Issuing Issuer in such
currency, the Administrative Agent, such Lender or such Issuing Issuer, as the
case may be, agrees to return the amount of any excess to the Borrower (or to
any other Person who may be entitled thereto under applicable Requirement of
Law).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

134

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

SCIPLAY HOLDING COMPANY, LLC, as Borrower

 

 

 

 

 

By:

/s/ Michael A Quartieri

 

 

Name:

Michael A. Quartieri

 

 

Title:

Treasurer and Secretary

 

 

 

 

 

 

 

SCIPLAY PARENT COMPANY, LLC, as Holdings

 

 

 

 

 

By:

/s/ Michael D. Cody

 

 

Name:

Michael D. Cody

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Ronaldo Naval

 

 

Name:

Ronaldo Naval

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender and a Lender

 

 

 

 

 

By:

/s/ Brandon Bolio

 

 

Name:

Brandon Bolio

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Nadeige Dang

 

 

Name:

Nadeige Dang

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Maria Guinchard

 

 

Name:

Maria Guinchard

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Yumi Okabe

 

 

Name:

Yumi Okabe

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

MACQUARIE CAPITAL FUNDING LLC, as a Lender

 

 

 

 

 

By:

/s/ Stephen Mehos

 

 

Name:

Stephen Mehos

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Lisa Grushkin

 

 

Name:

Lisa Grushkin

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Christian Gutierrez

 

 

Name:

Christian Gutierrez

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------